Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 1 of 136 PageID: 1089



  LITE DEPALMA GREENBERG, LLC
  Jeremy Nash
  570 Broad Street, Suite 1201
  Newark, New Jersey 07102
  Telephone: (973) 623-3000
  Facsimile: (973) 623-0858
  jnash@litedepalma.com

  Attorneys for Plaintiff

  [Additional Counsel on Signature Page]

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                                 :
    STATE OF MINNESOTA, BY ITS                   :   Civil Action No.: 18-cv-14999-BRM-LHG
    ATTORNEY GENERAL, KEITH                      :
    ELLISON,                                     :
                                                 :
                            Plaintiff,           :
                                                 :      SECOND AMENDED COMPLAINT
                   v.                            :
                                                 :
    SANOFI-AVENTIS U.S. LLC, NOVO                :
    NORDISK, INC., AND ELI LILLY AND             :
    CO.,                                         :
                                                 :
                            Defendants.          :
                                                 :

         The State of Minnesota, by its Attorney General, Keith Ellison (“State” or “AGO”), for

  its Complaint against Sanofi-Aventis U.S. LLC, Novo Nordisk, Inc., and Eli Lilly and Co.

  (collectively “Defendants”), alleges as follows:

                                          INTRODUCTION

         1.      Hundreds of thousands of Minnesota residents live with diabetes. For many of

  them, analog insulin products are their best hope for treating this chronic disease. These patients

  spend significant sums of money to purchase this medication.
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 2 of 136 PageID: 1090



          2.        Defendants are three of the largest insulin manufacturers in the world. They set

  two different prices for their analog insulin products. The first, often colloquially referred to as

  Defendants’ “benchmark” or “list” price, is directly set by Defendants and published by a

  number of price reporting services. The second, typically labeled the “net” price, is the actual

  price that Defendants negotiate with pharmacy benefit managers (“PBMs”), which is confidential

  and not publicly disclosed.     PBMs are companies that manage prescription drug benefits for

  health plans and self-insured employers. Defendants negotiate the net price by offering rebates

  to PBMs in exchange for the PBM covering the drug on behalf of health plan members.

  Ostensibly, PBMs are supposed to pass on these rebates to their health plan clients, which then

  use them to lower their health plan members’ out-of-pocket expenses. In theory, the rebates

  Defendants pay PBMs should thus result in lower health care costs.

          3.        In reality, however, the opposite has happened.     In recent years, the price of

  analog insulin has skyrocketed. Rather than compete to offer the lowest prices for their products,

  as one would expect in a competitive market, Defendants compete to offer the largest rebates to

  PBMs.        In order to do so while still maintaining their profit margins, Defendants publish and

  disseminate deceptively and misleadingly inflated benchmark prices for their products, which

  allow them to offer higher rebates to PBMs while still earning approximately the same, secret net

  price that they previously received. Defendants do not disclose to the public the amount they

  pay to PBMs in rebates, or the fact that their benchmark prices are no longer accurate

  representations of the actual price Defendants receive for analog insulin. The difference between

  Defendants’ deceptive benchmark prices and the net price that they actually receive for their

  insulin is often colloquially referred to as the “spread” between the prices.




                                                    2
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 3 of 136 PageID: 1091



         4.      Defendants have harmed those whose payments for insulin are based on

  Defendants’ deceptive, misleading, and misrepresentative benchmark prices.           This includes

  Minnesota residents without insurance, Minnesota residents with high-deductible health plans,

  Minnesota residents who pay coinsurance, Minnesota Medicare beneficiaries, and the Minnesota

  Department of Corrections, all of whom have paid more for a life-saving medication because of

  Defendants’ conduct.    The State brings this action to enjoin Defendants from continuing their

  deceptive drug pricing practices, to collect monetary relief for its residents and the Minnesota

  Department of Corrections, and to impose civil penalties against Defendants.

                                             PARTIES

         5.      Keith Ellison, Attorney General of the State of Minnesota, is authorized under

  Minnesota Statutes chapter 8; the Uniform Deceptive Trade Practices Act, Minnesota

  Statutes sections   325D.43–.48; the    Consumer Fraud Act, Minnesota Statutes sections

  325F.68-.694; the False Statement in Advertising Act, Minnesota Statutes section 325F.67; and

  has common law authority, including parens patriae authority, to bring this action to enforce

  Minnesota’s laws, to vindicate the State’s sovereign and quasi-sovereign interests in the integrity

  of its marketplace and the health and economic well-being of its residents, and to remediate all

  harm arising out of—and provide full relief for—violations of Minnesota and federal law.

         6.      Novo Nordisk, Inc. (“Novo Nordisk”) is a Delaware corporation and has a

  principal place of business at 800 Scudders Mill Road, Plainsboro, New Jersey 08536.

         7.      Sanofi-Aventis U.S. LLC (“Sanofi”) is a Delaware limited liability corporation

  with a principal place of business at 55 Corporate Drive, Bridgewater, New Jersey 08807.

         8.      Eli Lilly and Company (“Eli Lilly”) is an Indiana corporation and has a principal

  place of business at Lilly Corporate Center, Indianapolis, Indiana 46285.




                                                  3
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 4 of 136 PageID: 1092



                                      JURISDICTION AND VENUE

          9.       This Court’s jurisdiction arises under the Racketeer Influenced and Corrupt

  Organizations Act, 18 U.S.C. §§ 1962 and 1964, and 28 U.S.C. §§ 1331 and 1337.

          10.      Defendants all transact substantial business in the District of New Jersey and/or

  are found in the District of New Jersey and are thus subject to personal jurisdiction therein.

  Venue therefore is proper in this District under 28 U.S.C. § 1391(b) and (c).

          11.      Pursuant to 28 U.S.C. § 1367, the Court has supplemental jurisdiction over the

  State’s claims brought under Minn. Stat. §§ 325D.44, 325F.67, and 325F.69, as well as its claim

  brought under Minnesota common law.

                                        FACTUAL BACKGROUND

  THE IMPACT OF DIABETES .

          12.      According to the American Diabetes Association, approximately 445,000 people,

  or nearly 10 percent of Minnesota residents, have diabetes. 1 Over 1.4 million additional adults—

  more than one-third of the adult population in Minnesota—have blood glucose levels that are

  higher than normal, but not high enough to be diagnosed as diabetes. 2 Every year, an additional

  19,000 new cases of diabetes are diagnosed in Minnesota. 3

          13.      Patients diagnosed with diabetes must cope with a rigorous and invasive treatment

  schedule.     Many have to undergo daily injection therapy, constant monitoring of their blood

  glucose levels, and adherence to a strict diet.




  1
      The Burden of Diabetes in Minnesota, American Diabetes Association, available at
  http://main.diabetes.org/dorg/assets/pdfs/advocacy/state-fact-sheets/Minnesota2018.pdf (last accessed October 10,
  2018).
  2
    Id.
  3
    Id.



                                                         4
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 5 of 136 PageID: 1093



          14.     Insulin treatments are a necessary part of life for those who have diabetes. Insulin

  is a hormone usually made by the pancreas that allows a person’s body to process glucose from

  carbohydrates in food. Patients diagnosed with type 1 diabetes are unable to make insulin and

  require insulin injections to allow their bodies to process glucose. People with type 2 diabetes do

  not respond well or are resistant to insulin. They often require insulin shots to help process sugar

  and prevent long-term complications from diabetes.

          15.     Insulin was first discovered in 1922, when researchers used insulin from animals

  to provide treatment to diabetic patients. To ensure insulin would be open and available to the

  public, the scientists who created this method for insulin treatments sold the original patent for

  $1 to the University of Toronto.

          16.     Over time, scientists discovered ways to produce human insulin as well as

  treatments that would last longer and improve the dosage strength of their products. By the mid-

  1990s, scientists had created man-made, or analog, insulin, which could be adjusted to allow for

  different absorption times and more effective management of blood sugar. Analog insulins now

  dominate the market and are the preferred method of treatment for both type 1 and type 2

  diabetes patients.

          17.     There are currently both rapid-acting and long-acting forms of analog insulin

  available.    Rapid-acting insulin starts working approximately 15 minutes after injection and

  continues to work for two to four more hours. Patients normally take rapid-acting insulin before

  a meal, and usually in conjunction with long-acting insulin. Current rapid-acting analog insulin

  products include Humalog, manufactured by Eli Lilly; NovoLog and Fiasp, manufactured by

  Novo Nordisk; and Apidra, manufactured by Sanofi. All of these insulin products are branded

  drugs. Rapid-acting analogues make up approximately 35 percent of the insulin market.




                                                   5
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 6 of 136 PageID: 1094



            18.   Long-acting insulin begins working several hours after injection and lasts

  approximately 24 hours.      Until recently, only two long-acting insulin analog products were

  available: Lantus, manufactured by Sanofi; and Levemir, manufactured by Novo Nordisk. Over

  the last two years, however, Sanofi has released a new product, Toujeo, and Novo Nordisk has

  also released a product, Tresiba. Eli Lilly has also released Basaglar, a follow-on biologic of

  Lantus.     All of these insulin products are likewise branded drugs. Long-acting insulin analog

  products make up approximately 50 percent of the insulin market.

            19.   Because of the deceptive, misleading, and misrepresentative benchmark prices

  that Defendants have published, many patients now have to deal with the exorbitant costs of their

  insulin. Since 2008, Defendants have increased the benchmark price of their analog insulin

  products at least 10 times. The benchmark price of a 10-milliliter vial of Lantus, which was

  $99.35 in 2010, is now $269.54. The benchmark price of a vial of Levemir, which was $113.81

  in 2008, is now $293.75.

            20.   The price of rapid-acting insulins has also increased dramatically.          The

  benchmark price of a vial of the most popular rapid-acting insulin, NovoLog, was $132.74 in

  2008. Today, it lists for $289.36. Similarly, a vial of Humalog, priced at $122.60 in 2011, now

  has a benchmark price of $274.70. The benchmark price of Apidra, another rapid-acting insulin,

  was $93.05 in 2010. It now is listed at $269.91.

            21.   The following charts show the manner in which Defendants’ benchmark prices

  have increased over the past several years:




                                                     6
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 7 of 136 PageID: 1095
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 8 of 136 PageID: 1096
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 9 of 136 PageID: 1097



  according to a report from the Minnesota Department of Health. 4              Total diabetes-related

  expenses in Minnesota now exceed $4 billion on an annual basis.

          24.    Pharmaceutical costs are largely to blame for the spike in diabetes-related

  expenses. Per-person medical costs related to the treatment of diabetes in Minnesota actually

  declined more than 14% between 2009 and 2014, according to a Minnesota Department of

  Health report. 5 During the same time period, however, per-person pharmacy costs related to the

  treatment of diabetes in Minnesota residents increased more than 36%, with the costs for those

  between the ages of 18 and 64 increasing more than 52%. 6 Total diabetes-related pharmacy

  spending in Minnesota is projected to increase an additional 30% by the year 2023. 7

          25.    Some patients are unable to access insulin products because of high insulin prices.

  Some simply cannot afford to keep up with their treatment. One Minnesota physician reported

  that he now spends more time discussing with his patients what insulin they can afford, rather

  than determining what insulin will best treat the patient. To help patients cope with high prices,

  some doctors now prescribe their patients older forms of insulin, which are not as effective.

  Other patients forgo insulin treatment.

          26.    Patients who do not take their prescribed dose of insulin face increased risks of

  kidney dialysis, heart attacks, nerve damage, amputation, and ketoacidosis. They end up with

  more doctor visits, hospitalizations, and medications. This increases their medical expenses even

  more.




  4
    Minnesota Department of Health, Treated Chronic Disease Costs in Minnesota – a Look Back and a Look
  Forward (Dec. 2017), available at http://www.health.state.mn.us/divs/hpsc/hep/chronicdisease.pdf.
  5
    Id.
  6
    Id.
  7
    Id.



                                                   9
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 10 of 136 PageID: 1098



  M ANY M INNES OTA PATIENTS STILL PAY FOR THE DRUGS THEY NEED OUT-OF-POCKET.

         27.     Pharmacies distribute drugs to patients.    If the patient does not have health

  insurance, the patient may be required to pay the entire price of the drug out-of-pocket.

  Typically, pharmacies refer to the price they charge cash-paying customers as the “Usual and

  Customary Charge,” or more informally their “cash price.” Some Minnesota pharmacies’ cash

  prices for insulin are directly connected to Defendants’ benchmark prices for insulin, as

  discussed further below.

         28.     If the patient has health insurance, both the patient and the health plan may

  partially reimburse the pharmacy for the drug. The patient’s share of the reimbursement may be

  either a flat fee, known as a copay, or a percentage of the drug’s price, known as coinsurance.

  The health plan’s share of the fee paid to the pharmacy is based on its contract with the

  pharmacy, or its PBM’s contract with the pharmacy. Patients indirectly subsidize the health

  plan’s share of the fee by paying monthly premiums to the health plan in exchange for coverage.

         29.     Many patients are covered by health plans with an annual deductible. Patients

  with such a plan do not receive any contribution toward pharmaceutical costs from their health

  plan until they have paid the amount of their deductible out-of-pocket. For example, a patient

  with a $500 deductible must pay his or her first $500 worth of medical expenses before the

  health plan provides coverage. Once the patient has satisfied the deductible, the health plan will

  generally pay the remainder of the consumer’s medical costs, minus the copay or coinsurance

  amount.

         30.     As health insurance costs increase, employers and individuals have turned

  increasingly to high-deductible plans as a way to reduce the premiums they must pay. IRS

  regulations define a high deductible health plan as any plan with a deductible of at least $1,350




                                                 10
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 11 of 136 PageID: 1099



  for an individual or $2,700 for a family. More than 16% of Minnesota residents are now covered

  by such a plan, according to a survey by America’s Health Insurance Plans.

  DEFENDANTS PUBLIS H PRICES FOR THEIR INS ULIN PRODUCTS THAT THEY KNOW WILL B E
  US ED AS B ENCHMARKS TO ES TABLIS H THE PRICES THAT ARE SUBS EQUENTLY CHARGED TO
  PATIENTS .

         31.     Drug manufacturers, including Defendants, generally directly set a price for their

  products, referred to as the Wholesale Acquisition Cost (“WAC”). WAC is the approximate

  price at which a manufacturer sells a drug to a wholesale drug distributor. Importantly, however,

  WAC does not include any rebates or other discounts the manufacturer provides to a PBM

  regarding the drug, which reduces the actual price a manufacturer receives for the drug.

  Wholesale drug distributors typically mark-up a manufacturer’s WAC before they sell the

  products to pharmacies.

         32.     The manufacturer-set WAC is generally used to establish a product’s Average

  Wholesale Price (“AWP”). AWP is either also directly set by the manufacturer, or is established

  by adding a certain mark-up to the manufacturer’s WAC price, usually around 20%. In other

  words, AWP is merely a mathematical function of WAC, and a manufacturer setting WAC also

  effectively sets AWP.     WAC/AWP are often colloquially referred to as drug manufacturers’

  “list” or “benchmark” prices.

         33.     At the time of its inception, AWP was intended to represent the average price at

  which drug wholesalers sell medications to pharmacies, physicians, and other customers. Today,

  AWP is used as a benchmark for calculating the price at which health plans (or their PBMs on

  their behalf) reimburse pharmacies for prescriptions that they fill for plan members. Generally,

  for brand-name products like Defendants’ insulin, PBMs will reimburse pharmacies the AWP of

  a product, minus a certain percent, plus a dispensing fee.




                                                  11
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 12 of 136 PageID: 1100



         34.     Defendants disseminate and publish the benchmark prices they set for their

  products, including insulin, with a variety of reporting services, such as the Red Book, Gold

  Standard Drug Database, and Medi-Span Price Rx, for further public dissemination.           These

  reporting services make no independent effort to verify the price that any manufacturer actually

  receives for the drugs, and instead rely solely on Defendants’ representations about the price they

  receive. These services in fact could not independently verify prices that manufacturers receive

  after paying PBM rebates, because rebate contracts are confidential. Defendants know, however,

  that many other entities rely on the publications containing the benchmark prices they have

  disseminated to reporting services to set their own prices. Indeed, many PBMs expressly rely on

  these published benchmark prices to determine the reimbursement rates that they pay to

  pharmacies.

         35.     Some Minnesota pharmacies also directly rely on Defendants’ benchmark prices

  for insulin that they disseminate, publicize, and publish with the above-referenced reporting

  services in setting the retail prices they charge uninsured and under-insured Minnesotans for

  Defendants’ products. For example, at least one Minnesota pharmacy sets the price of the brand-

  name insulin products it sells—including Humalog and Novolog—by expressly referring to and

  relying on the AWP of Eli Lily’s and Novo Nordisk’s insulin products that they disseminate,

  publicize, and publish in the Gold Standard Drug Database. The pharmacy relies on Defendants’

  publicized AWP and then applies the following formula to arrive at the price tag that it

  disseminates, circulates and places before uninsured and under-insured Minnesota consumers

  that are paying in cash for Defendants’ products:

                     AWP – XX% + $3.25 dispensing fee = advertised retail price




                                                  12
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 13 of 136 PageID: 1101



  Thus, Minnesotans purchasing Defendants’ brand-name insulin products from the pharmacy pay

  more money for life-sustaining medication based on the deceptive and inflated AWPs of

  Defendants’ insulin products that they disseminate, publicize, and publish.

           36.   Defendants’ benchmark prices are further published in various promotional and

  marketing materials by entities downstream in the drug supply chain, as described more fully

  below.

           37.   Defendants thus set and publicly disseminate their list prices knowing that these

  prices directly operate as a benchmark that health plans/PBMs, wholesalers, and pharmacies will

  use to set the prices that they charge (or rates they reimburse) when a Minnesota patient

  purchases Defendants’ insulin.       Accordingly, if Defendants raise their benchmark prices they

  know this will directly cause the prices paid by certain Minnesota patients and others who

  purchase insulin out-of-pocket to increase, as well as causing coinsurance payments to increase.

  This remains true regardless of any mark ups that may be added to Defendants’ benchmark

  prices by wholesalers or pharmacies, or any insurer’s alteration of coinsurance amounts, because

  Defendants’ benchmark prices are the lodestar for the price charged during all subsequent sales

  of insulin.

  PBM S LEVERAGE THEIR ABILITY TO DRIVE DEMAND FOR COMPETING DRUGS TO EXTRACT
  REBATES FROM DEFENDANTS THAT REDUCE THE PRICE DEFENDANTS ’ RECEIVE FOR THEIR
  INS ULIN.

           38.   Most health plans hire PBMs to manage their members’ pharmaceutical benefits.

  PBMs create contractual networks of pharmacies on behalf of their health plan clients and

  negotiate the rates at which the health plans reimburse pharmacies in the PBMs’ networks for the

  prescriptions the pharmacies fill.




                                                   13
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 14 of 136 PageID: 1102
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 15 of 136 PageID: 1103



  Defendants and their insulin products—by giving a particular manufacturer’s drug favorable (or

  unfavorable) treatment on their formularies.

         42.     Today, this has led to manufacturers obtaining placement of their products on

  PBMs’ formularies by paying rebates to PBMs in exchange for favorable formulary treatment.

  These rebates are typically calculated by taking a percentage of the drug’s benchmark price and

  multiplying it by the number of health plan members who utilized that drug in a given time

  period. So, for example, if a drug had a benchmark price of $100 and the manufacturer agreed to

  a 10% rebate, the manufacturer would pay the PBM $10 for every health plan member who

  purchased the drug during the relevant time period. PBMs collect these rebates, retain all or a

  portion of them as compensation for their services, and distribute the remainder, if any, to their

  health plan clients. PBMs claim to lower their health plan clients’ prescription drug costs by

  negotiating these rebates.

         43.     Manufacturers usually offer PBMs larger rebates for giving their product

  preferred status over a competing one. Preferred status often means a health plan’s member will

  pay less out-of-pocket for one drug compared to another competing drug. In some cases, it may

  mean that the PBM will exclude a competing drug from its formulary altogether and only

  provide coverage for the preferred product. The greater the preference the PBM gives a

  particular drug on its formulary, the more the manufacturer will pay the PBM in rebates.

  Because of this dynamic, PBMs generally make formulary decisions—and thus drive demand for

  a drug among the health plan members that the PBM services—based on which manufacturer

  offers the most favorable rebate terms to the PBM.

         44.     Neither manufacturers or PBMs disclose the amount or nature of the rebates paid

  for favorable formulary placement, including to wholesalers and pharmacies. They closely guard




                                                 15
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 16 of 136 PageID: 1104



  this information and consider it to be a “trade secret.” Health plans know the price pharmacies

  are reimbursed for a given drug, as well as the amount of the rebate the PBM passes along to the

  health plan for the drug, but they often do not know the total rebate for the drug that the PBM is

  paid by a manufacturer. This is because PBMs generally do not disclose the portion of the rebate

  that they retain before passing on the balance (if they pass on any balance at all) to their health

  plan clients.

          45.     Given these circumstances, neither health plans nor the public knows the true

  prices that PBMs have negotiated with pharmacies when a health plan member purchases a

  manufacturer’s drug. Similarly, after taking into account the rebates they pay, the actual or “net”

  sales price a manufacturer receives when selling a drug is concealed from and not known by

  wholesalers, pharmacies, health plans, or the public.       Thus, the only information regarding

  Defendants’ insulin prices that are publicly available to patients are Defendants’ published

  benchmark prices.

  THE REBATES DEFENDANTS PAY TO PBM S B AS ED ON SALES               OF   THEIR INS ULIN PRODUCTS
  HAVE INCREAS ED DRAMATICALLY OVER THE YEARS .

          46.     The complex system by which health plans reimburse pharmacies through their

  PBMs and also receive a portion of any manufacturer rebate through their PBMs—with little if

  any transparency into manufacturer side of these arrangements—has resulted in a system that

  Defendants have exploited for their benefit.

          47.     Defendants’ analog insulin products are largely interchangeable and PBMs do not

  have to include each analog insulin product in their formularies. Typically, to satisfy their health

  plan clients’ needs, PBMs must include one long-acting insulin (until recently, either Sanofi’s

  Lantus or Novo Nordisk’s Levemir) and one rapid-acting insulin (Sanofi’s Apidra, Novo

  Nordisk’s NovoLog or Fiasp, or Eli Lilly’s Humalog).



                                                  16
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 17 of 136 PageID: 1105



          48.        It is important to Defendants that their drugs be included on PBMs’ formularies.

  Patients are unlikely to use Defendants’ products if their health plan does not cover it.

  Defendants sell more, and earn more, when PBMs list Defendants’ insulin products on the PBM

  formularies.            for example, calculated that it would                          if

                               over                         . As a result, Defendants have an incentive to

  offer the best deals to PBMs for favorable formulary placements.                 The current practice of

  downstream prices being set based directly on Defendants’ published benchmark prices—which

  Defendants have dramatically increased to enable them to offer larger rebates to PBMs off of

  these prices without lowering their net price, as described further below—further incentivizes

  Defendants and PBMs to perpetuate these pricing practices.

          49.        Defendants know that PBM revenue is based in part on the PBMs retaining a

  portion of the rebates that drug manufacturers pay PBMs. As a result, Defendants further know

  that PBMs are likely to favor products on their formularies that will earn them the greatest

  rebates. Defendants thus focus their marketing and negotiating efforts with PBMs not on the

  benchmark price that they set for their insulin products, but on the rebate—or “spread” from

  Defendants’ benchmark price—that the PBM can earn in exchange for including Defendants’

  products in the PBM’s formularies.          As a result, the rebates Defendants have offered have

  increased dramatically over the past number of years. For example:

          50.         In an                       presentation regarding                      bid for

                                      employees                                               recognized the

  risk that                   would                                                                     ” for

                To                      and                  ,        decided to




                                                       17
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 18 of 136 PageID: 1106
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 19 of 136 PageID: 1107
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 20 of 136 PageID: 1108



          59.       In response to scrutiny surrounding its drug prices, Novo Nordisk acknowledged

  that it inflates its benchmark prices to protect its revenue.         In a blog post on its website in

  November 2016, Novo Nordisk stated:

                    For Novo Nordisk, those price increases were our response to changes in
                    the healthcare system, including a greater focus on cost savings, and trying
                    to keep up with inflation. PBMs and payers have been asking for greater
                    savings – as they should. However, as the rebates, discounts and price
                    concessions got steeper, we were losing considerable revenue – revenue
                    we use for R&D, sales and marketing, education, disease awareness
                    activities and medical information support. So, we would continue to
                    increase the list in an attempt to offset the increased rebates, discounts
                    and price concessions to maintain a profitable and sustainable business.
                    We also monitored market conditions to ensure our prices were
                    competitive with other medicines as part of our business model. 9

           60.      Likewise, Eli Lilly has also admitted that it increases its benchmark prices

  because “PBMs demand higher rebates in exchange for including the drug on their preferred-

  drug lists.” 10

          61.       Despite these acknowledgements, no Defendant has publicly disclosed the amount

  it pays in rebates, or the magnitude by which their benchmark price differs from the actual, net

  price that Defendants receive for their insulin products after accounting for rebates paid to

  PBMs. Defendants continue to publish only their deceptive, misleading, and misrepresentative

  benchmark prices.

          62.       By way of example, the charts below detail recent adjustments that Defendants

  have made to WAC for some of their analog insulin products.                  In each case, Defendants

  published or knew that their new WAC would be published and disseminated publicly in a

  variety of price reporting services, either on the date they changed the WAC or shortly thereafter.


  9
     Our perspectives on pricing and affordability, Novo Nordisk US, (Nov. 30, 2016), http://www novonordisk-
  us.com/blog/perspectives/2016/november/our_perspectives html.
  10
     Denise Roland & Peter Loftus, Middlemen Fuel Insulin Price Rise, Wall St. J., Oct. 10, 2016, at B1.



                                                      20
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 21 of 136 PageID: 1109



  In each case, Defendants did not disclose that they had negotiated a dramatically different and

  lower net price with the PBMs.

    Novo Nordisk NovoLog 100 Units/mL Vial NovoLog Flexpen Syringe 100 Units/Ml

      7/31/2012                $132.40                                  $255.74
     12/20/2012                $141.67                                  $273.64
      7/19/2013                $153.00                                  $295.53
      12/3/2013                $168.15                                  $324.80
      5/28/2014                $184.85                                  $357.10
     11/18/2014                $203.24                                  $392.63
      5/19/2015                $223.45                                  $431.60
     11/25/2015                $236.70                                  $457.10
      7/6/2016                 $255.40                                  $493.25
      2/23/2017                $275.58                                  $532.22
      7/3/2018                 $289.36                                  $558.83


           Novo Nordisk                              Levemir 100 Units/mL Vial

             11/22/2011                                       $113.81
              4/4/2012                                        $120.64
              10/3/2012                                       $135.12
              5/3/2013                                        $148.49
              8/27/2013                                       $166.42
             12/19/2013                                       $191.28
              5/31/2014                                       $222.08
             11/18/2014                                       $248.51
              8/20/2015                                       $269.00
              1/3/2018                                        $279.76
              7/3/2018                                        $293.75
              1/8/2019                                        $308.14


                                                21
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 22 of 136 PageID: 1110




      Eli Lilly    HumaLog 100 Units/mL Vial     HumaLog KwikPen 100 Units/mL

     11/30/2011             $122.60                         $236.80
     7/11/2012               $130                            $251
     12/28/2012             $140.40                         $271.10
     7/26/2013              $152.90                         $295.36
     12/12/2013             $167.70                         $323.95
      6/5/2014              $184.30                         $356.10
     11/25/2014             $202.60                         $391.50
     5/29/2015              $222.70                         $430.20
     12/1/2015               $237                           $457.65
     7/13/2016              $254.80                          $492
      5/2/2017              $274.70                         $530.40


        Sanofi        Lantus 100 Units/mL Vial     Lantus SoloStar 100 Units/mL


      12/17/2010               $99.35                        $191.96
      12/16/2011              $114.51                        $205.40
       4/27/2012              $122.14                        $211.56
       10/5/2012              $131.79                        $228.27
       4/26/2013              $144.84                        $250.87
       8/2/2013               $166.42                        $275.71
      12/13/2013              $191.28                        $303.12
       5/30/2014              $222.08                        $333.12
       11/7/2014              $248.51                        $372.76
       9/29/2017              $255.97                        $383.94
       4/13/2018              $269.54                        $404.29
       1/4/2019               $283.56                        $425.31



                                         22
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 23 of 136 PageID: 1111



                 Sanofi                                 Apidra 100 Units/mL Vial

               12/17/2010                                           $93.05
               10/5/2012                                           $106.91
                4/5/2013                                           $120.80
                9/6/2013                                           $138.80
               12/13/2013                                          $156.76
               6/27/2014                                           $184.85
                1/9/2015                                           $203.15
               6/12/2015                                           $223.26
                1/8/2016                                           $236.21
               8/12/2016                                           $255.11
                1/5/2018                                           $269.91
                1/4/2019                                           $308.14

         63.     Defendants produce other variations of the above-referenced insulin products with

  their own unique National Drug Codes—as well as the insulin products Fiasp, Toujeo, Tresiba,

  and Basaglar that likewise have varying NDCs—all of which have seen similar increases in their

  benchmark price and/or reflect significant spreads between these products’ respective benchmark

  and actual price, and all of which are the subject of this complaint.

         64.     Given Defendants’ publishing and public dissemination of their list prices, this is

  not merely a case of Defendants telling a potential buyer the price at which they are willing to

  sell their insulin products to that person. To the contrary, it is one where Defendants have falsely

  and deceptively represented to the patients, payers, and the public the price that they receive for

  their insulin products, and Defendants have done so knowing their misleadingly inflated pricing

  representations would be used as benchmarks to establish the price of subsequent sales of their

  insulin products.




                                                   23
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 24 of 136 PageID: 1112
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 25 of 136 PageID: 1113
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 26 of 136 PageID: 1114
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 27 of 136 PageID: 1115
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 28 of 136 PageID: 1116



  benchmark prices it sets are meant only to be the starting point for negotiations with PBMs and

  that “[i]t was never the intention that individual patients should end up paying the list price.” 17

  DEFENDANTS ’ DECEPTIVE AND M IS LEADING B ENCHMARK PRICES HARM M OS T THOS E WHO
  CANNOT AFFORD THEM.

          72.     Many patients and entities do, however, pay for their drugs based on Defendants’

  deceptively and misleadingly inflated benchmark prices.          This is because Defendants publish

  those prices with various price reporting services and in various promotional and marketing

  materials, knowing those prices serve as direct benchmarks for the price that those people and

  entities pay. These affirmative pricing misrepresentations by Defendants are the only prices that

  Defendants make publicly available regarding their insulin products.               In publishing their

  benchmark prices, Defendants do not disclose that the actual, net prices they receive for their

  insulin products are far less than the publicly-available benchmark price. Instead, Defendants

  knowingly permit their inflated benchmark prices to deceptively and misleadingly be understood

  to be the actual price they receive for their analog insulin products and to be treated as such. The

  vast majority of Minnesota diabetics were unaware that Defendants’ benchmark prices were

  deceptively inflated due to the fraudulent scheme described in this complaint, and did not know

  the size of the spread between Defendants’ benchmark prices and the real prices they received.

          73.     PBMs do not disclose that Defendants’ benchmark prices are deceptive and not

  representative of the actual net price that Defendants charge for their products. Instead, PBMs

  conceal the rebates they receive from Defendants, both from the general public and, in many

  cases, from their own health plan clients. PBMs contend that, through payment of these rebates,

  they have secured greater savings for their health plan clients and lowered health care costs

  17
     James Paton, Drug CEO Has Problem With U.S. Patients Paying His Prices (Mar. 14, 2017), available at
  https://www.bloomberg.com/news/articles/2017-03-14/drug-ceo-has-big-problem-with-u-s-patients-paying-his-
  prices.



                                                     28
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 29 of 136 PageID: 1117



  nationwide. They do this knowing that the net prices their health plan clients pay have hardly

  changed.

         74.     But, as described above, Defendants know that their published and publicly

  disseminated benchmark prices directly serve as the benchmark on which many Minnesota

  patients pay for their medications, including insulin.       The uninsured, patients with high-

  deductible health plans, those who pay coinsurance, and Medicare Part D beneficiaries do not

  have access to information regarding the rebates that Defendants pay PBMs. Such persons are

  unaware of the fact that the benchmark prices that Defendants publish and publicly disseminate

  are deceptively and misleadingly inflated. These Minnesota patients cannot stop taking insulin

  because they need it to manage their diabetes, will have to continue purchasing Defendants’

  insulin for the rest of their lives, will continue to pay inflated prices benchmarked to Defendants’

  false and misleading list prices, and thus have already or will soon find that the life-saving

  insulin they need is becoming unaffordable.

         75.     Patients without health insurance typically pay a “cash price” to retail pharmacies

  directly for their medications. The cash price that most retail pharmacies charge is directly set

  based on Defendants’ benchmark prices. This is in part because manufacturers do not provide

  rebates to pharmacies for selling their drugs; they do so only to PBMs for placement of drugs on

  their formularies. The cash price that a retail pharmacy pays a wholesaler is often directly based

  on the benchmark price the manufacturer charges the wholesaler, plus a small mark-up. The

  reporting services that manufacturers use to publish their benchmark prices, such as the Red

  Book, prominently advertise that the information they provide supports businesses in setting

  prices for prescription drugs.   Similarly, another reporting service, Medi-Span Price Rx, touts

  that it updates price changes quickly, allowing subscribers (such as the Minnesota pharmacies




                                                  29
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 30 of 136 PageID: 1118



  described supra in paragraph 35) to alter their own prices. Those quick updates are important,

  because retail pharmacies relying on Defendants’ published benchmark prices must also change

  their prices when the benchmark price of a product increases, or else face losing money or

  market share to other pharmacies with similar pricing schemes. Essentially, retail pharmacies

  are stuck charging a price directly based on Defendants’ benchmark price, and must sell insulin

  to cash patients at that deceptive and misleading price or higher to recoup their costs.

          76.    Patients with high-deductible health plans also pay out-of-pocket a price that is

  directly based on the benchmark price that Defendants set for their insulin products, until those

  patients have satisfied their deductible. Even though these patients have insurance, they do not

  receive the benefit of rebates that their health plan’s PBM has negotiated with Defendants. Most

  rebate contracts between manufacturers and PBMs require the

                        ,                      , even though the PBM

                    .       Because PBMs typically do not

          , they are stuck paying a price based directly on Defendants’ deceptively and

  misleadingly inflated benchmark price.

          77.    In addition, most PBMs include terms in their contracts                       that

  allow

                                                                . Because the PBM reimbursement

  rate is usually tied to the WAC or AWP of a product,                                         that

  are                                                   . Because Defendants set the AWP either

  directly or effectively through setting their WAC, their benchmark prices become the basis for

  the price that cash customers pay to retail pharmacies. Whether a pharmacy sets a cash price by

  directly referencing the benchmark price, as many do, or whether a pharmacy sets a price based




                                                   30
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 31 of 136 PageID: 1119



  on what the wholesaler charged, both pricing derivations trace directly back to the

  manufacturer’s benchmark price. By way of example, the following charts detail the relationship

  between the benchmark price of some of Defendants’ analog insulin products and the cash price

  that a major Minnesota pharmacy set for that product:




                                                 31
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 32 of 136 PageID: 1120




          78.    Because Defendants’ benchmark prices are deceptive and misleading and do not

  accurately reflect the actual, net price they receive for insulin, the price that these cash customers

  pay for analog insulin products has increased dramatically. The following charts detail how the

  cash price of analog insulin products sold by a major Minnesota pharmacy has changed since

  2012:




                                                   32
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 33 of 136 PageID: 1121




         79.     If Defendants published benchmark prices that were not deceptive and misleading

  and instead accurately reflected the true net price of insulin, they would charge less to their

  wholesalers, which could in turn charge less to pharmacies, which could in turn charge less to

  patients who pay cash for some or all of their medications, including insulin. Patients without

  health insurance or with high deductible health plans would then experience a dramatic decline

  in the cost of their medications. Instead, the fraudulent pricing practices described herein cause

  Defendants to charge wholesalers more for insulin, wholesalers to charge pharmacies more for

  insulin, and pharmacies to charge patients more for insulin—all of which is directly caused by

  Defendants setting and publishing deceptively and misleadingly inflated benchmark prices.


                                                 33
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 34 of 136 PageID: 1122



            80.    Patients on Medicare Part D are also affected by Defendants’ scheme of

  publishing deceptive and misleading benchmark prices.           Medicare Part D is a voluntary

  prescription drug benefit available to patients on Medicare. People who receive this benefit must

  pay for their medications out-of-pocket until they have spent $405. After reaching this threshold,

  these individuals must pay 25% of the cost of their drugs until they and their plan have spent a

  combined total of $3,750. Once this level is reached, the individual is in the “donut hole.” At

  this stage, the individual pays 35% of the cost of the brand-name drug until the beneficiary’s out-

  of-pocket spending totals $5,000.     At that point, the person’s Medicare Part D plan kicks in

  again, and the person must only pay 5% of their costs out-of-pocket.

            81.    While enrollees in Medicare Part D receive the benefit of a manufacturer discount

  for insulin products while in the donut hole, for multiple reasons, this benefit does not begin to

  cover the inflated costs that enrollees incur because of Defendants’ misrepresentative benchmark

  prices.     First, the portion the Medicare Part D patient pays is a percentage of the drug’s

  benchmark price, which is inflated because of Defendants’ deceptive conduct.               Second,

  Defendants’ deceptive benchmark prices mean enrollees exhaust their benefits more quickly than

  they otherwise would and enter the donut hole more quickly than they should.             Finally, if

  Defendants actually competed with one another to offer the lowest price, the total cost of

  enrollees’ Part D benefits would generally decline over time.

            82.    Even health plan members who have the benefit of a PBM negotiating on behalf

  of their health plan suffer because of Defendants’ conduct. Many Minnesota patients have health

  insurance that requires them to pay coinsurance out-of-pocket when they fill a prescription.

  Typically, the amount the patient must pay as coinsurance is calculated as a percentage of a price




                                                  34
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 35 of 136 PageID: 1123



  that is based on the drug’s benchmark price. The amount that those patients pay, as a result, is

  inflated because of Defendants’ deceptive and misleading benchmark prices.

         83.     Defendants’     publication,   dissemination,   and   circulation   of   their   inflated

  benchmark pricing also causes companies distributing drug discount cards to mislead consumers.

  PBMs such as Express Scripts and Optum have subsidiary entities that advertise and distribute

  prescription drug cards and coupons, collectively “prescription drug card programs.” PBMs use

  the deep discounts they take off of Defendants’ artificial AWPs to advertise membership in free

  prescription card programs. The prescription card programs, through printable cards or coupons,

  entitle consumers to impressive-sounding discounts on prescription drugs, including insulin

  manufactured by each Defendant. These discounts, however, are in reference to Defendants’

  deceptively inflated list prices.   One such program, Inside Rx, a subsidiary of PBM Express

  Scripts, advertises that its users “save an average of 70% on brand and generic medications.”

  Another, the CVS Prescription Discount Card, owned by PBM CVS Caremark, advertises that

  users save up to 80% on their prescriptions. These percentage savings are accurate only when

  relying upon Defendants’ artificially-inflated AWP, and provide the benefit of advertising

  seemingly-steep discounts when such discounts do not actually reflect the price at which the

  drugs are regularly sold. In this way, Defendants’ publication of their list price combined with

  their secretive rebate scheme causes and enables other companies to further mislead Minnesota

  consumers about the drug’s accurate price.

         84.     In one example, Eli Lily disseminated, circulated, and published that its HumaLog

  50/50 mix insulin product had an AWP of $341.64 in May 2017, steadily rising from $147.12 in

  2011. Express Scripts’ Inside Rx advertises that the “average retail price” of the drug is $331.46,

  but, using its prescription drug card program, is available to consumers at a 46%-“discounted”




                                                   35
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 36 of 136 PageID: 1124



  price of $171.83. Similar “discounts” can be found for at least one of each Defendant’s insulin

  products through a prescription drug card program available for use by Minnesotans. Relying on

  Sanofi’s published AWP of its insulin product Apidra, Inside Rx advertises that consumers can

  “Save 40%” on Apidra at the “discounted” price of $196.97. Apidra’s benchmark price was

  disseminated, circulated, and published by Sanofi to be $321.50 in 2017.           Similarly, Novo

  Nordisk’s Novolog has an advertised discounted price of $132.91 through the Good Rx

  prescription drug card program, which publishes that the average retail price is $339.42, in

  reliance on Novo Nordisk’s AWP. Novo Nordisk published and advertised the benchmark price

  of its Novlog insulin product to be $276 in 2017.

         85.     In addition to using their relationships with manufacturers to publish artificially-

  inflated “discounts,” PBMs also benefit from Defendants’ falsely-advertised benchmark prices

  by marketing essentially undiscounted drugs directly to consumers. PBMs and prescription drug

  card programs, relying on Defendants’ dissemination, circulation, and publication of AWPs,

  further disseminate, circulate, and publish prices tied to those AWPs directly to consumers.

         86.     As an example, Eli Lily’s HumaLog 50/50 mix, described above, is also

  advertised through Optum Perks, PBM Optum’s prescription drug card program, for $309.98,

  without any discount indicated—a price which approximates the AWP disseminated, circulated,

  and published for Humalog 50/50 by Eli Lily.          Inside Rx advertises a price of $321.52 for

  Novolog—a price which approximates the AWP disseminated, circulated, and published for

  Novolog by Novo Nordisk.        Optum Perks advertises a price of $309.17 for Apidra—a price

  which approximates the AWP disseminated, circulated, and published for Apidra by Sanofi.

  Prescription drug card programs rely on Defendants’ dissemination, circulation, and publication

  of AWPs to advertise these artificially-inflated prices.




                                                   36
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 37 of 136 PageID: 1125



          87.     Because Defendants’ benchmark prices are set without regard to actual cost paid

  by the overwhelming majority of buyers, and are instead set to maximize discounts for PBMs,

  manufacturers’ falsely-advertised benchmark prices thus cause at least two types of false

  advertising to be made to Minnesota consumers: artificially-inflated discounts for some drugs,

  and artificially-inflated pricing for others.

          88.     The Minnesota Department of Corrections has incurred additional costs to provide

  insulin to the offenders it supervises as a result of Defendants’ deceptive and misleading

  benchmark prices.         The Minnesota Department of Corrections has purchased insulin from a

  wholesaler whose price, like those of other wholesalers, is based on the benchmark price that the

  manufacturer sets or passes through to the wholesaler.          The inflated prices at which the

  department has purchased insulin through this wholesaler has either reduced the amount of its

  claims-related underspend that it is entitled to have returned to it or has increased its obligation

  to pay excess claims-related spend, as applicable, under the governing contracts. In other words,

  Defendants’ misrepresentative insulin benchmark prices have financially harmed the Minnesota

  Department of Corrections by reducing its health care-related savings, increasing its health care-

  related costs, or both.

          89.     Finally, if Defendants actually competed to offer the lowest price, the benchmark

  price of their products should be lower due to competition between the various manufacturers.

  Currently, because Defendants increase both their rebates and their benchmark prices, they are

  able to hold their net prices relatively steady. Competition on price, which is currently lacking,

  should cause the actual price of Defendants’ products to be lower over time, saving health plans

  and their members money. Defendants’ competition over which one can offer PBMs the biggest

  rebates from their benchmark prices instead of competing on price itself is economically




                                                   37
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 38 of 136 PageID: 1126



  preferable to them, however, because this makes it easier for Defendants to hold net prices for

  their insulin products relatively steady.

         90.     Minnesota residents and the Minnesota Department of Corrections have

  purchased analog insulin products at higher prices and/or incurred additional insulin-related

  expenses than they otherwise would have because of the deceptive and misleading benchmark

  prices that Defendants knowingly published and publicly disseminated.

  STATUTE OF LIMITATIONS TOLLING.

         91.     All relevant statutes of limitations have been tolled by Defendants’ fraudulent

  concealment and denial of the facts alleged herein.     Defendants published, or caused to be

  published, benchmark prices for their products that they knew to be inaccurate. Defendants

  knew their benchmark prices were deceptive, misleading, and not representative of the actual, net

  prices they receive for those products because of the rebates they pay to the PBMs. Defendants

  did not disclose the existence or magnitude of those rebates to the State, its residents, or the

  Minnesota Department of Corrections.

         92.     Defendants affirmatively and purposely crafted contracts that prohibited both

  Defendants and the PBMs from disclosing information related to the rebates that they paid to the

  PBMs. Defendants also concealed information regarding the impact that those rebates had on

  the accuracy of the benchmark prices they published.

         93.     The deceptive nature of Defendants’ benchmark prices, the extent to which those

  benchmark prices differed from Defendants’ actual prices, the fact that Defendants significantly

  inflated their benchmark prices to market larger spreads to PBMs, and Defendants’ affirmative

  efforts to conceal the spread between their benchmark and actual prices were not apparent or




                                                 38
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 39 of 136 PageID: 1127



  obvious to the State, its residents, or the Minnesota Department of Corrections, and could not

  have been discovered through reasonable diligence.

                                       COUNT I
                         RICO ACT VIOLATION; 18 U.S.C. § 1962(c)
                                (AS TO NOVO NORDISK)

         94.     The State re-alleges all prior paragraphs of this Complaint.

         95.     Novo Nordisk is a person as defined by 18 U.S.C. § 1961(3).

         96.     CVS is a person as defined by 18 U.S.C. § 1961(3).

         97.     The State and its agencies, including the Minnesota Department of Corrections,

  are all persons as defined by 18 U.S.C. § 1961(3) who were injured by Novo Nordisk’s conduct.

         98.     At all times relevant to this Complaint, Novo Nordisk and CVS constituted an

  enterprise as defined by 18 U.S.C. § 1961(4). For purposes of this count, this enterprise is

  referred to as the “Novo-CVS Enterprise.”

         99.     The Novo-CVS Enterprise consists of an association-in-fact between Novo

  Nordisk, including its directors, employees, and other agents, and CVS, including its directors,

  employees, and other agents.

         100.    The shared and common purpose of the association is to arrange for the sale,

  purchase, and distribution of Novo Nordisk’s NovoLog, Levemir, and Tresiba insulin products

  through the fraudulent scheme described in this Complaint of publishing deceptively inflated

  benchmark prices for these products that were not reasonably reflective of the secret, undisclosed

  net prices that Novo Nordisk actually received for these products due to the rebates and other

  concessions made to CVS—including by arranging placements for these products on CVS’s

  formularies through the negotiation of rebates, price protection factors, and discounts for these

  products with CVS, and through the exclusion of competing insulin products from CVS’s




                                                  39
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 40 of 136 PageID: 1128



  formulary—so that both entities could profit, in violation of 18 U.S.C. § 1962(c). Perpetuating

  the use of such fraudulent pricing practices was in the common interest of Novo Nordisk and

  CVS because they enhanced CVS’s ability to demand—and Novo Nordisk’s ability to offer—

  larger rebates off of Novo Nordisk’s benchmark prices (to the financial benefit of CVS), while

  also allowing Novo Nordisk to hold its net insulin prices relatively steady (to the financial

  benefit of Novo Nordisk). In other words, Novo Nordisk and CVS had both the mutual incentive

  to and the common purpose of perpetuating the fraudulent benchmark pricing practices described

  herein—which neither could have accomplished alone—for the financial gain of both.

          101.    To accomplish the common purpose of the Novo-CVS Enterprise, the component

  entities, Novo Nordisk and CVS, developed extensive relationships, both contractually and

  financially.   The component entities communicated regularly through the wires and mail

  regarding the deceptively and misleadingly inflated benchmark price of NovoLog, Levemir, and

  Tresiba, the rebates that Novo Nordisk would provide CVS for favorable formulary placement,

  and the price protection terms CVS demanded to protect against any increase in the benchmark

  prices of Levemir, NovoLog, and Tresiba.

          102.    The Novo-CVS enterprise affected interstate commerce. Through their respective

  negotiations, they determined the price of Levemir, NovoLog, and Tresiba sold throughout the

  United States and its territories.

          103.    CVS participated in the conduct of the Novo-CVS Enterprise in a variety of ways,

  including but not limited to:

                  (a) Negotiating significant rebates from the benchmark prices set by Novo
                      Nordisk for Levemir, NovoLog, and Tresiba;

                  (b) Developing formularies that provided Novo Nordisk favorable placements for
                      Levemir, NovoLog, and Tresiba based on the rebates CVS would earn from
                      the sale of those products;



                                                 40
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 41 of 136 PageID: 1129




                 (c) Excluding competing insulin products from certain formularies in exchange
                     for increased rebates;

                 (d) Marketing formularies to health plan clients and making material
                     representations that the rebates negotiated from Novo Nordisk saved those
                     clients and their members money;

                 (e) Making material misrepresentations that the benchmark prices that Novo
                     Nordisk published approximated the actual prices of these insulin products
                     and that those prices were an accurate basis on which out-of-pocket payments
                     should be based; and

                 (f) Concealing the actual rebates earned from Novo Nordisk from health plan
                     clients and the general public, and therefore concealing the actual, net price
                     Novo Nordisk received for these insulin products.

         104.    CVS’s conduct and participation is essential to the success of the enterprise. For

  Novo Nordisk to maintain its net prices for these products, it required CVS to select the products

  based on the rebates offered, rather than on which ones had the lowest benchmark prices. It also

  required CVS to market to its health plan clients that the rebates Novo Nordisk offered saved the

  clients and their members money to conceal the actual rebates paid by Novo Nordisk. CVS’s

  participation allowed Novo Nordisk to inflate its benchmark prices, offer larger rebates to CVS

  to maintain access to that portion of the market, and still earn additional profits from those who

  could not take advantage of those rebates.

         105.    Novo Nordisk participated in, controlled, and conducted the affairs of the Novo-

  CVS Enterprise by, among other ways:

                 (a) Setting deceptive, misleading, and misrepresentative benchmark prices for its
                     Levemir, NovoLog, and Tresiba insulin products;

                 (b) Marketing to CVS the rebates that it could earn for favorable formulary
                     placements of Levemir, NovoLog, and Tresiba, including in some cases, for
                     omitting competing products from certain of its formularies;




                                                  41
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 42 of 136 PageID: 1130



                 (c) Including price protection terms in its contracts with CVS, which allowed
                     CVS to earn additional rebates when Novo Nordisk increased its benchmark
                     prices;

                 (d) Paying rebates to CVS for each prescription filled for Levemir, NovoLog, and
                     Tresiba by a CVS health plan member;

                 (e) Reporting to the general public and various price reporting services the
                     benchmark price of Levemir, NovoLog, and Tresiba while claiming that such
                     prices represented the actual approximate price it received for those products;

                 (f) Inflating the benchmark price of Levemir, NovoLog, and Tresiba to account
                     for the rebates that it paid to CVS; and

                 (g) Misrepresenting and concealing from the general public the magnitude of the
                     rebates that it paid to CVS.

  In so conducting the Novo-CVS Enterprise’s affairs, Novo Nordisk engaged in unlawful conduct

  that it could not have accomplished without CVS—securing through fraud and deception

  favorable treatment on CVS’s formulary for its insulin products without having to reduce or

  otherwise compete on price with rival insulin manufacturers, as Novo Nordisk would have had to

  do in normal commercial circumstances.

         106.    The component entities are all willing and knowing participants in the Novo-CVS

  Enterprise. Novo Nordisk negotiated rebates with CVS for favorable formulary placement and

  entered into contracts with CVS that concealed both the extent of those rebates and the price

  protection that Novo Nordisk provided CVS. CVS represented to its health plan clients that it

  secured significant savings because of those rebates and solicited those clients to select its

  formularies. All component entities of the Novo-CVS Enterprise reaped increased profits from

  Novo Nordisk’s deceptive and misleading representations regarding its benchmark prices. Novo

  Nordisk and CVS could not have successfully conducted the activities of the Novo-CVS

  Enterprise individually.




                                                  42
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 43 of 136 PageID: 1131



         107.    The Novo-CVS Enterprise is on-going and has been in existence for all times

  relevant to this Complaint. CVS continues to have contractual relationships with Novo Nordisk;

  continues to negotiate rebates with Novo Nordisk regarding Levemir, NovoLog, and Tresiba;

  and continues to develop formularies that provide varying levels of preference to those products

  based on the rebates that Novo Nordisk pays CVS. CVS also continues to make substantial

  profits on the rebates that it earns from sale of Novo Nordisk’s products.

         108.    To accomplish this conduct, and to further the goals of the Novo-CVS Enterprise,

  Novo Nordisk participated in a pattern of racketeering activity, including acts indictable as mail

  fraud, pursuant to 18 U.S.C. § 1341, and wire fraud, pursuant to 18 U.S.C. § 1343. Novo

  Nordisk’s conduct included multiple uses of the U.S. Mail and interstate wire facilities with the

  intent to defraud the State and its agencies, including the Minnesota Department of Corrections.

  Each such use constitutes “racketeering activity,” as defined by 18 U.S.C. § 1961(1), and

  collectively, these uses amount to a “pattern of racketeering conduct,” as defined by 18 U.S.C. §

  1961(5). The use of the U.S. Mail and interstate wire facilities was related to the same purpose

  (i.e., inflating the benchmark price of Levemir, Tresiba, and NovoLog and deceptively and

  misleadingly publicly disseminating these inflated prices), involved the same victims, and

  involved similar actors and methods. It was carried out across state boundaries.

         109.    Through the use of the U.S. Mail and interstate wire facilities, Novo Nordisk

  negotiated rebates for its Levemir, NovoLog, and Tresiba products with CVS. Novo Nordisk

  repeatedly communicated with CVS regarding Novo Nordisk’s benchmark prices, the rebates

  that Novo Nordisk would provide in exchange for favorable formulary placement, and price

  protection agreements to protect CVS from increases in Novo Nordisk’s benchmark prices.




                                                  43
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 44 of 136 PageID: 1132



          110.      Novo Nordisk then published deceptive, misleading, and misrepresentative

  benchmark prices of Levemir, NovoLog, and Tresiba and used the U.S. Mail and interstate wire

  facilities to transmit information regarding those inflated prices to various price reporting

  services.      Novo Nordisk knew that other entities, including retail pharmacies, would rely on

  those benchmark prices to determine the price that Minnesota agencies, including the Minnesota

  Department of Corrections, would pay for Levemir, NovoLog, and Tresiba. In making these

  transmissions, Novo Nordisk did not disclose the existence, nature, or magnitude of the rebates

  that it paid CVS for favorable formulary placements, nor did it disclose the substantial difference

  between its inflated benchmark prices and net prices. Instead, by publishing only its benchmark

  prices, Novo Nordisk represented that these prices constituted an accurate price for its Levemir,

  Tresiba, and NovoLog products.

          111.      It was also foreseeable to Novo Nordisk that CVS would use the U.S. Mail and

  interstate wire facilities to transmit information regarding the magnitude of the rebates that Novo

  Nordisk paid and to use the U.S. Mail and interstate wire facilities to market those rebates as a

  cost-savings benefit to its health plan clients.

          112.      The number of transmissions that Novo Nordisk sent or caused to be sent

  numbers in the hundreds, if not thousands. They were made by numerous employees of Novo

  Nordisk and CVS, working throughout the country and were repeatedly sent across state lines.

          113.      Through this pattern of racketeering conduct, Novo Nordisk was able to publish

  and disseminate deceptive and misleading benchmark prices for Levemir, NovoLog, and Tresiba,

  avoid competing on price with its competitors, and reap increased profits by deceiving those who

  could not take advantage of the rebates that Novo Nordisk provided to CVS. This pattern of




                                                     44
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 45 of 136 PageID: 1133



  racketeering conduct is separate and distinct from the Novo-CVS Enterprise. Novo Nordisk is a

  separate and distinct entity from the Novo-CVS Enterprise.

         114.    Novo Nordisk continues to engage in this pattern of racketeering conduct and will

  continue to do so unless the Court enjoins such activity.

         115.    Novo Nordisk’s pattern of racketeering activity has caused monetary harm to the

  State and its agencies, including the Minnesota Department of Corrections, which have paid

  deceptively inflated prices for insulin products.

         116.    The State of Minnesota, through its Department of Corrections, pays for

  pharmaceuticals on behalf of inmates housed within the correctional system. Each amount that

  the Minnesota Department of Corrections pays is based on the deceptive and misleading

  benchmark price that Novo Nordisk set and publicly disseminated. Novo Nordisk also knew that

  payments by Minnesota, through its Department of Corrections, were based on the benchmark

  price it set, and thus could foresee that the Department of Corrections would pay more for its

  insulin products when it publicly disseminated its deceptive and misleading benchmark prices.

         117.    Because Novo Nordisk published deceptive and misleading benchmark prices for

  the purpose of marketing larger, undisclosed rebates to CVS and inflated its benchmark prices to

  preserve the actual, net prices that it received for insulin, Minnesota, through its agencies

  including the Minnesota Department of Corrections, paid more than it otherwise would have for

  NovoLog, Levemir, and Tresiba.        But for this conduct, Novo Nordisk would be forced to

  compete with other analog insulin manufacturers on the actual price of their products and the

  price of insulin would decline for everyone.

         118.    The benchmark prices that Novo Nordisk set did not drastically harm other

  components of the pharmaceutical supply chain (such as wholesalers, health plans, and retail




                                                      45
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 46 of 136 PageID: 1134



  pharmacies). Each of those entities could pass the deceptively inflated benchmark price on to

  Minnesota and its agencies, including the Minnesota Department of Corrections.

         119.    Novo Nordisk’s deceptive and misleading conduct, practices, and actions

  described in this Complaint constitute multiple, separate violations of 18 U.S.C. §§ 1961 et seq.

         120.    Novo Nordisk should therefore be enjoined from further unlawful conduct as a

  result of its violations of 18 U.S.C. § 1962(c). Minnesota is entitled to relief under 18 U.S.C.

  1964, and courts within the Third Circuit have found that 18 U.S.C. 1964(a) contains injunctive

  remedies available to plaintiffs similarly alleging violations of the RICO Act.

                                       COUNT II
                         RICO ACT VIOLATION; 18 U.S.C. § 1962(c)
                                (AS TO NOVO NORDISK)

         121.    The State re-alleges all prior paragraphs of this Complaint.

         122.    Novo Nordisk is a person as defined by 18 U.S.C. § 1961(3).

         123.    OptumRx is a person as defined by 18 U.S.C. § 1961(3).

         124.    The State and its agencies, including the Minnesota Department of Corrections,

  are all persons as defined by 18 U.S.C. § 1961(3) who were injured by Novo Nordisk’s conduct.

         125.    At all times relevant to this Complaint, Novo Nordisk and OptumRx constituted

  an enterprise as defined by 18 U.S.C. § 1961(4). For purposes of this count, this enterprise is

  referred to as the “Novo-Optum Enterprise.”

         126.    The Novo-Optum Enterprise consists of an association-in-fact between Novo

  Nordisk, including its directors, employees, and other agents, and OptumRx, including its

  directors, employees, and other agents.

         127.    The shared and common purpose of the association is to arrange for the sale,

  purchase, and distribution of Novo Nordisk’s NovoLog, Levemir, and Tresiba insulin products




                                                  46
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 47 of 136 PageID: 1135



  through the fraudulent scheme described in this Complaint of publishing deceptively inflated

  benchmark prices for these products that were not reasonably reflective of the secret, undisclosed

  net prices that Novo Nordisk actually received for these products due to the rebates and other

  concessions made to OptumRx—including by arranging placements for these products on

  OptumRx’s formularies through the negotiation of rebates, price protection factors, and

  discounts for these products with OptumRx, and through the exclusion of competing insulin

  products from OptumRx’s formulary—so that both entities could profit, in violation of 18 U.S.C.

  § 1962(c).    Perpetuating the use of such fraudulent pricing practices was in the common interest

  of Novo Nordisk and OptumRx because they enhanced OptumRx’s ability to demand—and

  Novo Nordisk’s ability to offer—larger rebates off of Novo Nordisk’s benchmark prices (to the

  financial benefit of OptumRx), while also allowing Novo Nordisk to hold its net insulin prices

  relatively steady (to the financial benefit of Novo Nordisk). In other words, Novo Nordisk and

  OptumRx had both the mutual incentive to and the common purpose of perpetuating the

  fraudulent benchmark pricing practices described herein for the financial gain of both.

         128.    To accomplish the common purpose of the Novo-Optum Enterprise, the

  component entities, Novo Nordisk and OptumRx, developed extensive relationships, both

  contractually and financially. The component entities communicated regularly through the wires

  and mail regarding the deceptively and misleadingly inflated benchmark price of NovoLog,

  Levemir, and Tresiba, the rebates that Novo Nordisk would provide OptumRx for favorable

  formulary placement, and the price protection terms OptumRx demanded to protect against any

  increase in the benchmark prices of Levemir, NovoLog, and Tresiba.




                                                  47
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 48 of 136 PageID: 1136



         129.    The Novo-Optum enterprise affected interstate commerce.               Through their

  respective negotiations, they determined the price of Levemir, NovoLog, and Tresiba sold

  throughout the United States and its territories.

         130.    OptumRx participated in the conduct of the Novo-Optum Enterprise in a variety

  of ways, including, but not limited to:

                 (a) Negotiating significant rebates from the benchmark prices set by Novo
                     Nordisk for Levemir, NovoLog, and Tresiba;

                 (b) Developing formularies that provided Novo Nordisk favorable placements for
                     Levemir, NovoLog, and Tresiba based on the rebates OptumRx would earn
                     from the sale of those products;

                 (c) Excluding competing insulin products from certain formularies in exchange
                     for increased rebates;

                 (d) Marketing formularies to health plan clients and making material
                     representations that the rebates negotiated from Novo Nordisk saved those
                     clients and their members money;

                 (e) Making material misrepresentations that the benchmark prices that Novo
                     Nordisk published approximated the actual prices of these insulin products
                     and that those prices were an accurate basis on which out-of-pocket payments
                     should be based; and

                 (f) Concealing the actual rebates earned from Novo Nordisk from health plan
                     clients and the general public, and therefore concealing the actual, net price
                     Novo Nordisk received for these insulin products.

         131.    OptumRx’s conduct and participation is essential to the success of the enterprise.

  For Novo Nordisk to maintain its net prices for these products, it required OptumRx to select the

  products based on the rebates offered, rather on which ones had the lowest benchmark prices. It

  also required OptumRx to market to its health plan clients that the rebates Novo Nordisk offered

  saved the clients and their members money to conceal the actual rebates paid by Novo Nordisk.

  OptumRx’s participation allowed Novo Nordisk to inflate its benchmark prices, offer larger




                                                      48
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 49 of 136 PageID: 1137



  rebates to OptumRx to maintain access to that portion of the market, and still earn additional

  profits from those who could not take advantage of those rebates.

         132.   Novo Nordisk participated in, controlled, and conducted the affairs of the Novo-

  Optum Enterprise by, among other ways:

                (a) Setting deceptive, misleading, and misrepresentative benchmark prices for its
                    Levemir, NovoLog, and Tresiba insulin products;

                (b) Marketing to OptumRx the rebates that it could earn for favorable formulary
                    placements of Levemir, NovoLog, and Tresiba, including in some cases, for
                    omitting competing products from certain of its formularies;

                (c) Including price protection terms in its contracts with OptumRx, which
                    allowed OptumRx to earn additional rebates when Novo Nordisk increased its
                    benchmark prices;

                (d) Paying rebates to OptumRx for each prescription filled for Levemir,
                    NovoLog, and Tresiba by a OptumRx health plan member;

                (e) Reporting to the general public and various price reporting services the
                    benchmark price of Levemir, NovoLog, and Tresiba while claiming that such
                    prices represented the actual approximate price it received for those products;

                (f) Inflating the benchmark price of Levemir, NovoLog, and Tresiba to account
                    for the rebates that it paid to OptumRx; and

                (g) Misrepresenting and concealing from the general public the magnitude of the
                    rebates that it paid to OptumRx.

  In so conducting the Novo-OptumRx Enterprise’s affairs, Novo Nordisk engaged in unlawful

  conduct that it could not have accomplished without OptumRx—securing through fraud and

  deception favorable treatment on OptumRx’s formulary for its insulin products without having to

  reduce or otherwise compete on price with rival insulin manufacturers, as Novo Nordisk would

  have had to do in normal commercial circumstances.

         133.   The component entities are all willing and knowing participants in the Novo-

  Optum Enterprise.    Novo Nordisk negotiated rebates with OptumRx for favorable formulary




                                                 49
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 50 of 136 PageID: 1138



  placement and entered into contracts with OptumRx that concealed both the extent of those

  rebates and the price protection that Novo Nordisk provided OptumRx. OptumRx represented to

  its health plan clients that it secured significant savings because of those rebates and solicited

  those clients to select its formularies.   All component entities of the Novo-Optum Enterprise

  reaped increased profits from Novo Nordisk’s deceptive and misleading representations

  regarding its benchmark prices.     Novo Nordisk and OptumRx could not have successfully

  conducted the activities of the Novo-Optum Enterprise individually.

          134.   The Novo-Optum Enterprise is on-going and has been in existence for all times

  relevant to this Complaint.    OptumRx continues to have contractual relationships with Novo

  Nordisk; continues to negotiate rebates with Novo Nordisk regarding Levemir, NovoLog, and

  Tresiba; and continues to develop formularies that provide varying levels of preference to those

  products based on the rebates that Novo Nordisk pays OptumRx. OptumRx also continues to

  make substantial profits on the rebates that it earns from sale of Novo Nordisk’s products.

          135.   To accomplish this conduct, and to further the goals of the Novo-Optum

  Enterprise, Novo Nordisk participated in a pattern of racketeering activity, including acts

  indictable as mail fraud, pursuant to 18 U.S.C. § 1341, and wire fraud, pursuant to 18 U.S.C. §

  1343.   Novo Nordisk’s conduct included multiple uses of the U.S. Mail and interstate wire

  facilities with the intent to defraud the State and its agencies, including the Minnesota

  Department of Corrections. Each such use constitutes “racketeering activity,” as defined by 18

  U.S.C. § 1961(1), and collectively, these uses amount to a “pattern of racketeering conduct,” as

  defined by 18 U.S.C. § 1961(5). The use of the U.S. Mail and interstate wire facilities was

  related to the same purpose (i.e., inflating the benchmark price of Levemir, Tresiba, and

  NovoLog and deceptively and misleadingly publicly disseminating these inflated prices),




                                                  50
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 51 of 136 PageID: 1139



  involved the same victims, and involved similar actors and methods. It was carried out across

  state boundaries.

          136.      Through the use of the U.S. Mail and interstate wire facilities, Novo Nordisk

  negotiated rebates for its Levemir, NovoLog, and Tresiba products with OptumRx.             Novo

  Nordisk repeatedly communicated with OptumRx regarding Novo Nordisk’s benchmark prices,

  the rebates that Novo Nordisk would provide in exchange for favorable formulary placement,

  and price protection agreements to protect OptumRx from increases in Novo Nordisk’s

  benchmark prices.

          137.      Novo Nordisk then published deceptive, misleading, and misrepresentative

  benchmark prices of Levemir, NovoLog, and Tresiba and used the U.S. Mail and interstate wire

  facilities to transmit information regarding those inflated prices to various price reporting

  services.      Novo Nordisk knew that other entities, including retail pharmacies, would rely on

  those benchmark prices to determine the price that Minnesota agencies, including the Minnesota

  Department of Corrections would pay for Levemir, NovoLog, and Tresiba. In making these

  transmissions, Novo Nordisk did not disclose the existence, nature, or magnitude of the rebates

  that it paid OptumRx for favorable formulary placements, nor did it disclose the substantial

  difference between its inflated benchmark prices and net prices. Instead, by publishing only its

  benchmark prices, Novo Nordisk represented that these prices constituted an accurate price for

  its Levemir, Tresiba, and NovoLog products.

          138.      It was also foreseeable to Novo Nordisk that OptumRx would use the U.S. Mail

  and interstate wire facilities to transmit information regarding the magnitude of the rebates that

  Novo Nordisk paid and to use the U.S. Mail and interstate wire facilities to market those rebates

  as a cost-savings benefit to its health plan clients.




                                                     51
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 52 of 136 PageID: 1140



           139.   The number of transmissions that Novo Nordisk sent or caused to be sent

  numbers in the hundreds, if not thousands. They were made by numerous employees of Novo

  Nordisk and OptumRx, working throughout the country and were repeatedly sent across state

  lines.

           140.   Through this pattern of racketeering conduct, Novo Nordisk was able to publish

  and disseminate deceptive and misleading benchmark list prices for Levemir, NovoLog, and

  Tresiba, avoid competing on price with its competitors, and reap increased profits by deceiving

  those who could not take advantage of the rebates that Novo Nordisk provided to OptumRx.

  This pattern of racketeering conduct is separate and distinct from the Novo-Optum Enterprise.

  Novo Nordisk is a separate and distinct entity from the Novo-Optum Enterprise.

           141.   Novo Nordisk continues to engage in this pattern of racketeering conduct and will

  continue to do so unless the Court enjoins such activity.

           142.   Novo Nordisk’s pattern of racketeering activity has caused monetary harm to the

  State and its agencies, including the Minnesota Department of Corrections, which have paid

  deceptively inflated prices for insulin products.

           143.   The State of Minnesota, through its Department of Corrections, pays for

  pharmaceuticals on behalf of inmates housed within the correctional system. Each amount that

  the Minnesota Department of Corrections pays is based on the deceptive and misleading

  benchmark price that Novo Nordisk set and publicly disseminated. Novo Nordisk also knew that

  payments by these persons were based on the benchmark price it set, and thus could foresee that

  the Department of Corrections would pay more for its insulin products when it publicly

  disseminated its deceptive and misleading benchmark prices.




                                                      52
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 53 of 136 PageID: 1141



         144.    Because Novo Nordisk published deceptive and misleading benchmark prices for

  the purpose of marketing larger, undisclosed rebates to OptumRx and inflated its benchmark

  prices to preserve the actual net prices that it received for insulin, Minnesota, through its

  agencies, including the Minnesota Department of Corrections, paid more than it otherwise would

  have for NovoLog, Levemir, and Tresiba. But for this conduct, Novo Nordisk would be forced

  to compete with other analog insulin manufacturers on the actual price of their products and the

  price of insulin would decline for everyone.

         145.    The benchmark prices that Novo Nordisk set did not drastically harm other

  components of the pharmaceutical supply chain (such as wholesalers, health plans, and retail

  pharmacies). Each of those entities could pass the deceptively inflated benchmark price on to

  Minnesota and its agencies, including the Minnesota Department of Corrections.

         146.    Novo Nordisk’s deceptive and misleading conduct, practices, and actions

  described in this Complaint constitute multiple, separate violations of 18 U.S.C. §§ 1961 et seq.

         147.    Novo Nordisk should therefore be enjoined from further unlawful conduct as a

  result of its violations of 18 U.S.C. § 1962(c). Minnesota is entitled to relief under 18 U.S.C.

  1964, and courts within the Third Circuit have found that 18 U.S.C. 1964(a) contains injunctive

  remedies available to plaintiffs similarly alleging violations of the RICO Act.

                                      COUNT III
                         RICO ACT VIOLATION; 18 U.S.C. § 1962(c)
                                (AS TO NOVO NORDISK)

         148.    The State re-alleges all prior paragraphs of this Complaint.

         149.    Novo Nordisk is a person as defined by 18 U.S.C. § 1961(3).

         150.    Express Scripts is a person as defined by 18 U.S.C. § 1961(3).




                                                  53
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 54 of 136 PageID: 1142



         151.    The State and its agencies, including the Minnesota Department of Corrections,

  are all persons as defined by 18 U.S.C. § 1961(3) who were injured by Novo Nordisk’s conduct.

         152.    At all times relevant to this Complaint, Novo Nordisk and Express Scripts

  constituted an enterprise as defined by 18 U.S.C. § 1961(4). For purposes of this count, this

  enterprise is referred to as the “Novo-Express Scripts Enterprise.”

         153.    The Novo-Express Scripts Enterprise consists of an association-in-fact between

  Novo Nordisk, including its directors, employees, and other agents, and Express Scripts,

  including its directors, employees, and other agents.

         154.    The shared and common purpose of the association is to arrange for the sale,

  purchase, and distribution of Novo Nordisk’s NovoLog, Levemir, and Tresiba insulin products

  through the fraudulent scheme described in this Complaint of publishing deceptively inflated

  benchmark prices for these products that were not reasonably reflective of the secret, undisclosed

  net prices that Novo Nordisk actually received for these products due to the rebates and other

  concessions made to Express Scripts—including by arranging placements for these products on

  Express Scripts’s formularies through the negotiation of rebates, price protection factors, and

  discounts for these products with Express Scripts, and through the exclusion of competing

  insulin products from Express Scripts’s formulary—so that both entities could profit, in violation

  of 18 U.S.C. § 1962(c). Perpetuating the use of such fraudulent pricing practices was in the

  common interest of Novo Nordisk and Express Scripts because they enhanced Express Scripts’s

  ability to demand—and Novo Nordisk’s ability to offer—larger rebates off of Novo Nordisk’s

  benchmark prices (to the financial benefit of Express Scripts), while also allowing Novo Nordisk

  to hold its net insulin prices relatively steady (to the financial benefit of Novo Nordisk). In other

  words, Novo Nordisk and Express Scripts had both the mutual incentive to and the common




                                                   54
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 55 of 136 PageID: 1143



  purpose of perpetuating the fraudulent benchmark pricing practices described herein for the

  financial gain of both.

         155.    To accomplish the common purpose of the Novo-Express Scripts Enterprise, the

  component entities, Novo Nordisk and Express Scripts, developed extensive relationships, both

  contractually and financially. The component entities communicated regularly through the wires

  and mail regarding the deceptively and misleadingly inflated benchmark price of NovoLog,

  Levemir, and Tresiba, the rebates that Novo Nordisk would provide Express Scripts for

  favorable formulary placement, and the price protection terms Express Scripts demanded to

  protect against any increase in the benchmark prices of Levemir, NovoLog, and Tresiba.

         156.    The Novo-Express Scripts enterprise affected interstate commerce. Through their

  respective negotiations, they determined the price of Levemir, NovoLog, and Tresiba sold

  throughout the United States and its territories.

         157.    Express Scripts participated in the conduct of the Novo-Express Scripts Enterprise

  in a variety of ways, including, but not limited to:

                 (a) Negotiating significant rebates from the benchmark prices set by Novo
                     Nordisk for Levemir, NovoLog, and Tresiba;

                 (b) Developing formularies that provided Novo Nordisk favorable placements for
                     Levemir, NovoLog, and Tresiba based on the rebates Express Scripts would
                     earn from the sale of those products;

                 (c) Excluding competing insulin products from certain formularies in exchange
                     for increased rebates;

                 (d) Marketing formularies to health plan clients and making material
                     representations that the rebates negotiated from Novo Nordisk saved those
                     clients and their members money;

                 (e) Making material misrepresentations that the benchmark prices that Novo
                     Nordisk published approximated the actual prices of these insulin products
                     and that those prices were an accurate basis on which out-of-pocket payments
                     should be based; and



                                                      55
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 56 of 136 PageID: 1144




                 (f) Concealing the actual rebates earned from Novo Nordisk from health plan
                     clients and the general public, and therefore concealing the net price Novo
                     Nordisk received for these insulin products.

         158.    Express Scripts’s conduct and participation is essential to the success of the

  enterprise. For Novo Nordisk to maintain its net prices for these products, it required Express

  Scripts to select the products based on the rebates offered, rather than on which ones had the

  lowest benchmark prices. It also required Express Scripts to market to its health plan clients that

  the rebates Novo Nordisk offered saved the clients and their members money to conceal the

  actual rebates paid by Novo Nordisk. Express Scripts’s participation allowed Novo Nordisk to

  inflate its benchmark prices, offer larger rebates to Express Scripts to maintain access to that

  portion of the market, and still earn additional profits from those who could not take advantage

  of those rebates.

         159.    Novo Nordisk participated in, controlled, and conducted the affairs of the Novo-

  Express Scripts Enterprise by, among other ways:

                 (a) Setting deceptive, misleading, and misrepresentative benchmark prices for its
                     Levemir, NovoLog, and Tresiba insulin products;

                 (b) Marketing to Express Scripts the rebates that it could earn for favorable
                     formulary placements of Levemir, NovoLog, and Tresiba, including in some
                     cases, for omitting competing products from certain of its formularies;

                 (c) Including price protection terms in its contracts with Express Scripts, which
                     allowed Express Scripts to earn additional rebates when Novo Nordisk
                     increased its benchmark prices;

                 (d) Paying rebates to Express Scripts for each prescription filled for Levemir,
                     NovoLog, and Tresiba by a Express Scripts health plan member;

                 (e) Reporting to the general public and various price reporting services the
                     benchmark price of Levemir, NovoLog, and Tresiba while claiming that such
                     prices represented the actual approximate price it received for those products;




                                                  56
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 57 of 136 PageID: 1145



                  (f) Inflating the benchmark price of Levemir, NovoLog, and Tresiba to account
                      for the rebates that it paid to Express Scripts; and

                  (g) Misrepresenting and concealing from the general public the magnitude of the
                      rebates that it paid to Express Scripts.

  In so conducting the Novo-Express Scripts Enterprise’s affairs, Novo Nordisk engaged in

  unlawful conduct that it could not have accomplished without Express Scripts—securing through

  fraud and deception favorable treatment on Express Scripts’s formulary for its insulin products

  without having to reduce or otherwise compete on price with rival insulin manufacturers, as

  Novo Nordisk would have had to do in normal commercial circumstances.

          160.    The component entities are all willing and knowing participants in the Novo-

  Express Scripts Enterprise. Novo Nordisk negotiated rebates with Express Scripts for favorable

  formulary placement and entered into contracts with Express Scripts that concealed both the

  extent of those rebates and the price protection that Novo Nordisk provided Express Scripts.

  Express Scripts represented to its health plan clients that it secured significant savings because of

  those rebates and solicited those clients to select its formularies. All component entities of the

  Novo-Express Scripts Enterprise reaped increased profits from Novo Nordisk’s deceptive and

  misleading representations regarding its benchmark prices. Novo Nordisk and Express Scripts

  could not have successfully conducted the activities of the Novo-Express Scripts Enterprise

  individually.

          161.    The Novo-Express Scripts Enterprise is on-going and has been in existence for all

  times relevant to this Complaint.    Express Scripts continues to have contractual relationships

  with Novo Nordisk; continues to negotiate rebates with Novo Nordisk regarding Levemir,

  NovoLog, and Tresiba; and continues to develop formularies that provide varying levels of

  preference to those products based on the rebates that Novo Nordisk pays Express Scripts.




                                                   57
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 58 of 136 PageID: 1146



  Express Scripts also continues to make substantial profits on the rebates that it earns from sale of

  Novo Nordisk’s products.

          162.   To accomplish this conduct, and to further the goals of the Novo-Express Scripts

  Enterprise, Novo Nordisk participated in a pattern of racketeering activity, including acts

  indictable as mail fraud, pursuant to 18 U.S.C. § 1341, and wire fraud, pursuant to 18 U.S.C. §

  1343.   Novo Nordisk’s conduct included multiple uses of the U.S. Mail and interstate wire

  facilities with the intent to defraud the State and its agencies, including the Minnesota

  Department of Corrections. Each such use constitutes “racketeering activity,” as defined by 18

  U.S.C. § 1961(1), and collectively, these uses amount to a “pattern of racketeering conduct,” as

  defined by 18 U.S.C. § 1961(5). The use of the U.S. Mail and interstate wire facilities was

  related to the same purpose (i.e., inflating the benchmark price of Levemir, Tresiba, and

  NovoLog and deceptively and misleadingly publicly disseminating these inflated prices),

  involved the same victims, and involved similar actors and methods. It was carried out across

  state boundaries.

          163.   Through the use of the U.S. Mail and interstate wire facilities, Novo Nordisk

  negotiated rebates for its Levemir, NovoLog, and Tresiba products with Express Scripts. Novo

  Nordisk repeatedly communicated with Express Scripts regarding Novo Nordisk’s benchmark

  prices, the rebates that Novo Nordisk would provide in exchange for favorable formulary

  placement, and price protection agreements to protect Express Scripts from increases in Novo

  Nordisk’s benchmark prices.

          164.   Novo Nordisk then published deceptive, misleading, and misrepresentative

  benchmark prices of Levemir, NovoLog, and Tresiba and used the U.S. Mail and interstate wire

  facilities to transmit information regarding those inflated benchmark prices to various price




                                                  58
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 59 of 136 PageID: 1147



  reporting services. Novo Nordisk knew that other entities, including retail pharmacies, would

  rely on those benchmark prices to determine the price that Minnesota agencies, including the

  Minnesota Department of Corrections, would pay for Levemir, NovoLog, and Tresiba.                In

  making these transmissions, Novo Nordisk did not disclose the existence, nature, or magnitude

  of the rebates that it paid Express Scripts for favorable formulary placements, nor did it disclose

  the substantial difference between its inflated benchmark prices and net prices.       Instead, by

  publishing only its benchmark prices, Novo Nordisk represented that these prices constituted an

  accurate price for its Levemir, Tresiba, and NovoLog products.

          165.    It was also foreseeable to Novo Nordisk that Express Scripts would use the U.S.

  Mail and interstate wire facilities to transmit information regarding the magnitude of the rebates

  that Novo Nordisk paid and to use the U.S. Mail and interstate wire facilities to market those

  rebates as a cost-savings benefit to its health plan clients.

          166.    The number of transmissions that Novo Nordisk sent or caused to be sent

  numbers in the hundreds, if not thousands. They were made by numerous employees of Novo

  Nordisk and Express Scripts, working throughout the country and were repeatedly sent across

  state lines.

          167.    Through this pattern of racketeering conduct, Novo Nordisk was able to publish

  and disseminate deceptive and misleading benchmark prices for Levemir, NovoLog, and Tresiba,

  avoid competing on price with its competitors, and reap increased profits by deceiving those who

  could not take advantage of the rebates that Novo Nordisk provided to Express Scripts. This

  pattern of racketeering conduct is separate and distinct from the Novo-Express Scripts

  Enterprise.    Novo Nordisk is a separate and distinct entity from the Novo-Express Scripts

  Enterprise.




                                                     59
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 60 of 136 PageID: 1148



         168.    Novo Nordisk continues to engage in this pattern of racketeering conduct and will

  continue to do so unless the Court enjoins such activity.

         169.    Novo Nordisk’s pattern of racketeering activity has caused monetary harm to the

  State and its agencies, including the Minnesota Department of Corrections, all of whom have

  paid deceptively inflated prices for insulin products.

         170.    The State of Minnesota, through its Department of Corrections, pays for

  pharmaceuticals on behalf of inmates housed within the correctional system. Each amount that

  the Minnesota Department of Corrections pays is based on the deceptive and misleading

  benchmark price that Novo Nordisk set and publicly disseminated. Novo Nordisk also knew that

  payments by these persons were based on the benchmark price it set, and thus could foresee that

  the Department of Corrections would pay more for its insulin products when it publicly

  disseminated its deceptive and misleading benchmark prices.

         171.    Because Novo Nordisk published deceptive and misleading benchmark prices for

  the purpose of marketing larger, undisclosed rebates to Express Scripts and inflated its

  benchmark prices to preserve the actual, net prices that it received for insulin, Minnesota,

  through its agencies including the Department of Corrections, paid more than it otherwise would

  have for NovoLog, Levemir, and Tresiba. But for this conduct, Novo Nordisk would be forced

  to compete with other analog insulin manufacturers on the actual price of their products and the

  price of insulin would decline for everyone.

         172.    The benchmark prices that Novo Nordisk set did not drastically harm other

  components of the pharmaceutical supply chain (such as wholesalers, health plans, and retail

  pharmacies). Each of those entities could pass the deceptively inflated benchmark price on to

  Minnesota and its agencies, including the Minnesota Department of Corrections.




                                                   60
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 61 of 136 PageID: 1149



         173.    Novo Nordisk’s deceptive and misleading conduct, practices, and actions

  described in this Complaint constitute multiple, separate violations of 18 U.S.C. §§ 1961 et seq.

         174.    Novo Nordisk should therefore be enjoined from further unlawful conduct as a

  result of its violations of 18 U.S.C. § 1962(c). Minnesota is entitled to relief under 18 U.S.C.

  1964, and courts within the Third Circuit have found that 18 U.S.C. 1964(a) contains injunctive

  remedies available to plaintiffs similarly alleging violations of the RICO Act.

                                       COUNT IV
                         RICO ACT VIOLATION; 18 U.S.C. § 1962(c)
                                (AS TO NOVO NORDISK)

         175.    The State re-alleges all prior paragraphs of this Complaint.

         176.    Novo Nordisk is a person as defined by 18 U.S.C. § 1961(3).

         177.    Prime Therapeutics is a person as defined by 18 U.S.C. § 1961(3).

         178.    The State and its agencies, including the Minnesota Department of Corrections,

  are all persons as defined by 18 U.S.C. § 1961(3) who were injured by Novo Nordisk’s conduct.

         179.    At all times relevant to this Complaint, Novo Nordisk and Prime Therapeutics

  constituted an enterprise as defined by 18 U.S.C. § 1961(4). For purposes of this count, this

  enterprise is referred to as the “Novo-Prime Enterprise.”

         180.    The Novo-Prime Enterprise consists of an association-in-fact between Novo

  Nordisk, including its directors, employees, and other agents, and Prime Therapeutics, including

  its directors, employees, and other agents.

         181.    The shared and common purpose of the association is to arrange for the sale,

  purchase, and distribution of Novo Nordisk’s NovoLog, Levemir, and Tresiba insulin products

  through the fraudulent scheme described in this Complaint of publishing deceptively inflated

  benchmark prices for these products that were not reasonably reflective of the secret, undisclosed




                                                  61
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 62 of 136 PageID: 1150



  net prices that Novo Nordisk actually received for these products due to the rebates and other

  concessions made to Prime Therapeutics—including by arranging placements for these products

  on Prime Therapeutics’ formularies through the negotiation of rebates, price protection factors,

  and discounts for these products with Prime Therapeutics, and through the exclusion of

  competing insulin products from Prime Therapeutics’ formulary—so that both entities could

  profit, in violation of 18 U.S.C. § 1962(c).      Perpetuating the use of such fraudulent pricing

  practices was in the common interest of Novo Nordisk and Prime Therapeutics because they

  enhanced Prime Therapeutics’ ability to demand—and Novo Nordisk’s ability to offer—larger

  rebates off of Novo Nordisk’s benchmark prices (to the financial benefit of Prime Therapeutics),

  while also allowing Novo Nordisk to hold its net insulin prices relatively steady (to the financial

  benefit of Novo Nordisk). In other words, Novo Nordisk and Prime Therapeutics had both the

  mutual incentive to and the common purpose of perpetuating the fraudulent benchmark pricing

  practices described herein for the financial gain of both.

         182.    To accomplish the common purpose of the Novo-Prime Enterprise, the

  component entities, Novo Nordisk and Prime Therapeutics, developed extensive relationships,

  both contractually and financially. The component entities communicated regularly through the

  wires and mail regarding the deceptively and misleadingly inflated benchmark price of

  NovoLog, Levemir, and Tresiba, the rebates that Novo Nordisk would provide Prime

  Therapeutics for favorable formulary placement, and the price protection terms Prime

  Therapeutics demanded to protect against any increase in the benchmark prices of Levemir,

  NovoLog, and Tresiba.




                                                   62
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 63 of 136 PageID: 1151



          183.    The Novo-Prime Enterprise affected interstate commerce.               Through their

  respective negotiations, they determined the price of Levemir, NovoLog, and Tresiba sold

  throughout the United States and its territories.

          184.    Prime Therapeutics participated in the conduct of the Novo-Prime Enterprise in a

  variety of ways, including, but not limited to:

                  (a) Negotiating significant rebates from the benchmark prices set by Novo
                      Nordisk for Levemir, NovoLog, and Tresiba;

                  (b) Developing formularies that provided Novo Nordisk favorable placements for
                      Levemir, NovoLog, and Tresiba based on the rebates Prime Therapeutics
                      would earn from the sale of those products;

                  (c) Excluding competing insulin products from certain formularies in exchange
                      for increased rebates;

                  (d) Marketing formularies to health plan clients and making material
                      representations that the rebates negotiated from Novo Nordisk saved those
                      clients and their members money;

                  (e) Making material misrepresentations that the benchmark prices that Novo
                      Nordisk published approximated the actual prices of these insulin products
                      and that those prices were an accurate basis on which out-of-pocket payments
                      should be based; and

                  (f) Concealing the actual rebates earned from Novo Nordisk from health plan
                      clients and the general public, and therefore concealing the actual, net price
                      Novo Nordisk received for these insulin products.

          185.    Prime Therapeutics’ conduct and participation is essential to the success of the

  enterprise.    For Novo Nordisk to maintain its net prices for these products, it required Prime

  Therapeutics to select the products based on the rebates offered, rather than on which ones had

  the lowest benchmark prices. It also required Prime Therapeutics to market to its health plan

  clients that the rebates Novo Nordisk offered saved the clients and their members money to

  conceal the actual rebates paid by Novo Nordisk.         Prime Therapeutics’ participation allowed

  Novo Nordisk to inflate its benchmark prices, offer larger rebates to Prime Therapeutics to



                                                      63
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 64 of 136 PageID: 1152



  maintain access to that portion of the market, and still earn additional profits from those who

  could not take advantage of those rebates.

         186.    Novo Nordisk participated in, controlled, and conducted the affairs of the Novo-

  Prime Enterprise by, among other ways:

                 (a) Setting deceptive, misleading, and misrepresentative benchmark prices for its
                     Levemir, NovoLog, and Tresiba insulin products;

                 (b) Marketing to Prime Therapeutics the rebates that it could earn for favorable
                     formulary placements of Levemir, NovoLog, and Tresiba, including in some
                     cases, for omitting competing products from certain of its formularies;

                 (c) Including price protection terms in its contracts with Prime Therapeutics,
                     which allowed Prime Therapeutics to earn additional rebates when Novo
                     Nordisk increased its benchmark prices;

                 (d) Paying rebates to Prime Therapeutics for each prescription filled for Levemir,
                     NovoLog, and Tresiba by a Prime Therapeutics health plan member;

                 (e) Reporting to the general public and various price reporting services the
                     benchmark price of Levemir, NovoLog, and Tresiba while claiming that such
                     prices represented the actual approximate price it received for those products;

                 (f) Inflating the benchmark price of Levemir, NovoLog, and Tresiba to account
                     for the rebates that it paid to Prime Therapeutics; and

                 (g) Misrepresenting and concealing from the general public the magnitude of the
                     rebates that it paid to Prime Therapeutics.

  In so conducting the Novo-Prime Enterprise’s affairs, Novo Nordisk engaged in unlawful

  conduct that it could not have accomplished without Prime Therapeutics—securing through

  fraud and deception favorable treatment on Prime Therapeutics’ formulary for its insulin

  products without having to reduce or otherwise compete on price with rival insulin

  manufacturers, as Novo Nordisk would have had to do in normal commercial circumstances.

         187.    The component entities are all willing and knowing participants in the Novo-

  Prime Enterprise.    Novo Nordisk negotiated rebates with Prime Therapeutics for favorable




                                                  64
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 65 of 136 PageID: 1153



  formulary placement and entered into contracts with Prime Therapeutics that concealed both the

  extent of those rebates and the price protection that Novo Nordisk provided Prime Therapeutics.

  Prime Therapeutics represented to its health plan clients that it secured significant savings

  because of those rebates and solicited those clients to select its formularies. All component

  entities of the Novo-Prime Enterprise reaped increased profits from Novo Nordisk’s deceptive

  and misleading representations regarding its benchmark prices.        Novo Nordisk and Prime

  Therapeutics could not have successfully conducted the activities of the Novo-Prime Enterprise

  individually.

          188.    The Novo-Prime Enterprise is on-going and has been in existence for all times

  relevant to this Complaint. Prime Therapeutics continues to have contractual relationships with

  Novo Nordisk; continues to negotiate rebates with Novo Nordisk regarding Levemir, NovoLog,

  and Tresiba; and continues to develop formularies that provide varying levels of preference to

  those products based on the rebates that Novo Nordisk pays Prime Therapeutics.             Prime

  Therapeutics also continues to make substantial profits on the rebates that it earns from sale of

  Novo Nordisk’s products.

          189.    To accomplish this conduct, and to further the goals of the Novo-Prime

  Enterprise, Novo Nordisk participated in a pattern of racketeering activity, including acts

  indictable as mail fraud, pursuant to 18 U.S.C. § 1341, and wire fraud, pursuant to 18 U.S.C. §

  1343.    Novo Nordisk’s conduct included multiple uses of the U.S. Mail and interstate wire

  facilities with the intent to defraud the State and its agencies, including the Minnesota

  Department of Corrections. Each such use constitutes “racketeering activity,” as defined by 18

  U.S.C. § 1961(1), and collectively, these uses amount to a “pattern of racketeering conduct,” as

  defined by 18 U.S.C. § 1961(5). The use of the U.S. Mail and interstate wire facilities was




                                                 65
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 66 of 136 PageID: 1154



  related to the same purpose (i.e., inflating the benchmark price of Levemir, Tresiba, and

  NovoLog and deceptively and misleadingly publicly disseminating these inflated prices),

  involved the same victims, and involved similar actors and methods. It was carried out across

  state boundaries.

         190.    Through the use of the U.S. Mail and interstate wire facilities, Novo Nordisk

  negotiated rebates for its Levemir, NovoLog, and Tresiba products with Prime Therapeutics.

  Novo Nordisk repeatedly communicated with Prime Therapeutics regarding Novo Nordisk’s

  benchmark prices, the rebates that Novo Nordisk would provide in exchange for favorable

  formulary placement, and price protection agreements to protect Prime Therapeutics from

  increases in Novo Nordisk’s benchmark prices.

         191.    Novo Nordisk then published deceptive, misleading, and misrepresentative

  benchmark prices of Levemir, NovoLog, and Tresiba and used the U.S. Mail and interstate wire

  facilities to transmit information regarding those inflated benchmark prices to various price

  reporting services. Novo Nordisk knew that other entities, including retail pharmacies, would

  rely on those benchmark prices to determine the price that Minnesota agencies, including the

  Minnesota Department of Corrections would pay for Levemir, NovoLog, and Tresiba.               In

  making these transmissions, Novo Nordisk did not disclose the existence, nature, or magnitude

  of the rebates that it paid Prime Therapeutics for favorable formulary placements, nor did it

  disclose the substantial difference between its inflated benchmark prices and net prices. Instead,

  by publishing only its benchmark prices, Novo Nordisk represented that these prices constituted

  an accurate price for its Levemir, Tresiba, and NovoLog products.

         192.    It was also foreseeable to Novo Nordisk that Prime Therapeutics would use the

  U.S. Mail and interstate wire facilities to transmit information regarding the magnitude of the




                                                  66
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 67 of 136 PageID: 1155



  rebates that Novo Nordisk paid and to use the U.S. Mail and interstate wire facilities to market

  those rebates as a cost-savings benefit to its health plan clients.

          193.    The number of transmissions that Novo Nordisk sent or caused to be sent

  numbers in the hundreds, if not thousands. They were made by numerous employees of Novo

  Nordisk and Prime Therapeutics, working throughout the country and were repeatedly sent

  across state lines.

          194.    Through this pattern of racketeering conduct, Novo Nordisk was able to publish

  and disseminate deceptive and misleading benchmark prices for Levemir, NovoLog, and Tresiba,

  avoid competing on price with its competitors, and reap increased profits by deceiving those who

  could not take advantage of the rebates that Novo Nordisk provided to Prime Therapeutics. This

  pattern of racketeering conduct is separate and distinct from the Novo-Prime Enterprise. Novo

  Nordisk is a separate and distinct entity from the Novo-Prime Enterprise.

          195.    Novo Nordisk continues to engage in this pattern of racketeering conduct and will

  continue to do so unless the Court enjoins such activity.

          196.    Novo Nordisk’s pattern of racketeering activity has caused monetary harm to the

  State and its agencies, including the Minnesota Department of Corrections, which have paid

  deceptively inflated prices for insulin products.

          197.    The State of Minnesota, through its Department of Corrections, pays for

  pharmaceuticals on behalf of inmates housed within the correctional system. Each amount that

  the Minnesota Department of Corrections pays is based on the deceptive and misleading

  benchmark price that Novo Nordisk set and publicly disseminated. Novo Nordisk also knew that

  payments by these persons were based on the benchmark price it set, and thus could foresee that




                                                      67
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 68 of 136 PageID: 1156



  the Department of Corrections would pay more for its insulin products when it publicly

  disseminated its deceptive and misleading benchmark prices.

         198.    Because Novo Nordisk published deceptive and misleading benchmark prices for

  the purpose of marketing larger, undisclosed rebates to Prime Therapeutics and inflated its

  benchmark prices to preserve the actual, net prices that it received for insulin, Minnesota,

  through its agencies, including the Minnesota Department of Corrections, paid more than it

  otherwise would have for NovoLog, Levemir, and Tresiba. But for this conduct, Novo Nordisk

  would be forced to compete with other analog insulin manufacturers on the actual price of their

  products and the price of insulin would decline for everyone.

         199.    The benchmark prices that Novo Nordisk set did not drastically harm other

  components of the pharmaceutical supply chain (such as wholesalers, health plans, and retail

  pharmacies). Each of those entities could pass the deceptively inflated benchmark price on to

  Minnesota and its agencies, including the Minnesota Department of Corrections.

         200.    Novo Nordisk’s deceptive and misleading conduct, practices, and actions

  described in this Complaint constitute multiple, separate violations of 18 U.S.C. §§ 1961 et seq.

         201.    Novo Nordisk should therefore be enjoined from further unlawful conduct as a

  result of its violations of 18 U.S.C. § 1962(c). Minnesota is entitled to relief under 18 U.S.C.

  1964, and courts within the Third Circuit have found that 18 U.S.C. 1964(a) contains injunctive

  remedies available to plaintiffs similarly alleging violations of the RICO Act.

                                       COUNT V
                         RICO ACT VIOLATION; 18 U.S.C. § 1962(c)
                                    (AS TO SANOFI)

         202.    The State re-alleges all prior paragraphs of this Complaint.

         203.    Sanofi is a person as defined by 18 U.S.C. § 1961(3).




                                                  68
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 69 of 136 PageID: 1157



         204.    CVS is a person as defined by 18 U.S.C. § 1961(3).

         205.    The State and its agencies, including the Minnesota Department of Corrections,

  are all persons as defined by 18 U.S.C. § 1961(3) who were injured by Sanofi’s conduct.

         206.    At all times relevant to this Complaint, Sanofi and CVS constituted an enterprise

  as defined by 18 U.S.C. § 1961(4). For purposes of this count, this enterprise is referred to as the

  “Sanofi-CVS Enterprise.”

         207.    The Sanofi-CVS Enterprise consists of an association-in-fact between Sanofi,

  including its directors, employees, and other agents, and CVS, including its directors, employees,

  and other agents.

         208.    The shared and common purpose of the association is to arrange for the sale,

  purchase, and distribution of Sanofi’s Lantus, Apidra, and Toujeo insulin products through the

  fraudulent scheme described in this Complaint of publishing deceptively inflated benchmark

  prices for these products that were not reasonably reflective of the secret, undisclosed net prices

  that Sanofi actually received for these products due to the rebates and other concessions made to

  CVS—including by arranging placements for these products on CVS’s formularies through the

  negotiation of rebates, price protection factors, and discounts for these products with CVS, and

  through the exclusion of competing insulin products from CVS’s formulary—so that both

  entities could profit, in violation of 18 U.S.C. § 1962(c). Perpetuating the use of such fraudulent

  pricing practices was in the common interest of Sanofi and CVS because they enhanced CVS’s

  ability to demand—and Sanofi’s ability to offer—larger rebates off of Sanofi’s benchmark prices

  (to the financial benefit of CVS), while also allowing Sanofi to hold its net insulin prices

  relatively steady (to the financial benefit of Sanofi). In other words, Sanofi and CVS had both




                                                  69
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 70 of 136 PageID: 1158



  the mutual incentive to and the common purpose of perpetuating the fraudulent benchmark

  pricing practices described herein for the financial gain of both.

          209.    To accomplish the common purpose of the Sanofi-CVS Enterprise, the

  component entities, Sanofi and CVS, developed extensive relationships, both contractually and

  financially.   The component entities communicated regularly through the wires and mail

  regarding the deceptively and misleadingly inflated benchmark price of Lantus, Apidra, and

  Toujeo, the rebates that Sanofi would provide CVS for favorable formulary placement, and the

  price protection terms CVS demanded to protect against any increase in the benchmark prices of

  Lantus, Apidra, and Toujeo.

          210.    The Sanofi-CVS Enterprise affected interstate commerce.             Through their

  respective negotiations, they determined the price of Lantus, Apidra, and Toujeo sold throughout

  the United States and its territories.

          211.    CVS participated in the conduct of the Sanofi-CVS Enterprise in a variety of

  ways, including, but not limited to:

                  (a) Negotiating significant rebates from the benchmark prices set by Sanofi for
                      Lantus, Apidra, and Toujeo;

                  (b) Developing formularies that provided Sanofi favorable placements for Lantus,
                      Apidra, and Toujeo based on the rebates CVS would earn from the sale of
                      those products;

                  (c) Excluding competing insulin products from certain formularies in exchange
                      for increased rebates;

                  (d) Marketing formularies to health plan clients and making material
                      representations that the rebates negotiated from Sanofi saved those clients and
                      their members money;

                  (e) Making material misrepresentations that the benchmark prices that Sanofi
                      published approximated the actual prices of these insulin products and that
                      those prices were an accurate basis on which out-of-pocket payments should
                      be based; and



                                                   70
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 71 of 136 PageID: 1159




                 (f) Concealing the actual rebates earned from Sanofi from health plan clients and
                     the general public, and therefore concealing the actual, net price Sanofi
                     received for these insulin products.

         212.    CVS’s conduct and participation is essential to the success of the enterprise. For

  Sanofi to maintain its net prices for these products, it required CVS to select the products based

  on the rebates offered, rather than on which ones had the lowest benchmark prices. It also

  required CVS to market to its health plan clients that the rebates Sanofi offered saved the clients

  and their members money to conceal the actual rebates paid by Sanofi. CVS’s participation

  allowed Sanofi to inflate its benchmark prices, offer larger rebates to CVS to maintain access to

  that portion of the market, and still earn additional profits from those who could not take

  advantage of those rebates.

         213.    Sanofi participated in, controlled, and conducted the affairs of the Sanofi-CVS

  Enterprise by, among other ways:

                 (a) Setting deceptive, misleading, and misrepresentative benchmark prices for its
                     Lantus, Apidra, and Toujeo insulin products;

                 (b) Marketing to CVS the rebates that it could earn for favorable formulary
                     placements of Lantus, Apidra, and Toujeo, including in some cases, for
                     omitting competing products from certain of its formularies;

                 (c) Including price protection terms in its contracts with CVS, which allowed
                     CVS to earn additional rebates when Sanofi increased its benchmark prices;

                 (d) Paying rebates to CVS for each prescription filled for Lantus, Apidra, and
                     Toujeo by a CVS health plan member;

                 (e) Reporting to the general public and various price reporting services the
                     benchmark price of Lantus, Apidra, and Toujeo while claiming that such
                     prices represented the actual approximate price it received for those products;

                 (f) Inflating the benchmark price of Lantus, Apidra, and Toujeo to account for the
                     rebates that it paid to CVS; and




                                                  71
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 72 of 136 PageID: 1160



                 (g) Misrepresenting and concealing from the general public the magnitude of the
                     rebates that it paid to CVS.

  In so conducting the Sanofi-CVS Enterprise’s affairs, Sanofi engaged in unlawful conduct that it

  could not have accomplished without CVS—securing through fraud and deception favorable

  treatment on CVS’s formulary for its insulin products without having to reduce or otherwise

  compete on price with rival insulin manufacturers, as Sanofi would have had to do in normal

  commercial circumstances.

         214.    The component entities are all willing and knowing participants in the Sanofi-

  CVS Enterprise.     Sanofi negotiated rebates with CVS for favorable formulary placement and

  entered into contracts with CVS that concealed both the extent of those rebates and the price

  protection that Sanofi provided CVS. CVS represented to its health plan clients that it secured

  significant savings because of those rebates and solicited those clients to select its formularies.

  All component entities of the Sanofi-CVS Enterprise reaped increased profits from Sanofi’s

  deceptive and misleading representations regarding its benchmark prices. Sanofi and CVS could

  not have successfully conducted the activities of the Sanofi-CVS Enterprise individually.

         215.    The Sanofi-CVS Enterprise is on-going and has been in existence for all times

  relevant to this Complaint.      CVS continues to have contractual relationships with Sanofi;

  continues to negotiate rebates with Sanofi regarding Lantus, Apidra, and Toujeo; and continues

  to develop formularies that provide varying levels of preference to those products based on the

  rebates that Sanofi pays CVS. CVS also continues to make substantial profits on the rebates that

  it earns from sale of Sanofi’s products.

         216.    To accomplish this conduct, and to further the goals of the Sanofi-CVS

  Enterprise, Sanofi participated in a pattern of racketeering activity, including acts indictable as

  mail fraud, pursuant to 18 U.S.C. § 1341, and wire fraud, pursuant to 18 U.S.C. § 1343. Sanofi’s



                                                  72
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 73 of 136 PageID: 1161



  conduct included multiple uses of the U.S. Mail and interstate wire facilities with the intent to

  defraud the State and its agencies, including the Minnesota Department of Corrections. Each

  such use constitutes “racketeering activity,” as defined by 18 U.S.C. § 1961(1), and collectively,

  these uses amount to a “pattern of racketeering conduct,” as defined by 18 U.S.C. § 1961(5).

  The use of the U.S. Mail and interstate wire facilities was related to the same purpose (i.e.,

  inflating the benchmark price of Lantus, Apidra, and Toujeo and deceptively and misleadingly

  publicly disseminating these inflated prices), involved the same victims, and involved similar

  actors and methods. It was carried out across state boundaries.

         217.    Through the use of the U.S. Mail and interstate wire facilities, Sanofi negotiated

  rebates for its Lantus, Apidra, and Toujeo products with CVS. Sanofi repeatedly communicated

  with CVS regarding Sanofi’s benchmark prices, the rebates that Sanofi would provide in

  exchange for favorable formulary placement, and price protection agreements to protect CVS

  from increases in Sanofi’s benchmark prices.

         218.    Sanofi then published deceptive, misleading, and misrepresentative benchmark

  prices of Lantus, Apidra, and Toujeo and used the U.S. Mail and interstate wire facilities to

  transmit information regarding those inflated benchmark prices to various price reporting

  services. Sanofi knew that other entities, including retail pharmacies, would rely on those

  benchmark prices to determine the price that Minnesota agencies, including the Minnesota

  Department of Corrections, would pay for Lantus, Apidra, and Toujeo.            In making these

  transmissions, Sanofi did not disclose the existence, nature, or magnitude of the rebates that it

  paid CVS for favorable formulary placements, nor did it disclose the substantial difference

  between its inflated benchmark prices and net prices. Instead, by publishing only its benchmark




                                                 73
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 74 of 136 PageID: 1162



  prices, Sanofi represented that these prices constituted an accurate price for its Lantus, Apidra,

  and Toujeo products.

          219.    It was also foreseeable to Sanofi that CVS would use the U.S. Mail and interstate

  wire facilities to transmit information regarding the magnitude of the rebates that Sanofi paid and

  to use the U.S. Mail and interstate wire facilities to market those rebates as a cost-savings benefit

  to its health plan clients.

          220.    The number of transmissions that Sanofi sent or caused to be sent numbers in the

  hundreds, if not thousands.     They were made by numerous employees of Sanofi and CVS,

  working throughout the country and were repeatedly sent across state lines.

          221.    Through this pattern of racketeering conduct, Sanofi was able to publish and

  disseminate deceptive and misleading benchmark prices for Lantus, Apidra, and Toujeo, avoid

  competing on price with its competitors, and reap increased profits by deceiving those who could

  not take advantage of the rebates that Sanofi provided to CVS. This pattern of racketeering

  conduct is separate and distinct from the Sanofi-CVS Enterprise.          Sanofi is a separate and

  distinct entity from the Sanofi-CVS Enterprise.

          222.    Sanofi continues to engage in this pattern of racketeering conduct and will

  continue to do so unless the Court enjoins such activity.

          223.    Sanofi’s pattern of racketeering activity has caused monetary harm to the State

  and its agencies, including the Minnesota Department of Corrections, which have paid

  deceptively inflated prices for insulin products.

          224.    The State of Minnesota, through its Department of Corrections pays for

  pharmaceuticals on behalf of inmates housed within the correctional system. Each amount that

  the Minnesota Department of Corrections pays is based on the deceptive and misleading




                                                      74
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 75 of 136 PageID: 1163



  benchmark price that Sanofi set and publicly disseminated. Sanofi also knew that payments by

  these persons were based on the benchmark price it set, and thus could foresee that the

  Department of Corrections would pay more for its insulin products when it publicly disseminated

  its deceptive and misleading benchmark prices.

         225.    Because Sanofi published deceptive and misleading benchmark prices for the

  purpose of marketing larger, undisclosed rebates to CVS and inflated its benchmark prices to

  preserve the actual, net prices that it received for insulin, Minnesota, through its agencies,

  including the Minnesota Department of Corrections, paid more than it otherwise would have for

  Lantus, Apidra, and Toujeo. But for this conduct, Sanofi would be forced to compete with other

  analog insulin manufacturers on the actual price of their products and the price of insulin would

  decline for everyone.

         226.    The benchmark prices that Sanofi set did not drastically harm other components

  of the pharmaceutical supply chain (such as wholesalers, health plans, and retail pharmacies).

  Each of those entities could pass the deceptively inflated benchmark price on to Minnesota and

  its agencies, including the Minnesota Department of Corrections.

         227.    Sanofi’s deceptive and misleading conduct, practices, and actions described in

  this Complaint constitute multiple, separate violations of 18 U.S.C. §§ 1961 et seq.

         228.    Sanofi should therefore be enjoined from further unlawful conduct as a result of

  its violations of 18 U.S.C. § 1962(c). Minnesota is entitled to relief under 18 U.S.C. 1964, and

  courts within the Third Circuit have found that 18 U.S.C. 1964(a) contains injunctive remedies

  available to plaintiffs similarly alleging violations of the RICO Act.




                                                   75
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 76 of 136 PageID: 1164



                                       COUNT VI
                         RICO ACT VIOLATION; 18 U.S.C. § 1962(c)
                                    (AS TO SANOFI)

         229.    The State re-alleges all prior paragraphs of this Complaint.

         230.    Sanofi is a person as defined by 18 U.S.C. § 1961(3).

         231.    OptumRx is a person as defined by 18 U.S.C. § 1961(3).

         232.    The State and its agencies, including the Minnesota Department of Corrections,

  are all persons as defined by 18 U.S.C. § 1961(3) who were injured by Sanofi’s conduct.

         233.    At all times relevant to this Complaint, Sanofi and OptumRx constituted an

  enterprise as defined by 18 U.S.C. § 1961(4). For purposes of this count, this enterprise is

  referred to as the “Sanofi-Optum Enterprise.”

         234.    The Sanofi-Optum Enterprise consists of an association-in-fact between Sanofi,

  including its directors, employees, and other agents, and OptumRx, including its directors,

  employees, and other agents.

         235.    The shared and common purpose of the association is to arrange for the sale,

  purchase, and distribution of Sanofi’s Lantus, Apidra, and Toujeo insulin products through the

  fraudulent scheme described in this Complaint of publishing deceptively inflated benchmark

  prices for these products that were not reasonably reflective of the secret, undisclosed net prices

  that Sanofi actually received for these products due to the rebates and other concessions made to

  OptumRx—including by arranging placements for these products on OptumRx’s formularies

  through the negotiation of rebates, price protection factors, and discounts for these products with

  OptumRx, and through the exclusion of competing insulin products from OptumRx’s

  formulary—so that both entities could profit, in violation of 18 U.S.C. § 1962(c). Perpetuating

  the use of such fraudulent pricing practices was in the common interest of Sanofi and OptumRx




                                                  76
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 77 of 136 PageID: 1165



  because they enhanced OptumRx’s ability to demand—and Sanofi’s ability to offer—larger

  rebates off of Sanofi’s benchmark prices (to the financial benefit of OptumRx), while also

  allowing Sanofi to hold its net insulin prices relatively steady (to the financial benefit of Sanofi).

  In other words, Sanofi and OptumRx had both the mutual incentive to and the common purpose

  of perpetuating the fraudulent benchmark pricing practices described herein for the financial gain

  of both.

             236.   To accomplish the common purpose of the Sanofi-Optum Enterprise, the

  component entities, Sanofi and OptumRx, developed extensive relationships, both contractually

  and financially.     The component entities communicated regularly through the wires and mail

  regarding the deceptively and misleadingly inflated benchmark price of Lantus, Apidra, and

  Toujeo, the rebates that Sanofi would provide OptumRx for favorable formulary placement, and

  the price protection terms OptumRx demanded to protect against any increase in the benchmark

  prices of Lantus, Apidra, and Toujeo.

             237.   The Sanofi-Optum enterprise affected interstate commerce.            Through their

  respective negotiations, they determined the price of Lantus, Apidra, and Toujeo sold throughout

  the United States and its territories.

             238.   OptumRx participated in the conduct of the Sanofi-Optum Enterprise in a variety

  of ways, including, but not limited to:

                    (a) Negotiating significant rebates from the benchmark prices set by Sanofi for
                        Lantus, Apidra, and Toujeo;

                    (b) Developing formularies that provided Sanofi favorable placements for Lantus,
                        Apidra, and Toujeo based on the rebates OptumRx would earn from the sale
                        of those products;

                    (c) Excluding competing insulin products from certain formularies in exchange
                        for increased rebates;




                                                    77
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 78 of 136 PageID: 1166



                   (d) Marketing formularies to health plan clients and making material
                       representations that the rebates negotiated from Sanofi saved those clients and
                       their members money;

                   (e) Making material misrepresentations that the benchmark prices that Sanofi
                       published approximated the actual prices of these insulin products and that
                       those prices were an accurate basis on which out-of-pocket payments should
                       be based; and

                   (f) Concealing the actual rebates earned from Sanofi from health plan clients and
                       the general public, and therefore concealing the actual, net price Sanofi
                       received for these insulin products.

            239.   OptumRx’s conduct and participation is essential to the success of the enterprise.

  For Sanofi to maintain its net prices for these products, it required OptumRx to select the

  products based on the rebates offered, rather than on which ones had the lowest benchmark

  prices.    It also required OptumRx to market to its health plan clients that the rebates Sanofi

  offered saved the clients and their members money to conceal the actual rebates paid by Sanofi.

  OptumRx’s participation allowed Sanofi to inflate its benchmark prices, offer larger rebates to

  OptumRx to maintain access to that portion of the market, and still earn additional profits from

  those who could not take advantage of those rebates.

            240.   Sanofi participated in, controlled, and conducted the affairs of the Sanofi-Optum

  Enterprise by, among other ways:

                   (a) Setting deceptive, misleading, and misrepresentative benchmark prices for its
                       Lantus, Apidra, and Toujeo insulin products;

                   (b) Marketing to OptumRx the rebates that it could earn for favorable formulary
                       placements of Lantus, Apidra, and Toujeo, including in some cases, for
                       omitting competing products from certain of its formularies;

                   (c) Including price protection terms in its contracts with OptumRx, which
                       allowed OptumRx to earn additional rebates when Sanofi increased its
                       benchmark prices;

                   (d) Paying rebates to OptumRx for each prescription filled for Lantus, Apidra,
                       and Toujeo by a OptumRx health plan member;



                                                   78
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 79 of 136 PageID: 1167




                 (e) Reporting to the general public and various price reporting services the
                     benchmark price of Lantus, Apidra, and Toujeo while claiming that such
                     prices represented the actual approximate price it received for those products;

                 (f) Inflating the benchmark price of Lantus, Apidra, and Toujeo to account for the
                     rebates that it paid to OptumRx; and

                 (g) Misrepresenting and concealing from the general public the magnitude of the
                     rebates that it paid to OptumRx.

  In so conducting the Sanofi-Optum Enterprise’s affairs, Sanofi engaged in unlawful conduct that

  it could not have accomplished without OptumRx—securing through fraud and deception

  favorable treatment on OptumRx’s formulary for its insulin products without having to reduce or

  otherwise compete on price with rival insulin manufacturers, as Sanofi would have had to do in

  normal commercial circumstances.

         241.    The component entities are all willing and knowing participants in the Sanofi-

  Optum Enterprise. Sanofi negotiated rebates with OptumRx for favorable formulary placement

  and entered into contracts with OptumRx that concealed both the extent of those rebates and the

  price protection that Sanofi provided OptumRx. OptumRx represented to its health plan clients

  that it secured significant savings because of those rebates and solicited those clients to select its

  formularies.   All component entities of the Sanofi-Optum Enterprise reaped increased profits

  from Sanofi’s deceptive and misleading representations regarding its benchmark prices. Sanofi

  and OptumRx could not have successfully conducted the activities of the Sanofi-Optum

  Enterprise individually.

         242.    The Sanofi-Optum Enterprise is on-going and has been in existence for all times

  relevant to this Complaint.    OptumRx continues to have contractual relationships with Sanofi;

  continues to negotiate rebates with Sanofi regarding Lantus, Apidra, and Toujeo; and continues

  to develop formularies that provide varying levels of preference to those products based on the



                                                   79
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 80 of 136 PageID: 1168



  rebates that Sanofi pays OptumRx. OptumRx also continues to make substantial profits on the

  rebates that it earns from sale of Sanofi’s products.

         243.    To accomplish this conduct, and to further the goals of the Sanofi-Optum

  Enterprise, Sanofi participated in a pattern of racketeering activity, including acts indictable as

  mail fraud, pursuant to 18 U.S.C. § 1341, and wire fraud, pursuant to 18 U.S.C. § 1343. Sanofi’s

  conduct included multiple uses of the U.S. Mail and interstate wire facilities with the intent to

  defraud the State and its agencies, including the Minnesota Department of Corrections. Each

  such use constitutes “racketeering activity,” as defined by 18 U.S.C. § 1961(1), and collectively,

  these uses amount to a “pattern of racketeering conduct,” as defined by 18 U.S.C. § 1961(5).

  The use of the U.S. Mail and interstate wire facilities was related to the same purpose (i.e.,

  inflating the benchmark price of Lantus, Apidra, and Toujeo and deceptively and misleadingly

  publicly disseminating these inflated prices), involved the same victims, and involved similar

  actors and methods. It was carried out across state boundaries.

         244.    Through the use of the U.S. Mail and interstate wire facilities, Sanofi negotiated

  rebates for its Lantus, Apidra, and Toujeo products with OptumRx.               Sanofi repeatedly

  communicated with OptumRx regarding Sanofi’s benchmark prices, the rebates that Sanofi

  would provide in exchange for favorable formulary placement, and price protection agreements

  to protect OptumRx from increases in Sanofi’s benchmark prices.

         245.    Sanofi then published deceptive, misleading, and misrepresentative benchmark

  prices of Lantus, Apidra, and Toujeo and used the U.S. Mail and interstate wire facilities to

  transmit information regarding those inflated benchmark prices to various price reporting

  services. Sanofi knew that other entities, including retail pharmacies, would rely on those

  benchmark prices to determine the price that Minnesota and its agencies, including the




                                                   80
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 81 of 136 PageID: 1169



  Minnesota Department of Corrections, would pay for Lantus, Apidra, and Toujeo. In making

  these transmissions, Sanofi did not disclose the existence, nature, or magnitude of the rebates

  that it paid OptumRx for favorable formulary placements, nor did it disclose the substantial

  difference between its inflated benchmark prices and net prices. Instead, by publishing only its

  benchmark prices, Sanofi represented that these prices constituted an accurate price for its

  Lantus, Apidra, and Toujeo products.

          246.    It was also foreseeable to Sanofi that OptumRx would use the U.S. Mail and

  interstate wire facilities to transmit information regarding the magnitude of the rebates that

  Sanofi paid and to use the U.S. Mail and interstate wire facilities to market those rebates as a

  cost-savings benefit to its health plan clients.

          247.    The number of transmissions that Sanofi sent or caused to be sent numbers in the

  hundreds, if not thousands. They were made by numerous employees of Sanofi and OptumRx,

  working throughout the country and were repeatedly sent across state lines.

          248.    Through this pattern of racketeering conduct, Sanofi was able to publish and

  disseminate deceptive and misleading benchmark prices for Lantus, Apidra, and Toujeo, avoid

  competing on price with its competitors, and reap increased profits by deceiving those who could

  not take advantage of the rebates that Sanofi provided to OptumRx. This pattern of racketeering

  conduct is separate and distinct from the Sanofi-Optum Enterprise. Sanofi is a separate and

  distinct entity from the Sanofi-Optum Enterprise.

          249.    Sanofi continues to engage in this pattern of racketeering conduct and will

  continue to do so unless the Court enjoins such activity.




                                                     81
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 82 of 136 PageID: 1170



         250.    Sanofi’s pattern of racketeering activity has caused monetary harm to the State

  and its agencies, including the Minnesota Department of Corrections, which have paid

  deceptively inflated prices for insulin products.

         251.    The State of Minnesota, through its Department of Corrections, pays for

  pharmaceuticals on behalf of inmates housed within the correctional system. Each amount that

  the Minnesota Department of Corrections pays is based on the deceptive and misleading

  benchmark price that Sanofi set and publicly disseminated. Sanofi also knew that payments by

  these persons were based on the benchmark price it set, and thus could foresee that the

  Department of Corrections would pay more for its insulin products when it publicly disseminated

  its deceptive and misleading benchmark prices.

         252.    Because Sanofi published deceptive and misleading benchmark prices for the

  purpose of marketing larger, undisclosed rebates to OptumRx and inflated its benchmark prices

  to preserve the actual, net prices that it received for insulin, Minnesota, through its agencies,

  including the Minnesota Department of Corrections, paid more than it otherwise would have for

  Lantus, Apidra, and Toujeo. But for this conduct, Sanofi would be forced to compete with other

  analog insulin manufacturers on the actual price of their products and the price of insulin would

  decline for everyone.

         253.    The benchmark prices that Sanofi set did not drastically harm other components

  of the pharmaceutical supply chain (such as wholesalers, health plans, and retail pharmacies).

  Each of those entities could pass the deceptively inflated benchmark price on to Minnesota and

  its agencies, including the Minnesota Department of Corrections.

         254.    Sanofi’s deceptive and misleading conduct, practices, and actions described in

  this Complaint constitute multiple, separate violations of 18 U.S.C. §§ 1961 et seq.




                                                      82
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 83 of 136 PageID: 1171



         255.    Sanofi should therefore be enjoined from further unlawful conduct as a result of

  its violations of 18 U.S.C. § 1962(c). Minnesota is entitled to relief under 18 U.S.C. 1964, and

  courts within the Third Circuit have found that 18 U.S.C. 1964(a) contains injunctive remedies

  available to plaintiffs similarly alleging violations of the RICO Act.

                                       COUNT VII
                          RICO ACT VIOLATION; 18 U.S.C. § 1962(c)
                                     (AS TO SANOFI)

         256.    The State re-alleges all prior paragraphs of this Complaint.

         257.    Sanofi is a person as defined by 18 U.S.C. § 1961(3).

         258.    Express Scripts is a person as defined by 18 U.S.C. § 1961(3).

         259.    The State and its agencies, including the Minnesota Department of Corrections,

  are all persons as defined by 18 U.S.C. § 1961(3) who were injured by Sanofi’s conduct.

         260.    At all times relevant to this Complaint, Sanofi and Express Scripts constituted an

  enterprise as defined by 18 U.S.C. § 1961(4). For purposes of this count, this enterprise is

  referred to as the “Sanofi-Express Scripts Enterprise.”

         261.    The Sanofi-Express Scripts Enterprise consists of an association-in-fact between

  Sanofi, including its directors, employees, and other agents, and Express Scripts, including its

  directors, employees, and other agents.

         262.    The shared and common purpose of the association is to arrange for the sale,

  purchase, and distribution of Sanofi’s Lantus, Apidra, and Toujeo insulin products through the

  fraudulent scheme described in this Complaint of publishing deceptively inflated benchmark

  prices for these products that were not reasonably reflective of the secret, undisclosed net prices

  that Sanofi actually received for these products due to the rebates and other concessions made to

  Express Scripts—including by arranging placements for these products on Express Scripts’s




                                                  83
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 84 of 136 PageID: 1172



  formularies through the negotiation of rebates, price protection factors, and discounts for these

  products with Express Scripts, and through the exclusion of competing insulin products from

  Express Scripts’s formulary—so that both entities could profit, in violation of 18 U.S.C. §

  1962(c). Perpetuating the use of such fraudulent pricing practices was in the common interest of

  Sanofi and Express Scripts because they enhanced Express Scripts’ ability to demand—and

  Sanofi’s ability to offer—larger rebates off of Sanofi’s benchmark prices (to the financial benefit

  of Express Scripts), while also allowing Sanofi to hold its net insulin prices relatively steady (to

  the financial benefit of Sanofi). In other words, Sanofi and Express Scripts had both the mutual

  incentive to and the common purpose of perpetuating the fraudulent benchmark pricing practices

  described herein for the financial gain of both.

         263.    To accomplish the common purpose of the Sanofi-Express Scripts Enterprise, the

  component entities, Sanofi and Express Scripts, developed extensive relationships, both

  contractually and financially. The component entities communicated regularly through the wires

  and mail regarding the deceptively and misleadingly inflated benchmark price of Lantus, Apidra,

  and Toujeo, the rebates that Sanofi would provide Express Scripts for favorable formulary

  placement, and the price protection terms Express Scripts demanded to protect against any

  increase in the benchmark prices of Lantus, Apidra, and Toujeo.

         264.    The Sanofi-Express Scripts enterprise affected interstate commerce.         Through

  their respective negotiations, they determined the price of Lantus, Apidra, and Toujeo which

  were sold throughout the United States and its territories.

         265.    Express Scripts participated in the conduct of the Sanofi-Express Scripts

  Enterprise in a variety of ways, including, but not limited to:

                 (a) Negotiating significant rebates from the benchmark prices set by Sanofi for
                     Lantus, Apidra, and Toujeo;



                                                     84
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 85 of 136 PageID: 1173




                 (b) Developing formularies that provided Sanofi favorable placements for Lantus,
                     Apidra, and Toujeo based on the rebates Express Scripts would earn from the
                     sale of those products;

                 (c) Excluding competing insulin products from certain formularies in exchange
                     for increased rebates;

                 (d) Marketing formularies to health plan clients and making material
                     representations that the rebates negotiated from Sanofi saved those clients and
                     their members money;

                 (e) Making material misrepresentations that the benchmark prices that Sanofi
                     published approximated the actual prices of these insulin products and that
                     those prices were an accurate basis on which out-of-pocket payments should
                     be based; and

                 (f) Concealing the actual rebates earned from Sanofi from health plan clients and
                     the general public, and therefore concealing the actual, net price Sanofi
                     received charged for these insulin products.

         266.    Express Scripts’s conduct and participation is essential to the success of the

  enterprise. For Sanofi to maintain its net prices for these products, it required Express Scripts to

  select the products based on the rebates offered, rather than on which ones had the lowest

  benchmark prices. It also required Express Scripts to market to its health plan clients that the

  rebates Sanofi offered saved the clients and their members money to conceal the actual rebates

  paid by Sanofi. Express Scripts’s participation allowed Sanofi to inflate its benchmark prices,

  offer larger rebates to Express Scripts to maintain access to that portion of the market, and still

  earn additional profits from those who could not take advantage of those rebates.

         267.    Sanofi participated in, controlled, and conducted the affairs of the Sanofi-Express

  Scripts Enterprise by, among other ways:

                 (a) Setting deceptive, misleading, and misrepresentative benchmark prices for its
                     Lantus, Apidra, and Toujeo insulin products;




                                                  85
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 86 of 136 PageID: 1174



                 (b) Marketing to Express Scripts the rebates that it could earn for favorable
                     formulary placements of Lantus, Apidra, and Toujeo, including in some cases,
                     for omitting competing products from certain of its formularies;

                 (c) Including price protection terms in its contracts with Express Scripts, which
                     allowed Express Scripts to earn additional rebates when Sanofi increased its
                     benchmark prices;

                 (d) Paying rebates to Express Scripts for each prescription filled for Lantus,
                     Apidra, and Toujeo by a Express Scripts health plan member;

                 (e) Reporting to the general public and various price reporting services the
                     benchmark price of Lantus, Apidra, and Toujeo while claiming that such
                     prices represented the actual approximate price it receives for those products;

                 (f) Inflating the benchmark price of Lantus, Apidra, and Toujeo to account for the
                     rebates that it paid to Express Scripts; and

                 (g) Misrepresenting and concealing from the general public the magnitude of the
                     rebates that it paid to Express Scripts.

  In so conducting the Sanofi-Express Scripts Enterprise’s affairs, Sanofi engaged in unlawful

  conduct that it could not have accomplished without Express Scripts—securing through fraud

  and deception favorable treatment on Express Scripts’s formulary for its insulin products without

  having to reduce or otherwise compete on price with rival insulin manufacturers, as Sanofi

  would have had to do in normal commercial circumstances.

         268.    The component entities are all willing and knowing participants in the Sanofi-

  Express Scripts Enterprise.     Sanofi negotiated rebates with Express Scripts for favorable

  formulary placement and entered into contracts with Express Scripts that concealed both the

  extent of those rebates and the price protection that Sanofi provided Express Scripts. Express

  Scripts represented to its health plan clients that it secured significant savings because of those

  rebates and solicited those clients to select its formularies. All component entities of the Sanofi-

  Express Scripts Enterprise reaped increased profits from Sanofi’s deceptive and misleading




                                                  86
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 87 of 136 PageID: 1175



  representations regarding its benchmark prices.        Sanofi and Express Scripts could not have

  successfully conducted the activities of the Sanofi-Express Scripts Enterprise individually.

         269.    The Sanofi-Express Scripts Enterprise is on-going and has been in existence for

  all times relevant to this Complaint. Express Scripts continues to have contractual relationships

  with Sanofi; continues to negotiate rebates with Sanofi regarding Lantus, Apidra, and Toujeo;

  and continues to develop formularies that provide varying levels of preference to those products

  based on the rebates that Sanofi pays Express Scripts. Express Scripts also continues to make

  substantial profits on the rebates that it earns from sale of Sanofi’s products.

         270.    To accomplish this conduct, and to further the goals of the Sanofi-Express Scripts

  Enterprise, Sanofi participated in a pattern of racketeering activity, including acts indictable as

  mail fraud, pursuant to 18 U.S.C. § 1341, and wire fraud, pursuant to 18 U.S.C. § 1343. Sanofi’s

  conduct included multiple uses of the U.S. Mail and interstate wire facilities with the intent to

  defraud the State and its agencies, including the Minnesota Department of Corrections. Each

  such use constitutes “racketeering activity,” as defined by 18 U.S.C. § 1961(1), and collectively,

  these uses amount to a “pattern of racketeering conduct,” as defined by 18 U.S.C. § 1961(5).

  The use of the U.S. Mail and interstate wire facilities was related to the same purpose (i.e.,

  inflating the benchmark price of Lantus, Apidra, and Toujeo and deceptively and misleadingly

  publicly disseminating these inflated prices), involved the same victims, and involved similar

  actors and methods. It was carried out across state boundaries.

         271.    Through the use of the U.S. Mail and interstate wire facilities, Sanofi negotiated

  rebates for its Lantus, Apidra, and Toujeo products with Express Scripts. Sanofi repeatedly

  communicated with Express Scripts regarding Sanofi’s benchmark prices, the rebates that Sanofi




                                                    87
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 88 of 136 PageID: 1176



  would provide in exchange for favorable formulary placement, and price protection agreements

  to protect Express Scripts from increases in Sanofi’s benchmark prices.

          272.    Sanofi then published deceptive, misleading, and misrepresentative benchmark

  prices of Lantus, Apidra, and Toujeo and used the U.S. Mail and interstate wire facilities to

  transmit information regarding those inflated prices to various price reporting services. Sanofi

  knew that other entities, including retail pharmacies, would rely on those benchmark prices to

  determine the price that Minnesota agencies, including the Department of Corrections, would

  pay for Lantus, Apidra, and Toujeo. In making these transmissions, Sanofi did not disclose the

  existence, nature, or magnitude of the rebates that it paid Express Scripts for favorable formulary

  placements, nor did it disclose the substantial difference between its inflated benchmark prices

  and net prices. Instead, by publishing only its benchmark prices, Sanofi represented that these

  prices constituted an accurate price for its Lantus, Apidra, and Toujeo products.

          273.    It was also foreseeable to Sanofi that Express Scripts would use the U.S. Mail and

  interstate wire facilities to transmit information regarding the magnitude of the rebates that

  Sanofi paid and to use the U.S. Mail and interstate wire facilities to market those rebates as a

  cost-savings benefit to its health plan clients.

          274.    The number of transmissions that Sanofi sent or caused to be sent numbers in the

  hundreds, if not thousands. They were made by numerous employees of Sanofi and Express

  Scripts, working throughout the country and were repeatedly sent across state lines.

          275.    Through this pattern of racketeering conduct, Sanofi was able to publish and

  disseminate deceptive and misleading benchmark prices for Lantus, Apidra, and Toujeo, avoid

  competing on price with its competitors, and reap increased profits by deceiving those who could

  not take advantage of the rebates that Sanofi provided to Express Scripts.          This pattern of




                                                     88
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 89 of 136 PageID: 1177



  racketeering conduct is separate and distinct from the Sanofi-Express Scripts Enterprise. Sanofi

  is a separate and distinct entity from the Sanofi-Express Scripts Enterprise.

         276.    Sanofi continues to engage in this pattern of racketeering conduct and will

  continue to do so unless the Court enjoins such activity.

         277.    Sanofi’s pattern of racketeering activity has caused monetary harm to the State

  and its agencies, including the Minnesota Department of Corrections, which have paid

  deceptively inflated prices for insulin products.

         278.    The State of Minnesota, through its Department of Corrections, pays for

  pharmaceuticals on behalf of inmates housed within the correctional system. Each amount that

  the Minnesota Department of Corrections pays is based on the deceptive and misleading

  benchmark price that Sanofi set and publicly disseminated. Sanofi also knew that payments by

  Minnesota, through its Department of Corrections, were based on the benchmark price it set, and

  thus could foresee that the Department of Corrections would pay more for its insulin products

  when it publicly disseminated its deceptive and misleading benchmark prices.

         279.    Because Sanofi published deceptive and misleading benchmark prices for the

  purpose of marketing larger, undisclosed rebates to Express Scripts and inflated its benchmark

  prices to preserve the net prices that it received for insulin, Minnesota, through its agencies

  including the Minnesota Department of Corrections, paid more than it otherwise would have for

  Lantus, Apidra, and Toujeo. But for this conduct, Sanofi would be forced to compete with other

  analog insulin manufacturers on the actual price of their products and the price of insulin would

  decline for everyone.

         280.    The benchmark prices that Sanofi set did not drastically harm other components

  of the pharmaceutical supply chain (such as wholesalers, health plans, and retail pharmacies).




                                                      89
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 90 of 136 PageID: 1178



  Each of those entities could pass the deceptively inflated benchmark price on to Minnesota and

  its agencies, including the Minnesota Department of Corrections.

         281.    Sanofi’s deceptive and misleading conduct, practices, and actions described in

  this Complaint constitute multiple, separate violations of 18 U.S.C. §§ 1961 et seq.

         282.    Sanofi should therefore be enjoined from further unlawful conduct as a result of

  its violations of 18 U.S.C. § 1962(c). Minnesota is entitled to relief under 18 U.S.C. 1964, and

  courts within the Third Circuit have found that 18 U.S.C. 1964(a) contains injunctive remedies

  available to plaintiffs similarly alleging violations of the RICO Act.

                                       COUNT VIII
                          RICO ACT VIOLATION; 18 U.S.C. § 1962(c)
                                     (AS TO SANOFI)

         283.    The State re-alleges all prior paragraphs of this Complaint.

         284.    Sanofi is a person as defined by 18 U.S.C. § 1961(3).

         285.    Prime Therapeutics is a person as defined by 18 U.S.C. § 1961(3).

         286.    The State and its agencies, including the Minnesota Department of Corrections,

  are all persons as defined by 18 U.S.C. § 1961(3) who were injured by Sanofi’s conduct.

         287.    At all times relevant to this Complaint, Sanofi and Prime Therapeutics constituted

  an enterprise as defined by 18 U.S.C. § 1961(4). For purposes of this count, this enterprise is

  referred to as the “Sanofi-Prime Enterprise.”

         288.    The Sanofi-Prime Enterprise consists of an association-in-fact between Sanofi,

  including its directors, employees, and other agents, and Prime Therapeutics, including its

  directors, employees, and other agents.

         289.    The shared and common purpose of the association is to arrange for the sale,

  purchase, and distribution of Sanofi’s Lantus, Apidra, and Toujeo insulin products through the




                                                  90
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 91 of 136 PageID: 1179



  fraudulent scheme described in this Complaint of publishing deceptively inflated benchmark

  prices for these products that were not reasonably reflective of the secret, undisclosed net prices

  that Sanofi actually received for these products due to the rebates and other concessions made to

  Prime Therapeutics—including by arranging placements for these products on Prime

  Therapeutics’ formularies through the negotiation of rebates, price protection factors, and

  discounts for these products with Prime Therapeutics, and through the exclusion of competing

  insulin products from Prime Therapeutics’ formulary—so that both entities could profit, in

  violation of 18 U.S.C. § 1962(c). Perpetuating the use of such fraudulent pricing practices was

  in the common interest of Sanofi and Prime Therapeutics because they enhanced Prime

  Therapeutics’ ability to demand—and Sanofi’s ability to offer—larger rebates off of Sanofi’s

  benchmark prices (to the financial benefit of Prime Therapeutics), while also allowing Sanofi to

  hold its net insulin prices relatively steady (to the financial benefit of Sanofi). In other words,

  Sanofi and Prime Therapeutics had both the mutual incentive to and the common purpose of

  perpetuating the fraudulent benchmark pricing practices described herein for the financial gain of

  both.

          290.   To accomplish the common purpose of the Sanofi-Prime Enterprise, the

  component entities, Sanofi and Prime Therapeutics, developed extensive relationships, both

  contractually and financially. The component entities communicated regularly through the wires

  and mail regarding the deceptively and misleadingly inflated benchmark price of Lantus, Apidra,

  and Toujeo, the rebates that Sanofi would provide Prime Therapeutics for favorable formulary

  placement, and the price protection terms Prime Therapeutics demanded to protect against any

  increase in the benchmark prices of Lantus, Apidra, and Toujeo.




                                                  91
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 92 of 136 PageID: 1180



          291.    The Sanofi-Prime Enterprise affected interstate commerce.            Through their

  respective negotiations, they determined the price of Lantus, Apidra, and Toujeo sold throughout

  the United States and its territories.

          292.    Prime Therapeutics participated in the conduct of the Sanofi-Prime Enterprise in a

  variety of ways, including, but not limited to:

                  (a) Negotiating significant rebates from the benchmark prices set by Sanofi for
                      Lantus, Apidra, and Toujeo;

                  (b) Developing formularies that provided Sanofi favorable placements for Lantus,
                      Apidra, and Toujeo based on the rebates Prime Therapeutics would earn from
                      the sale of those products;

                  (c) Excluding competing insulin products from certain formularies in exchange
                      for increased rebates;

                  (d) Marketing formularies to health plan clients and making material
                      representations that the rebates negotiated from Sanofi saved those clients and
                      their members money;

                  (e) Making material misrepresentations that the benchmark prices that Sanofi
                      published approximated the actual prices of these insulin products and that
                      those prices were an accurate basis on which out-of-pocket payments should
                      be based; and

                  (f) Concealing the actual rebates earned from Sanofi from health plan clients and
                      the general public, and therefore concealing the actual, net price Sanofi
                      received for these insulin products.

          293.    Prime Therapeutics’ conduct and participation is essential to the success of the

  enterprise.    For Sanofi to maintain its net prices for these products, it required Prime

  Therapeutics to select the products based on the rebates offered, rather than on which ones had

  the lowest benchmark price. It also required Prime Therapeutics to market to its health plan

  clients that the rebates Sanofi offered saved the clients and their members money to conceal the

  actual rebates paid by Sanofi.       Prime Therapeutics’ participation allowed Sanofi to inflate its

  benchmark prices, offer larger rebates to Prime Therapeutics to maintain access to that portion of



                                                    92
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 93 of 136 PageID: 1181



  the market, and still earn additional profits from those who could not take advantage of those

  rebates.

         294.   Sanofi participated in, controlled, and conducted the affairs of the Sanofi-Prime

  Enterprise by, among other ways:

                (a) Setting deceptive, misleading, and misrepresentative benchmark prices for its
                    Lantus, Apidra, and Toujeo insulin products;

                (b) Marketing to Prime Therapeutics the rebates that it could earn for favorable
                    formulary placements of Lantus, Apidra, and Toujeo, including in some cases,
                    for omitting competing products from certain of its formularies;

                (c) Including price protection terms in its contracts with Prime Therapeutics,
                    which allowed Prime Therapeutics to earn additional rebates when Sanofi
                    increased its benchmark prices;

                (d) Paying rebates to Prime Therapeutics for each prescription filled for Lantus,
                    Apidra, and Toujeo by a Prime Therapeutics health plan member;

                (e) Reporting to the general public and various price reporting services the
                    benchmark price of Lantus, Apidra, and Toujeo while claiming that such
                    prices represented the actual approximate price it received for those products;

                (f) Inflating the benchmark price of Lantus, Apidra, and Toujeo to account for the
                    rebates that it paid to Prime Therapeutics; and

                (g) Misrepresenting and concealing from the general public the magnitude of the
                    rebates that it paid to Prime Therapeutics.

  In so conducting the Sanofi-Prime Enterprise’s affairs, Sanofi engaged in unlawful conduct that

  it could not have accomplished without Prime Therapeutics—securing through fraud and

  deception favorable treatment on Prime Therapeutics’s formulary for its insulin products without

  having to reduce or otherwise compete on price with rival insulin manufacturers, as Sanofi

  would have had to do in normal commercial circumstances.

         295.   The component entities are all willing and knowing participants in the Sanofi-

  Prime Enterprise.   Sanofi negotiated rebates with Prime Therapeutics for favorable formulary




                                                 93
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 94 of 136 PageID: 1182



  placement and entered into contracts with Prime Therapeutics that concealed both the extent of

  those rebates and the price protection that Sanofi provided Prime Therapeutics.              Prime

  Therapeutics represented to its health plan clients that it secured significant savings because of

  those rebates and solicited those clients to select its formularies. All component entities of the

  Sanofi-Prime Enterprise reaped increased profits from Sanofi’s deceptive and misleading

  representations regarding its benchmark prices. Sanofi and Prime Therapeutics could not have

  successfully conducted the activities of the Sanofi-Prime Enterprise individually.

         296.    The Sanofi-Prime Enterprise is on-going and has been in existence for all times

  relevant to this Complaint. Prime Therapeutics continues to have contractual relationships with

  Sanofi; continues to negotiate rebates with Sanofi regarding Lantus, Apidra, and Toujeo; and

  continues to develop formularies that provide varying levels of preference to those products

  based on the rebates that Sanofi pays Prime Therapeutics. Prime Therapeutics also continues to

  make substantial profits on the rebates that it earns from sale of Sanofi’s products.

         297.    To accomplish this conduct, and to further the goals of the Sanofi-Prime

  Enterprise, Sanofi participated in a pattern of racketeering activity, including acts indictable as

  mail fraud, pursuant to 18 U.S.C. § 1341, and wire fraud, pursuant to 18 U.S.C. § 1343. Sanofi’s

  conduct included multiple uses of the U.S. Mail and interstate wire facilities with the intent to

  defraud the State and its agencies, including the Minnesota Department of Corrections. Each

  such use constitutes “racketeering activity,” as defined by 18 U.S.C. § 1961(1), and collectively,

  these uses amount to a “pattern of racketeering conduct,” as defined by 18 U.S.C. § 1961(5).

  The use of the U.S. Mail and interstate wire facilities was related to the same purpose (i.e.,

  inflating the benchmark price of Lantus, Apidra, and Toujeo and deceptively and misleadingly




                                                   94
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 95 of 136 PageID: 1183



  publicly disseminating these inflated prices), involved the same victims, and involved similar

  actors and methods. It was carried out across state boundaries.

          298.    Through the use of the U.S. Mail and interstate wire facilities, Sanofi negotiated

  rebates for its Lantus, Apidra, and Toujeo products with Prime Therapeutics. Sanofi repeatedly

  communicated with Prime Therapeutics regarding Sanofi’s benchmark prices, the rebates that

  Sanofi would provide in exchange for favorable formulary placement, and price protection

  agreements to protect Prime Therapeutics from increases in Sanofi’s benchmark prices.

          299.    Sanofi then published deceptive, misleading, and misrepresentative benchmark

  prices of Lantus, Apidra, and Toujeo and used the U.S. Mail and interstate wire facilities to

  transmit information regarding those inflated prices to various price reporting services. Sanofi

  knew that other entities, including retail pharmacies, would rely on those benchmark prices to

  determine the price that Minnesota agencies, including the Minnesota Department of

  Corrections, would pay for Lantus, Apidra, and Toujeo. In making these transmissions, Sanofi

  did not disclose the existence, nature, or magnitude of the rebates that it paid Prime Therapeutics

  for favorable formulary placements, nor did it disclose the substantial difference between its

  inflated benchmark prices and net prices.          Instead, by publishing only its benchmark prices,

  Sanofi represented that these prices constituted an accurate price for its Lantus, Apidra, and

  Toujeo products.

          300.    It was also foreseeable to Sanofi that Prime Therapeutics would use the U.S. Mail

  and interstate wire facilities to transmit information regarding the magnitude of the rebates that

  Sanofi paid and to use the U.S. Mail and interstate wire facilities to market those rebates as a

  cost-savings benefit to its health plan clients.




                                                     95
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 96 of 136 PageID: 1184



         301.    The number of transmissions that Sanofi sent or caused to be sent numbers in the

  hundreds, if not thousands.    They were made by numerous employees of Sanofi and Prime

  Therapeutics, working throughout the country and were repeatedly sent across state lines.

         302.    Through this pattern of racketeering conduct, Sanofi was able to publish and

  disseminate deceptive and misleading benchmark prices for Lantus, Apidra, and Toujeo, avoid

  competing on price with its competitors, and reap increased profits by deceiving those who could

  not take advantage of the rebates that Sanofi provided to Prime Therapeutics. This pattern of

  racketeering conduct is separate and distinct from the Sanofi-Prime Enterprise.      Sanofi is a

  separate and distinct entity from the Sanofi-Prime Enterprise.

         303.    Sanofi continues to engage in this pattern of racketeering conduct and will

  continue to do so unless the Court enjoins such activity.

         304.    Sanofi’s pattern of racketeering activity has caused monetary harm to the State

  and its agencies, including the Minnesota Department of Corrections, which have paid

  deceptively inflated prices for insulin products.

         305.    The State of Minnesota, through its Department of Corrections, pays for

  pharmaceuticals on behalf of inmates housed within the correctional system. Each amount that

  the Minnesota Department of Corrections pays is based on the deceptive and misleading

  benchmark price that Sanofi set and publicly disseminated. Sanofi also knew that payments by

  Minnesota, through its Department of Corrections, were based on the benchmark price it set, and

  thus could foresee that the Department of Corrections would pay more for its insulin products

  when it publicly disseminated its deceptive and misleading benchmark prices.

         306.    Because Sanofi published deceptive and misleading benchmark prices for the

  purpose of marketing larger, undisclosed rebates to Prime Therapeutics and inflated its




                                                      96
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 97 of 136 PageID: 1185



  benchmark prices to preserve the actual, net prices that it received for insulin, Minnesota,

  through its agencies including the Minnesota Department of Corrections, paid more than it

  otherwise would have for Lantus, Apidra, and Toujeo. But for this conduct, Sanofi would be

  forced to compete with other analog insulin manufacturers on the actual price of their products

  and the price of insulin would decline for everyone.

         307.    The benchmark prices that Sanofi set did not drastically harm other components

  of the pharmaceutical supply chain (such as wholesalers, health plans, and retail pharmacies).

  Each of those entities could pass the deceptively inflated benchmark price on to Minnesota and

  its agencies, including the Minnesota Department of Corrections.

         308.    Sanofi’s deceptive and misleading conduct, practices, and actions described in

  this Complaint constitute multiple, separate violations of 18 U.S.C. §§ 1961 et seq.

     309. Sanofi should therefore be enjoined from further unlawful conduct as a result of its
    violations of 18 U.S.C. § 1962(c). Minnesota is entitled to relief under 18 U.S.C. 1964, and
   courts within the Third Circuit have found that 18 U.S.C. 1964(a) contains injunctive remedies
                 available to plaintiffs similarly alleging violations of the RICO Act.

                                       COUNT IX
                         RICO ACT VIOLATION; 18 U.S.C. § 1962(c)
                                   (AS TO ELI LILLY)

         310.    The State re-alleges all prior paragraphs of this Complaint.

         311.    Eli Lilly is a person as defined by 18 U.S.C. § 1961(3).

         312.    CVS is a person as defined by 18 U.S.C. § 1961(3).

         313.    The State and its agencies, including the Minnesota Department of Corrections,

  are all persons as defined by 18 U.S.C. § 1961(3) who were injured by Eli Lilly’s conduct.

         314.    At all times relevant to this Complaint, Eli Lilly and CVS constituted an

  enterprise as defined by 18 U.S.C. § 1961(4). For purposes of this count, this enterprise is

  referred to as the “Eli Lilly-CVS Enterprise.”



                                                   97
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 98 of 136 PageID: 1186



          315.   The Eli Lilly-CVS Enterprise consists of an association-in-fact between Eli Lilly,

  including its directors, employees, and other agents, and CVS, including its directors, employees,

  and other agents.

          316.   The shared and common purpose of the association is to arrange for the sale,

  purchase, and distribution of Eli Lilly’s HumaLog and Basaglar insulin products through the

  fraudulent scheme described in this Complaint of publishing deceptively inflated benchmark

  prices for these products that were not reasonably reflective of the secret, undisclosed net prices

  that Eli Lilly actually received for these products due to the rebates and other concessions made

  to CVS—including by arranging placements for these products on CVS’s formularies through

  the negotiation of rebates, price protection factors, and discounts for these products with CVS,

  and through the exclusion of competing insulin products from CVS’s formulary—so that both

  entities could profit, in violation of 18 U.S.C. § 1962(c). Perpetuating the use of such fraudulent

  pricing practices was in the common interest of Eli Lilly and CVS because they enhanced CVS’s

  ability to demand—and Eli Lilly’s ability to offer—larger rebates off of Eli Lilly’s benchmark

  prices (to the financial benefit of CVS), while also allowing Eli Lilly to hold its net insulin prices

  relatively steady (to the financial benefit of Eli Lilly). In other words, Eli Lilly and CVS had

  both the mutual incentive to and the common purpose of perpetuating the fraudulent benchmark

  pricing practices described herein for the financial gain of both.

          317.   To accomplish the common purpose of the Eli Lilly-CVS Enterprise, the

  component entities, Eli Lilly and CVS, developed extensive relationships, both contractually and

  financially.   The component entities communicated regularly through the wires and mail

  regarding the deceptively and misleadingly inflated benchmark price of HumaLog and Basaglar,

  the rebates that Eli Lilly would provide CVS for favorable formulary placement, and the price




                                                   98
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 99 of 136 PageID: 1187



  protection terms CVS demanded to protect against any increase in the benchmark prices of

  HumaLog and Basaglar.

          318.    The Eli Lilly-CVS enterprise affected interstate commerce.             Through their

  respective negotiations, they determined the price of HumaLog and Basaglar sold throughout the

  United States and its territories.

          319.    CVS participated in the conduct of the Eli Lilly-CVS Enterprise in a variety of

  ways, including, but not limited to:

                  (a) Negotiating significant rebates from the benchmark prices set by Eli Lilly for
                      HumaLog and Basaglar;

                  (b) Developing formularies that provided Eli Lilly favorable placements for
                      HumaLog and Basaglar based on the rebates CVS would earn from the sale of
                      those products;

                  (c) Excluding competing insulin products from certain formularies in exchange
                      for increased rebates;

                  (d) Marketing formularies to health plan clients and making material
                      representations that the rebates negotiated from Eli Lilly saved those clients
                      and their members money;

                  (e) Making material misrepresentations that the benchmark prices that Eli Lilly
                      published approximated the actual prices of these insulin products and that
                      those prices were an accurate basis on which out-of-pocket payments should
                      be based; and

                  (f) Concealing the actual rebates earned from Eli Lilly from health plan clients
                      and the general public, and therefore concealing the actual, net price Eli Lilly
                      received for these insulin products.

          320.    CVS’s conduct and participation is essential to the success of the enterprise. For

  Eli Lilly to maintain its net prices for these products, it required CVS to select the products based

  on the rebates offered, rather than on which ones had the lowest benchmark prices. It also

  required CVS to market to its health plan clients that the rebates Eli Lilly offered saved the

  clients and their members money to conceal the actual rebates paid by Eli Lilly. CVS’s



                                                   99
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 100 of 136 PageID: 1188



   participation allowed Eli Lilly to inflate its benchmark prices, offer larger rebates to CVS to

   maintain access to that portion of the market, and still earn additional profits from those who

   could not take advantage of those rebates.

          321.    Eli Lilly participated in, controlled, and conducted the affairs of the Eli Lilly-CVS

   Enterprise by, among other ways:

                  (a) Setting deceptive, misleading, and misrepresentative benchmark prices for its
                      HumaLog and Basaglar insulin products;

                  (b) Marketing to CVS the rebates that it could earn for favorable formulary
                      placements of HumaLog and Basaglar, including in some cases, for omitting
                      competing products from certain of its formularies;

                  (c) Including price protection terms in its contracts with CVS, which allowed
                      CVS to earn additional rebates when Eli Lilly increased its benchmark prices;

                  (d) Paying rebates to CVS for each prescription filled for HumaLog and Basaglar
                      by a CVS health plan member;

                  (e) Reporting to the general public and various price reporting services the
                      benchmark price of HumaLog and Basaglar while claiming that such prices
                      represented the actual approximate price it received for those products;

                  (f) Inflating the benchmark price of HumaLog and Basaglar to account for the
                      rebates that it paid to CVS; and

                  (g) Misrepresenting and concealing from the general public the magnitude of the
                      rebates that it paid to CVS.

   In so conducting the Eli Lilly-CVS Enterprise’s affairs, Eli Lilly engaged in unlawful conduct

   that it could not have accomplished without CVS—securing through fraud and deception

   favorable treatment on CVS’s formulary for its insulin products without having to reduce or

   otherwise compete on price with rival insulin manufacturers, as Eli Lilly would have had to do in

   normal commercial circumstances.

          322.    The component entities are all willing and knowing participants in the Eli Lilly-

   CVS Enterprise. Eli Lilly negotiated rebates with CVS for favorable formulary placement and



                                                  100
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 101 of 136 PageID: 1189



   entered into contracts with CVS that concealed both the extent of those rebates and the price

   protection that Eli Lilly provided CVS. CVS represented to its health plan clients that it secured

   significant savings because of those rebates and solicited those clients to select its formularies.

   All component entities of the Eli Lilly-CVS Enterprise reaped increased profits from Eli Lilly’s

   deceptive and misleading representations regarding its benchmark prices.          Eli Lilly and CVS

   could not have successfully conducted the activities of the Eli Lilly-CVS Enterprise individually.

           323.    The Eli Lilly-CVS Enterprise is on-going and has been in existence for all times

   relevant to this Complaint.      CVS continues to have contractual relationships with Eli Lilly;

   continues to negotiate rebates with Eli Lilly regarding HumaLog and Basaglar; and continues to

   develop formularies that provide varying levels of preference to those products based on the

   rebates that Eli Lilly pays CVS. CVS also continues to make substantial profits on the rebates

   that it earns from sale of Eli Lilly’s products.

           324.    To accomplish this conduct, and to further the goals of the Eli Lilly-CVS

   Enterprise, Eli Lilly participated in a pattern of racketeering activity, including acts indictable as

   mail fraud, pursuant to 18 U.S.C. § 1341, and wire fraud, pursuant to 18 U.S.C. § 1343. Eli

   Lilly’s conduct included multiple uses of the U.S. Mail and interstate wire facilities with the

   intent to defraud the State and its agencies, including the Minnesota Department of Corrections.

   Each such use constitutes “racketeering activity,” as defined by 18 U.S.C. § 1961(1), and

   collectively, these uses amount to a “pattern of racketeering conduct,” as defined by 18 U.S.C. §

   1961(5). The use of the U.S. Mail and interstate wire facilities was related to the same purpose

   (i.e., inflating the benchmark price of HumaLog and Basaglar and deceptively and misleadingly

   publicly disseminating these inflated prices), involved the same victims, and involved similar

   actors and methods. It was carried out across state boundaries.




                                                      101
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 102 of 136 PageID: 1190



           325.    Through the use of the U.S. Mail and interstate wire facilities, Eli Lilly negotiated

   rebates for its HumaLog and Basaglar products with CVS. Eli Lilly repeatedly communicated

   with CVS regarding Eli Lilly’s benchmark prices, the rebates that Eli Lilly would provide in

   exchange for favorable formulary placement, and price protection agreements to protect CVS

   from increases in Eli Lilly’s benchmark prices.

           326.    Eli Lilly then published deceptive, misleading, and misrepresentative benchmark

   prices of HumaLog and Basaglar and used the U.S. Mail and interstate wire facilities to transmit

   information regarding those inflated prices to various price reporting services. Eli Lilly knew

   that other entities, including retail pharmacies, would rely on those benchmark prices to

   determine the price that Minnesota agencies, including the Minnesota Department of

   Corrections, would pay for HumaLog and Basaglar. In making these transmissions, Eli Lilly did

   not disclose the existence, nature, or magnitude of the rebates that it paid CVS for favorable

   formulary placements, nor did it disclose the substantial difference between its inflated

   benchmark prices and net prices.        Instead, by publishing only its benchmark prices, Eli Lilly

   represented that these prices constituted an accurate price for its HumaLog and Basaglar

   products.

           327.    It was also foreseeable to Eli Lilly that CVS would use the U.S. Mail and

   interstate wire facilities to transmit information regarding the magnitude of the rebates that Eli

   Lilly paid and to use the U.S. Mail and interstate wire facilities to market those rebates as a cost-

   savings benefit to its health plan clients.

           328.    The number of transmissions that Eli Lilly sent or caused to be sent numbers in

   the hundreds, if not thousands. They were made by numerous employees of Eli Lilly and CVS,

   working throughout the country and were repeatedly sent across state lines.




                                                     102
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 103 of 136 PageID: 1191



          329.    Through this pattern of racketeering conduct, Eli Lilly was able to publish and

   disseminate deceptive and misleading benchmark prices for HumaLog and Basaglar, avoid

   competing on price with its competitors, and reap increased profits by deceiving those who could

   not take advantage of the rebates that Eli Lilly provided to CVS. This pattern of racketeering

   conduct is separate and distinct from the Eli Lilly-CVS Enterprise. Eli Lilly is a separate and

   distinct entity from the Eli Lilly-CVS Enterprise.

          330.    Eli Lilly continues to engage in this pattern of racketeering conduct and will

   continue to do so unless the Court enjoins such activity.

          331.    Eli Lilly’s pattern of racketeering activity has caused monetary harm to the State

   and its agencies, including the Minnesota Department of Corrections, which have paid

   deceptively inflated prices for insulin products.

          332.    The State of Minnesota, through its Department of Corrections, pays for

   pharmaceuticals on behalf of inmates housed within the correctional system. Each amount that

   the Minnesota Department of Corrections pays is based on the deceptive and misleading

   benchmark price that Eli Lilly set and publicly disseminated. Eli Lilly also knew that payments

   by Minnesota, through its Department of Corrections, were based on the benchmark price it set,

   and thus could foresee that the Department of Corrections would pay more for its insulin

   products when it publicly disseminated its deceptive and misleading benchmark prices.

          333.    Because Eli Lilly published deceptive and misleading benchmark prices for the

   purpose of marketing larger, undisclosed rebates to CVS and inflated its benchmark prices to

   preserve the actual, net prices that it received for insulin, Minnesota, through its agencies

   including the Minnesota Department of Corrections, paid more than it otherwise would have for

   HumaLog and Basaglar. But for this conduct, Eli Lilly would be forced to compete with other




                                                       103
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 104 of 136 PageID: 1192



   analog insulin manufacturers on the actual price of their products and the price of insulin would

   decline for everyone.

          334.    The benchmark prices that Eli Lilly set did not drastically harm other components

   of the pharmaceutical supply chain (such as wholesalers, health plans, and retail pharmacies).

   Each of those entities could pass the deceptively inflated benchmark price on to Minnesota and

   its agencies, including the Minnesota Department of Corrections.

          335.    Eli Lilly’s deceptive and misleading conduct, practices, and actions described in

   this Complaint constitute multiple, separate violations of 18 U.S.C. §§ 1961 et seq.

          336.    Eli Lilly should therefore be enjoined from further unlawful conduct as a result of

   its violations of 18 U.S.C. § 1962(c). Minnesota is entitled to relief under 18 U.S.C. 1964, and

   courts within the Third Circuit have found that 18 U.S.C. 1964(a) contains injunctive remedies

   available to plaintiffs similarly alleging violations of the RICO Act.

                                         COUNT X
                           RICO ACT VIOLATION; 18 U.S.C. § 1962(c)
                                     (AS TO ELI LILLY)

          337.    The State re-alleges all prior paragraphs of this Complaint.

          338.    Eli Lilly is a person as defined by 18 U.S.C. § 1961(3).

          339.    OptumRx is a person as defined by 18 U.S.C. § 1961(3).

          340.    The State and its agencies, including the Minnesota Department of Corrections,

   are all persons as defined by 18 U.S.C. § 1961(3) who were injured by Eli Lilly’s conduct.

          341.    At all times relevant to this Complaint, Eli Lilly and OptumRx constituted an

   enterprise as defined by 18 U.S.C. § 1961(4). For purposes of this count, this enterprise is

   referred to as the “Eli Lilly-Optum Enterprise.”




                                                   104
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 105 of 136 PageID: 1193



           342.     The Eli Lilly-Optum Enterprise consists of an association-in-fact between Eli

   Lilly, including its directors, employees, and other agents, and OptumRx, including its directors,

   employees, and other agents.

           343.     The shared and common purpose of the association is to arrange for the sale,

   purchase, and distribution of Eli Lilly’s HumaLog and Basaglar insulin products through the

   fraudulent scheme described in this Complaint of publishing deceptively inflated benchmark

   prices for these products that were not reasonably reflective of the secret, undisclosed net prices

   that Eli Lilly actually received for these products due to the rebates and other concessions made

   to OptumRx—including by arranging placements for these products on OptumRx’s formularies

   through the negotiation of rebates, price protection factors, and discounts for these products with

   OptumRx, and through the exclusion of competing insulin products from OptumRx’s

   formulary—so that both entities could profit, in violation of 18 U.S.C. § 1962(c). Perpetuating

   the use of such fraudulent pricing practices was in the common interest of Eli Lilly and

   OptumRx because they enhanced OptumRx’s ability to demand—and Eli Lilly’s ability to

   offer—larger rebates off of Eli Lilly’s benchmark prices (to the financial benefit of OptumRx),

   while also allowing Eli Lilly to hold its net insulin prices relatively steady (to the financial

   benefit of Eli Lilly). In other words, Eli Lilly and OptumRx had both the mutual incentive to and

   the common purpose of perpetuating the fraudulent benchmark pricing practices described herein

   for the financial gain of both.

           344.     To accomplish the common purpose of the Eli Lilly-Optum Enterprise, the

   component      entities,   Eli Lilly   and   OptumRx,   developed   extensive   relationships, both

   contractually and financially. The component entities communicated regularly through the wires

   and mail regarding the deceptively and misleadingly inflated benchmark price of HumaLog and




                                                    105
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 106 of 136 PageID: 1194



   Basaglar, the rebates that Eli Lilly would provide OptumRx for favorable formulary placement,

   and the price protection terms OptumRx demanded to protect against any increase in the

   benchmark prices of HumaLog and Basaglar.

           345.    The Eli Lilly-OptumRx enterprise affected interstate commerce. Through their

   respective negotiations, they determined the price of HumaLog and Basaglar sold throughout the

   United States and its territories.

           346.    OptumRx participated in the conduct of the Eli Lilly-Optum Enterprise in a

   variety of ways, including, but not limited to:

                   (a) Negotiating significant rebates from the benchmark prices set by Eli Lilly for
                       HumaLog and Basaglar;

                   (b) Developing formularies that provided Eli Lilly favorable placements for
                       HumaLog and Basaglar based on the rebates OptumRx would earn from the
                       sale of those products;

                   (c) Excluding competing insulin products from certain formularies in exchange
                       for increased rebates;

                   (d) Marketing formularies to health plan clients and making material
                       representations that the rebates negotiated from Eli Lilly saved those clients
                       and their members money;

                   (e) Making material misrepresentations that the benchmark prices that Eli Lilly
                       published approximated the actual prices of these insulin products and that
                       those prices were an accurate basis on which out-of-pocket payments should
                       be based; and

                   (f) Concealing the actual rebates earned from Eli Lilly from health plan clients
                       and the general public, and therefore concealing the actual, net price Eli Lilly
                       received for these insulin products.

           347.    OptumRx’s conduct and participation is essential to the success of the enterprise.

   For Eli Lilly to maintain its net prices for these products, it required OptumRx to select the

   products based on the rebates offered, rather than on ones which had the lowest benchmark price.

   It also required OptumRx to market to its health plan clients that the rebates Eli Lilly offered



                                                     106
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 107 of 136 PageID: 1195



   saved the clients and their members money to conceal the actual rebates paid by Eli Lilly.

   OptumRx’s participation allowed Eli Lilly to inflate its benchmark prices, offer larger rebates to

   OptumRx to maintain access to that portion of the market, and still earn additional profits from

   those who could not take advantage of those rebates.

          348.    Eli Lilly participated in, controlled, and conducted the affairs of the Eli Lilly-

   Optum Enterprise by, among other ways:

                  (a) Setting deceptive, misleading, and misrepresentative benchmark prices for its
                      HumaLog and Basaglar insulin products;

                  (b) Marketing to Eli Lilly the rebates that it could earn for favorable formulary
                      placements of HumaLog and Basaglar, including in some cases, for omitting
                      competing products from certain of its formularies;

                  (c) Including price protection terms in its contracts with OptumRx, which
                      allowed OptumRx to earn additional rebates when Eli Lilly increased its
                      benchmark prices;

                  (d) Paying rebates to OptumRx for each prescription filled for HumaLog and
                      Basaglar by a OptumRx health plan member;

                  (e) Reporting to the general public and various price reporting services the
                      benchmark price of HumaLog and Basaglar while claiming that such prices
                      represented the actual approximate price it received for those products;

                  (f) Inflating the benchmark price of HumaLog and Basaglar to account for the
                      rebates that it paid to OptumRx; and

                  (g) Misrepresenting and concealing from the general public the magnitude of the
                      rebates that it paid to OptumRx.

   In so conducting the Eli Lilly-Optum Enterprise’s affairs, Eli Lilly engaged in unlawful conduct

   that it could not have accomplished without OptumRx—securing through fraud and deception

   favorable treatment on OptumRx’s formulary for its insulin products without having to reduce or

   otherwise compete on price with rival insulin manufacturers, as Eli Lilly would have had to do in

   normal commercial circumstances.




                                                  107
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 108 of 136 PageID: 1196



           349.    The component entities are all willing and knowing participants in the Eli Lilly-

   Optum Enterprise.       Eli Lilly negotiated rebates with OptumRx for favorable formulary

   placement and entered into contracts with OptumRx that concealed both the extent of those

   rebates and the price protection that Eli Lilly provided OptumRx. OptumRx represented to its

   health plan clients that it secured significant savings because of those rebates and solicited those

   clients to select its formularies. All component entities of the Eli Lilly-Optum Enterprise reaped

   increased profits from Eli Lilly’s deceptive and misleading representations regarding its

   benchmark prices. Eli Lilly and OptumRx could not have successfully conducted the activities

   of the Eli Lilly-Optum Enterprise individually.

           350.    The Eli Lilly-Optum Enterprise is on-going and has been in existence for all times

   relevant to this Complaint. OptumRx continues to have contractual relationships with Eli Lilly;

   continues to negotiate rebates with Eli Lilly regarding HumaLog and Basaglar; and continues to

   develop formularies that provide varying levels of preference to those products based on the

   rebates that Eli Lilly pays OptumRx. OptumRx also continues to make substantial profits on the

   rebates that it earns from sale of Eli Lilly’s products.

           351.    To accomplish this conduct, and to further the goals of the Eli Lilly-Optum

   Enterprise, Eli Lilly participated in a pattern of racketeering activity, including acts indictable as

   mail fraud, pursuant to 18 U.S.C. § 1341, and wire fraud, pursuant to 18 U.S.C. § 1343. Eli

   Lilly’s conduct included multiple uses of the U.S. Mail and interstate wire facilities with the

   intent to defraud the State and its agencies, including the Minnesota Department of Corrections.

   Each such use constitutes “racketeering activity,” as defined by 18 U.S.C. § 1961(1), and

   collectively, these uses amount to a “pattern of racketeering conduct,” as defined by 18 U.S.C. §

   1961(5). The use of the U.S. Mail and interstate wire facilities was related to the same purpose




                                                     108
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 109 of 136 PageID: 1197



   (i.e., inflating the benchmark price of HumaLog and Basaglar and deceptively and misleadingly

   publicly disseminating these inflated prices), involved the same victims, and involved similar

   actors and methods. It was carried out across state boundaries.

           352.    Through the use of the U.S. Mail and interstate wire facilities, Eli Lilly negotiated

   rebates for its HumaLog and Basaglar products with OptumRx.                    Eli Lilly repeatedly

   communicated with OptumRx regarding Eli Lilly’s benchmark prices, the rebates that Eli Lilly

   would provide in exchange for favorable formulary placement, and price protection agreements

   to protect OptumRx from increases in Eli Lilly’s benchmark prices.

           353.    Eli Lilly then published deceptive, misleading, and misrepresentative benchmark

   prices of HumaLog and Basaglar and used the U.S. Mail and interstate wire facilities to transmit

   information regarding those inflated prices to various price reporting services. Eli Lilly knew

   that other entities, including retail pharmacies, would rely on those benchmark prices to

   determine the price that Minnesota agencies, including the Minnesota Department of

   Corrections, would pay for HumaLog and Basaglar. In making these transmissions, Eli Lilly did

   not disclose the existence, nature, or magnitude of the rebates that it paid OptumRx for favorable

   formulary placements, nor did it disclose the substantial difference between its inflated

   benchmark prices and net prices.        Instead, by publishing only its benchmark prices, Eli Lilly

   represented that these prices constituted an accurate price for its HumaLog and Basaglar

   products.

           354.    It was also foreseeable to Eli Lilly that OptumRx would use the U.S. Mail and

   interstate wire facilities to transmit information regarding the magnitude of the rebates that Eli

   Lilly paid and to use the U.S. Mail and interstate wire facilities to market those rebates as a cost-

   savings benefit to its health plan clients.




                                                    109
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 110 of 136 PageID: 1198



          355.    The number of transmissions that Eli Lilly sent or caused to be sent numbers in

   the hundreds, if not thousands.      They were made by numerous employees of Eli Lilly and

   OptumRx, working throughout the country and were repeatedly sent across state lines.

          356.    Through this pattern of racketeering conduct, Eli Lilly was able to publish and

   disseminate deceptive and misleading benchmark prices for HumaLog and Basaglar, avoid

   competing on price with its competitors, and reap increased profits by deceiving those who could

   not take advantage of the rebates that Eli Lilly provided to OptumRx.            This pattern of

   racketeering conduct is separate and distinct from the Eli Lilly-Optum Enterprise. Eli Lilly is a

   separate and distinct entity from the Eli Lilly-Optum Enterprise.

          357.    Eli Lilly continues to engage in this pattern of racketeering conduct and will

   continue to do so unless the Court enjoins such activity.

          358.    Eli Lilly’s pattern of racketeering activity has caused monetary harm to the State

   and its agencies, including the Minnesota Department of Corrections, which have paid

   deceptively inflated prices for insulin products.

          359.    The State of Minnesota, through its Department of Corrections, pays for

   pharmaceuticals on behalf of inmates housed within the correctional system. Each amount that

   the Minnesota Department of Corrections pays is based on the deceptive and misleading

   benchmark price that Eli Lilly set and publicly disseminated. Eli Lilly also knew that payments

   by Minnesota, through its Department of Corrections, were based on the benchmark price it set,

   and thus could foresee that the Department of Corrections would pay more for its insulin

   products when it publicly disseminated its deceptive and misleading benchmark prices.

          360.    Because Eli Lilly published deceptive and misleading benchmark prices for the

   purpose of marketing larger, undisclosed rebates to OptumRx and inflated its benchmark prices




                                                       110
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 111 of 136 PageID: 1199



   to preserve the actual, net prices that it received for insulin, Minnesota, through its agencies

   including the Minnesota Department of Corrections, paid more than it otherwise would have for

   HumaLog and Basaglar. But for this conduct, Eli Lilly would be forced to compete with other

   analog insulin manufacturers on the actual price of their products and the price of insulin would

   decline for everyone.

          361.    The benchmark prices that Eli Lilly set did not drastically harm other components

   of the pharmaceutical supply chain (such as wholesalers, health plans, and retail pharmacies).

   Each of those entities could pass the deceptively inflated benchmark price on to Minnesota and

   its agencies, including the Minnesota Department of Corrections.

          362.    Eli Lilly’s deceptive and misleading conduct, practices, and actions described in

   this Complaint constitute multiple, separate violations of 18 U.S.C. §§ 1961 et seq.

          363.    Eli Lilly should therefore be enjoined from further unlawful conduct as a result of

   its violations of 18 U.S.C. § 1962(c). Minnesota is entitled to relief under 18 U.S.C. 1964, and

   courts within the Third Circuit have found that 18 U.S.C. 1964(a) contains injunctive remedies

   available to plaintiffs similarly alleging violations of the RICO Act.

                                         COUNT XI
                           RICO ACT VIOLATION; 18 U.S.C. § 1962(c)
                                     (AS TO ELI LILLY)

          364.    The State re-alleges all prior paragraphs of this Complaint.

          365.    Eli Lilly is a person as defined by 18 U.S.C. § 1961(3).

          366.    Express Scripts is a person as defined by 18 U.S.C. § 1961(3).

          367.    The State and its agencies, including the Minnesota Department of Corrections

   are all persons as defined by 18 U.S.C. § 1961(3) who were injured by Eli Lilly’s conduct.




                                                   111
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 112 of 136 PageID: 1200



          368.    At all times relevant to this Complaint, Eli Lilly and Express Scripts constituted

   an enterprise as defined by 18 U.S.C. § 1961(4). For purposes of this count, this enterprise is

   referred to as the “Eli Lilly-Express Scripts Enterprise.”

          369.    The Eli Lilly-Express Scripts Enterprise consists of an association-in-fact between

   Eli Lilly, including its directors, employees, and other agents, and Express Scripts, including its

   directors, employees, and other agents.

          370.    The shared and common purpose of the association is to arrange for the sale,

   purchase, and distribution of Eli Lilly’s HumaLog and Basaglar insulin products through the

   fraudulent scheme described in this Complaint of publishing deceptively inflated benchmark

   prices for these products that were not reasonably reflective of the secret, undisclosed net prices

   that Eli Lilly actually received for these products due to the rebates and other concessions made

   to Express Scripts—including by arranging placements for these products on Express Scripts’s

   formularies through the negotiation of rebates, price protection factors, and discounts for these

   products with Express Scripts, and through the exclusion of competing insulin products from

   Express Scripts’s formulary—so that both entities could profit, in violation of 18 U.S.C. §

   1962(c). Perpetuating the use of such fraudulent pricing practices was in the common interest of

   Eli Lilly and Express Scripts because they enhanced Express Scripts’ ability to demand—and Eli

   Lilly’s ability to offer—larger rebates off of Eli Lilly’s benchmark prices (to the financial benefit

   of Express Scripts), while also allowing Eli Lilly to hold its net insulin prices relatively steady

   (to the financial benefit of Eli Lilly). In other words, Eli Lilly and Express Scripts had both the

   mutual incentive to and the common purpose of perpetuating the fraudulent benchmark pricing

   practices described herein for the financial gain of both.




                                                   112
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 113 of 136 PageID: 1201



          371.    To accomplish the common purpose of the Eli Lilly-Express Scripts Enterprise,

   the component entities, Eli Lilly and Express Scripts, developed extensive relationships, both

   contractually and financially. The component entities communicated regularly through the wires

   and mail regarding the deceptively and misleadingly inflated benchmark price of HumaLog and

   Basaglar, the rebates that Eli Lilly would provide Express Scripts for favorable formulary

   placement, and the price protection terms Express Scripts demanded to protect against any

   increase in the benchmark prices of HumaLog and Basaglar.

          372.    The Eli Lilly-Express Scripts enterprise affected interstate commerce. Through

   their respective negotiations, they determined the price of HumaLog and Basaglar sold

   throughout the United States and its territories.

          373.    Express Scripts participated in the conduct of the Eli Lilly-Express Scripts

   Enterprise in a variety of ways, including, but not limited to:

                  (a) Negotiating significant rebates from the benchmark prices set by Eli Lilly for
                      HumaLog and Basaglar;

                  (b) Developing formularies that provided Eli Lilly favorable placements for
                      HumaLog and Basaglar based on the rebates Express Scripts would earn from
                      the sale of those products;

                  (c) Excluding competing insulin products from certain formularies in exchange
                      for increased rebates;

                  (d) Marketing formularies to health plan clients and making material
                      representations that the rebates negotiated from Eli Lilly saved those clients
                      and their members money;

                  (e) Making material misrepresentations that the benchmark prices that Eli Lilly
                      published approximated the actual prices of these insulin products and that
                      those prices were an accurate basis on which out-of-pocket payments should
                      be based; and

                  (f) Concealing the actual rebates earned from Eli Lilly from health plan clients
                      and the general public, and therefore concealing the actual, net price Eli Lilly
                      received for these insulin products.



                                                       113
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 114 of 136 PageID: 1202




          374.    Express Scripts’s conduct and participation is essential to the success of the

   enterprise. For Eli Lilly to maintain its net prices for these products, it required Express Scripts

   to select the products based on the rebates offered, rather than on which ones had the lowest

   benchmark prices. It also required Express Scripts to market to its health plan clients that the

   rebates Eli Lilly offered saved the clients and their members money to conceal the actual rebates

   paid by Eli Lilly.   Express Scripts’s participation allowed Eli Lilly to inflate its benchmark

   prices, offer larger rebates to Express Scripts to maintain access to that portion of the market, and

   still earn additional profits from those who could not take advantage of those rebates.

          375.    Eli Lilly participated in, controlled, and conducted the affairs of the Eli Lilly-

   Express Scripts Enterprise by, among other ways:

                  (a) Setting deceptive, misleading, and misrepresentative benchmark prices for its
                      HumaLog and Basaglar insulin products;

                  (b) Marketing to Eli Lilly the rebates that it could earn for favorable formulary
                      placements of HumaLog and Basaglar, including in some cases, for omitting
                      competing products from certain of its formularies;

                  (c) Including price protection terms in its contracts with Express Scripts, which
                      allowed Express Scripts to earn additional rebates when Eli Lilly increased its
                      benchmark prices;

                  (d) Paying rebates to Express Scripts for each prescription filled for HumaLog
                      and Basaglar by a Express Scripts health plan member;

                  (e) Reporting to the general public and various price reporting services the
                      benchmark price of HumaLog and Basaglar while claiming that such prices
                      represented the actual approximate price it received for those products;

                  (f) Inflating the benchmark price of HumaLog and Basaglar to account for the
                      rebates that it paid to Express Scripts; and

                  (g) Misrepresenting and concealing from the general public the magnitude of the
                      rebates that it paid to Express Scripts.




                                                   114
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 115 of 136 PageID: 1203



   In so conducting the Eli Lilly-Express Scripts Enterprise’s affairs, Eli Lilly engaged in unlawful

   conduct that it could not have accomplished without Express Scripts—securing through fraud

   and deception favorable treatment on Express Scripts’ formulary for its insulin products without

   having to reduce or otherwise compete on price with rival insulin manufacturers, as Eli Lilly

   would have had to do in normal commercial circumstances.

           376.    The component entities are all willing and knowing participants in the Eli Lilly-

   Express Scripts Enterprise.      Eli Lilly negotiated rebates with Express Scripts for favorable

   formulary placement and entered into contracts with Express Scripts that concealed both the

   extent of those rebates and the price protection that Eli Lilly provided Express Scripts. Express

   Scripts represented to its health plan clients that it secured significant savings because of those

   rebates and solicited those clients to select its formularies. All component entities of the Eli

   Lilly-Express Scripts Enterprise reaped increased profits from Eli Lilly’s deceptive and

   misleading representations regarding its benchmark prices. Eli Lilly and Express Scripts could

   not have successfully conducted the activities of the Eli Lilly-Express Scripts Enterprise

   individually.

           377.    The Eli Lilly-Express Scripts Enterprise is on-going and has been in existence for

   all times relevant to this Complaint. Express Scripts continues to have contractual relationships

   with Eli Lilly; continues to negotiate rebates with Eli Lilly regarding HumaLog and Basaglar;

   and continues to develop formularies that provide varying levels of preference to those products

   based on the rebates that Eli Lilly pays Express Scripts. Express Scripts also continues to make

   substantial profits on the rebates that it earns from sale of Eli Lilly’s products.

           378.    To accomplish this conduct, and to further the goals of the Eli Lilly-Express

   Scripts Enterprise, Eli Lilly participated in a pattern of racketeering activity, including acts




                                                     115
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 116 of 136 PageID: 1204



   indictable as mail fraud, pursuant to 18 U.S.C. § 1341, and wire fraud, pursuant to 18 U.S.C. §

   1343. Eli Lilly’s conduct included multiple uses of the U.S. Mail and interstate wire facilities

   with the intent to defraud the State and its agencies, including the Minnesota Department of

   Corrections. Each such use constitutes “racketeering activity,” as defined by 18 U.S.C. §

   1961(1), and collectively, these uses amount to a “pattern of racketeering conduct,” as defined by

   18 U.S.C. § 1961(5). The use of the U.S. Mail and interstate wire facilities was related to the

   same purpose (i.e., inflating the benchmark price of HumaLog and Basaglar and deceptively and

   misleadingly publicly disseminating these inflated prices), involved the same victims, and

   involved similar actors and methods. It was carried out across state boundaries.

          379.    Through the use of the U.S. Mail and interstate wire facilities, Eli Lilly negotiated

   rebates for its HumaLog and Basaglar products with Express Scripts.            Eli Lilly repeatedly

   communicated with Express Scripts regarding Eli Lilly’s benchmark prices, the rebates that Eli

   Lilly would provide in exchange for favorable formulary placement, and price protection

   agreements to protect Express Scripts from increases in Eli Lilly’s benchmark prices.

          380.    Eli Lilly then published deceptive, misleading, and misrepresentative benchmark

   prices of HumaLog and Basaglar and used the U.S. Mail and interstate wire facilities to transmit

   information regarding those inflated prices to various price reporting services. Eli Lilly knew

   that other entities, including retail pharmacies, would rely on those benchmark prices to

   determine the price that Minnesota agencies, including the Minnesota Department of

   Corrections, would pay for HumaLog and Basaglar. In making these transmissions, Eli Lilly did

   not disclose the existence, nature, or magnitude of the rebates that it paid Express Scripts for

   favorable formulary placements, nor did it disclose the substantial difference between its inflated

   benchmark prices and net prices.      Instead, by publishing only its benchmark prices, Eli Lilly




                                                  116
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 117 of 136 PageID: 1205



   represented that these prices constituted an accurate price for its HumaLog and Basaglar

   products.

           381.    It was also foreseeable to Eli Lilly that Express Scripts would use the U.S. Mail

   and interstate wire facilities to transmit information regarding the magnitude of the rebates that

   Eli Lilly paid and to use the U.S. Mail and interstate wire facilities to market those rebates as a

   cost-savings benefit to its health plan clients.

           382.    The number of transmissions that Eli Lilly sent or caused to be sent numbers in

   the hundreds, if not thousands.       They were made by numerous employees of Eli Lilly and

   Express Scripts, working throughout the country and were repeatedly sent across state lines.

           383.    Through this pattern of racketeering conduct, Eli Lilly was able to publish and

   disseminate deceptive and misleading benchmark prices for HumaLog and Basaglar, avoid

   competing on price with its competitors, and reap increased profits by deceiving those who could

   not take advantage of the rebates that Eli Lilly provided to Express Scripts. This pattern of

   racketeering conduct is separate and distinct from the Eli Lilly-Express Scripts Enterprise. Eli

   Lilly is a separate and distinct entity from the Eli Lilly-Express Scripts Enterprise.

           384.    Eli Lilly continues to engage in this pattern of racketeering conduct and will

   continue to do so unless the Court enjoins such activity.

           385.    Eli Lilly’s pattern of racketeering activity has caused monetary harm to the State

   and its agencies, including the Minnesota Department of Corrections, which have paid

   deceptively inflated prices for insulin products.

           386.    The State of Minnesota, through its Department of Corrections, pays for

   pharmaceuticals on behalf of inmates housed within the correctional system. Each amount that

   the Minnesota Department of Corrections pays is based on the deceptive and misleading




                                                       117
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 118 of 136 PageID: 1206



   benchmark price that Eli Lilly set and publicly disseminated. Eli Lilly also knew that payments

   by Minnesota, through its Department of Corrections, were based on the benchmark price it set,

   and thus could foresee that the Department of Corrections would pay more for its insulin

   products when it publicly disseminated its deceptive and misleading benchmark prices.

          387.    Because Eli Lilly published deceptive and misleading benchmark prices for the

   purpose of marketing larger, undisclosed rebates to Express Scripts and inflated its benchmark

   prices to preserve the actual, net prices that it received for insulin, Minnesota, through its

   agencies including the Minnesota Department of Corrections, paid more than it otherwise would

   have for HumaLog and Basaglar. But for this conduct, Eli Lilly would be forced to compete

   with other analog insulin manufacturers on the actual price of their products and the price of

   insulin would decline for everyone.

          388.    The benchmark prices that Eli Lilly set did not drastically harm other components

   of the pharmaceutical supply chain (such as wholesalers, health plans, and retail pharmacies).

   Each of those entities could pass the deceptively inflated benchmark price on to Minnesota and

   its agencies, including the Minnesota Department of Corrections.

          389.    Eli Lilly’s deceptive and misleading conduct, practices, and actions described in

   this Complaint constitute multiple, separate violations of 18 U.S.C. §§ 1961 et seq.

          390.    Eli Lilly should therefore be enjoined from further unlawful conduct as a result of

   its violations of 18 U.S.C. § 1962(c). Minnesota is entitled to relief under 18 U.S.C. 1964, and

   courts within the Third Circuit have found that 18 U.S.C. 1964(a) contains injunctive remedies

   available to plaintiffs similarly alleging violations of the RICO Act.




                                                   118
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 119 of 136 PageID: 1207



                                         COUNT XII
                           RICO ACT VIOLATION; 18 U.S.C. § 1962(c)
                                     (AS TO ELI LILLY)

          391.    The State re-alleges all prior paragraphs of this Complaint.

          392.    Eli Lilly is a person as defined by 18 U.S.C. § 1961(3).

          393.    Prime Therapeutics is a person as defined by 18 U.S.C. § 1961(3).

          394.    The State and its agencies, including the Minnesota Department of Corrections

   are all persons as defined by 18 U.S.C. § 1961(3) who were injured by Eli Lilly’s conduct.

          395.    At all times relevant to this Complaint, Eli Lilly and Prime Therapeutics

   constituted an enterprise as defined by 18 U.S.C. § 1961(4). For purposes of this count, this

   enterprise is referred to as the “Eli Lilly-Prime Enterprise.”

          396.    The Eli Lilly-Prime Enterprise consists of an association-in-fact between Eli

   Lilly, including its directors, employees, and other agents, and Prime Therapeutics, including its

   directors, employees, and other agents.

          397.    The shared and common purpose of the association is to arrange for the sale,

   purchase, and distribution of Eli Lilly’s HumaLog and Basaglar insulin products through the

   fraudulent scheme described in this Complaint of publishing deceptively inflated benchmark

   prices for these products that were not reasonably reflective of the secret, undisclosed net prices

   that Eli Lilly actually received for these products due to the rebates and other concessions made

   to Prime Therapeutics—including by arranging placements for these products on Prime

   Therapeutics’ formularies through the negotiation of rebates, price protection factors, and

   discounts for these products with Prime Therapeutics, and through the exclusion of competing

   insulin products from Prime Therapeutics’ formulary—so that both entities could profit, in

   violation of 18 U.S.C. § 1962(c). Perpetuating the use of such fraudulent pricing practices was




                                                    119
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 120 of 136 PageID: 1208



   in the common interest of Eli Lilly and Prime Therapeutics because they enhanced Prime

   Therapeutics’ ability to demand—and Eli Lilly’s ability to offer—larger rebates off of Eli Lilly’s

   benchmark prices (to the financial benefit of Prime Therapeutics), while also allowing Eli Lilly

   to hold its net insulin prices relatively steady (to the financial benefit of Eli Lilly). In other

   words, Eli Lilly and Prime Therapeutics had both the mutual incentive to and the common

   purpose of perpetuating the fraudulent benchmark pricing practices described herein for the

   financial gain of both.

           398.    To accomplish the common purpose of the Eli Lilly-Prime Enterprise, the

   component entities, Eli Lilly and Prime Therapeutics, developed extensive relationships, both

   contractually and financially. The component entities communicated regularly through the wires

   and mail regarding the deceptively and misleadingly inflated benchmark price of HumaLog and

   Basaglar, the rebates that Eli Lilly would provide Prime Therapeutics for favorable formulary

   placement, and the price protection terms Prime Therapeutics demanded to protect against any

   increase in the benchmark prices of HumaLog and Basaglar.

           399.    The Eli Lilly-Prime Enterprise affected interstate commerce.         Through their

   respective negotiations, they determined the price of HumaLog and Basaglar sold throughout the

   United States and its territories.

           400.    Prime Therapeutics participated in the conduct of the Eli Lilly-Prime Enterprise in

   a variety of ways, including, but not limited to:

                   (a) Negotiating significant rebates from the benchmark prices set by Eli Lilly for
                       HumaLog and Basaglar;

                   (b) Developing formularies that provided Eli Lilly favorable placements for
                       HumaLog and Basaglar based on the rebates Prime Therapeutics would earn
                       from the sale of those products;




                                                   120
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 121 of 136 PageID: 1209



                   (c) Excluding competing insulin products from certain formularies in exchange
                       for increased rebates;

                   (d) Marketing formularies to health plan clients and making material
                       representations that the rebates negotiated from Eli Lilly saved those clients
                       and their members money;

                   (e) Making material misrepresentations that the benchmark prices that Eli Lilly
                       published approximated the actual prices of these insulin products and that
                       those prices were an accurate basis on which out-of-pocket payments should
                       be based; and

                   (f) Concealing the actual rebates earned from Eli Lilly from health plan clients
                       and the general public, and therefore concealing the actual, net price Eli Lilly
                       received for these insulin products.

           401.    Prime Therapeutics’ conduct and participation is essential to the success of the

   enterprise.    For Eli Lilly to maintain its net prices for these products, it required Prime

   Therapeutics to select the products based on the rebates offered, rather than on which ones had

   the lowest benchmark prices. It also required Prime Therapeutics to market to its health plan

   clients that the rebates Eli Lilly offered saved the clients and their members money to conceal the

   actual rebates paid by Eli Lilly. Prime Therapeutics’ participation allowed Eli Lilly to inflate its

   benchmark prices, offer larger rebates to Prime Therapeutics to maintain access to that portion of

   the market, and still earn additional profits from those who could not take advantage of those

   rebates.

           402.    Eli Lilly participated in, controlled, and conducted the affairs of the Eli Lilly-

   Prime Enterprise by, among other ways:

                   (a) Setting deceptive, misleading, and misrepresentative benchmark prices for its
                       HumaLog and Basaglar insulin products;

                   (b) Marketing to Eli Lilly the rebates that it could earn for favorable formulary
                       placements of HumaLog and Basaglar, including in some cases, for omitting
                       competing products from certain of its formularies;




                                                    121
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 122 of 136 PageID: 1210



                  (c) Including price protection terms in its contracts with Prime Therapeutics,
                      which allowed Prime Therapeutics to earn additional rebates when Eli Lilly
                      increased its benchmark prices;

                  (d) Paying rebates to Prime Therapeutics for each prescription filled for
                      HumaLog and Basaglar by a Prime Therapeutics health plan member;

                  (e) Reporting to the general public and various price reporting services the
                      benchmark price of HumaLog and Basaglar while claiming that such prices
                      represented the actual approximate price it received for those products;

                  (f) Inflating the benchmark price of HumaLog and Basaglar to account for the
                      rebates that it paid to Prime Therapeutics; and

                  (g) Misrepresenting and concealing from the general public the magnitude of the
                      rebates that it paid to Prime Therapeutics.

          403.    The component entities are all willing and knowing participants in the Eli Lilly-

   Prime Enterprise. Eli Lilly negotiated rebates with Prime Therapeutics for favorable formulary

   placement and entered into contracts with Prime Therapeutics that concealed both the extent of

   those rebates and the price protection that Eli Lilly provided Prime Therapeutics.            Prime

   Therapeutics represented to its health plan clients that it secured significant savings because of

   those rebates and solicited those clients to select its formularies. All component entities of the

   Eli Lilly-Prime Enterprise reaped increased profits from Eli Lilly’s deceptive and misleading

   representations regarding its benchmark prices. Eli Lilly and Prime Therapeutics could not have

   successfully conducted the activities of the Eli Lilly- Prime Enterprise individually.

          404.    The Eli Lilly-Prime Enterprise is on-going and has been in existence for all times

   relevant to this Complaint. Prime Therapeutics continues to have contractual relationships with

   Eli Lilly; continues to negotiate rebates with Eli Lilly regarding HumaLog and Basaglar; and

   continues to develop formularies that provide varying levels of preference to those products

   based on the rebates that Eli Lilly pays Prime Therapeutics. Prime Therapeutics also continues

   to make substantial profits on the rebates that it earns from sale of Eli Lilly’s products.



                                                    122
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 123 of 136 PageID: 1211



          405.    To accomplish this conduct, and to further the goals of the Eli Lilly-Prime

   Enterprise, Eli Lilly participated in a pattern of racketeering activity, including acts indictable as

   mail fraud, pursuant to 18 U.S.C. § 1341, and wire fraud, pursuant to 18 U.S.C. § 1343. Eli

   Lilly’s conduct included multiple uses of the U.S. Mail and interstate wire facilities with the

   intent to defraud the State and its agencies, including the Minnesota Department of Corrections.

   Each such use constitutes “racketeering activity,” as defined by 18 U.S.C. § 1961(1), and

   collectively, these uses amount to a “pattern of racketeering conduct,” as defined by 18 U.S.C. §

   1961(5). The use of the U.S. Mail and interstate wire facilities was related to the same purpose

   (i.e., inflating the benchmark price of HumaLog and Basaglar and deceptively and misleadingly

   publicly disseminating these inflated prices), involved the same victims, and involved similar

   actors and methods. It was carried out across state boundaries.

          406.    Through the use of the U.S. Mail and interstate wire facilities, Eli Lilly negotiated

   rebates for its HumaLog and Basaglar products with Prime Therapeutics. Eli Lilly repeatedly

   communicated with Prime Therapeutics regarding Eli Lilly’s benchmark prices, the rebates that

   Eli Lilly would provide in exchange for favorable formulary placement, and price protection

   agreements to protect Prime Therapeutics from increases in Eli Lilly’s benchmark prices.

          407.    Eli Lilly then published deceptive, misleading, and misrepresentative benchmark

   prices of HumaLog and Basaglar and used the U.S. Mail and interstate wire facilities to transmit

   information regarding those inflated prices to various price reporting services. Eli Lilly knew

   that other entities, including retail pharmacies, would rely on those benchmark prices to

   determine the price that Minnesota agencies, including the Minnesota Department of

   Corrections, would pay for HumaLog and Basaglar. In making these transmissions, Eli Lilly did

   not disclose the existence, nature, or magnitude of the rebates that it paid Prime Therapeutics for




                                                    123
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 124 of 136 PageID: 1212



   favorable formulary placements, nor did it disclose the substantial difference between its

   benchmark prices and net prices.        Instead, by publishing only its benchmark prices, Eli Lilly

   represented that these prices constituted an accurate price for its HumaLog and Basaglar

   products.

           408.    It was also foreseeable to Eli Lilly that Prime Therapeutics would use the U.S.

   Mail and interstate wire facilities to transmit information regarding the magnitude of the rebates

   that Eli Lilly paid and to use the U.S. Mail and interstate wire facilities to market those rebates as

   a cost-savings benefit to its health plan clients.

           409.    The number of transmissions that Eli Lilly sent or caused to be sent numbers in

   the hundreds, if not thousands. They were made by numerous employees of Eli Lilly and Prime

   Therapeutics, working throughout the country and were repeatedly sent across state lines.

           410.    Through this pattern of racketeering conduct, Eli Lilly was able to publish and

   disseminate deceptive and misleading benchmark prices for HumaLog and Basaglar, avoid

   competing on price with its competitors, and reap increased profits by deceiving those who could

   not take advantage of the rebates that Eli Lilly provided to Prime Therapeutics. This pattern of

   racketeering conduct is separate and distinct from the Eli Lilly-Prime Enterprise. Eli Lilly is a

   separate and distinct entity from the Eli Lilly-Prime Enterprise.

           411.    Eli Lilly continues to engage in this pattern of racketeering conduct and will

   continue to do so unless the Court enjoins such activity.

           412.    Eli Lilly’s pattern of racketeering activity has caused monetary harm to the State

   and its agencies, including the Minnesota Department of Corrections, which have paid

   deceptively inflated prices for insulin products.




                                                        124
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 125 of 136 PageID: 1213



          413.    The State of Minnesota, through its Department of Corrections, pays for

   pharmaceuticals on behalf of inmates housed within the correctional system. Each amount that

   the Minnesota Department of Corrections pays is based on the deceptive and misleading

   benchmark price that Eli Lilly set and publicly disseminated. Eli Lilly also knew that payments

   by Minnesota, through its Department of Corrections, were based on the benchmark price it set,

   and thus could foresee that the Department of Corrections would pay more for its insulin

   products when it publicly disseminated its deceptive and misleading benchmark prices.

          414.    Because Eli Lilly published deceptive and misleading benchmark prices for the

   purpose of marketing larger, undisclosed rebates to Prime Therapeutics and inflated its

   benchmark prices to preserve the actual, net prices that it received for insulin, Minnesota,

   through its agencies including the Minnesota Department of Corrections, paid more than it

   otherwise would have for HumaLog and Basaglar.          But for this conduct, Eli Lilly would be

   forced to compete with other analog insulin manufacturers on the actual price of their products

   and the price of insulin would decline for everyone.

          415.    The benchmark prices that Eli Lilly set did not drastically harm other components

   of the pharmaceutical supply chain (such as wholesalers, health plans, and retail pharmacies).

   Each of those entities could pass the deceptively inflated benchmark price on to Minnesota and

   its agencies, including the Minnesota Department of Corrections.

          416.    Eli Lilly’s deceptive and misleading conduct, practices, and actions described in

   this Complaint constitute multiple, separate violations of 18 U.S.C. §§ 1961 et seq.

          417.    Eli Lilly should therefore be enjoined from further unlawful conduct as a result of

   its violations of 18 U.S.C. § 1962(c). Minnesota is entitled to relief under 18 U.S.C. 1964, and




                                                  125
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 126 of 136 PageID: 1214



   courts within the Third Circuit have found that 18 U.S.C. 1964(a) contains injunctive remedies

   available to plaintiffs similarly alleging violations of the RICO Act.

                                           COUNT XIII
                                       CONSUMER FRAUD
                                    (AS TO ALL DEFENDANTS)

          418.    The State of Minnesota re-alleges all prior paragraphs of this Complaint.

          419.    Minnesota Statutes section 325F.69, subdivision 1, provides that:

                  The act, use, or employment by any person of any fraud, false pretense,
                  false promise, misrepresentation, misleading statement or deceptive
                  practice, with the intent that others rely thereon in connection with the sale
                  of any merchandise, whether or not any person has in fact been misled,
                  deceived, or damaged thereby, is enjoinable as provided in section
                  325F.70.

          420.    The term “merchandise” within the meaning of Minnesota Statutes section

   325F.69 includes both goods and services. See Minn. Stat. § 325F.68, subd. 2.

          421.    Defendants have repeatedly violated Minnesota Statutes section 325F.69,

   subdivision 1, by engaging in the deceptive and fraudulent practices described in this Complaint

   with the intent that others rely thereon in connection with the sale of their respective insulin

   products.     Among other things, Defendants knowingly and purposefully increased their

   benchmark prices so that they could offer undisclosed larger rebates to PBMs, thereby allowing

   Defendants to retain preferred formulary access for their insulin products without reducing the

   actual, net price they received for their products.        Because of Defendants’ conduct, the

   undisclosed difference between their benchmark prices and their net prices is so substantial that

   their benchmark prices do not reasonably approximate the actual price Defendants receive for

   their insulin products.    By nevertheless publishing their falsely inflated benchmark prices,

   Defendants fraudulently represented that they were a reasonable approximation of the actual




                                                   126
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 127 of 136 PageID: 1215



   price they receive for their insulin products, and Defendants’ public dissemination of these

   misleading benchmark prices is thus a deceptive practice.

          422.    Defendants knew, as described in this Complaint, that the prices they published

   would be used as a benchmark and to determine the price that Minnesota: (1) consumers without

   insurance; (2) consumers with high-deductible plans; (3) consumers who are Medicare Part D

   beneficiaries; (4) consumers who pay coinsurance as part of their health plan; and (5) the

   Minnesota Department of Corrections would pay for their insulin.        Because of Defendants’

   deceptive and misleading pricing practices, these persons and entities paid more for insulin than

   they otherwise would have, thereby causing them harm and enriching Defendants.

          423.    Defendants’ conduct, practices, and actions described in this Complaint constitute

   multiple, separate violations of Minnesota Statutes section 325F.69, and the State is entitled to

   monetary relief, including damages, restitution, and/or disgorgement, civil penalties, costs,

   reasonable attorneys’ fees, and injunctive relief, as a result.

                                          COUNT XIV
                                 DECEPTIVE TRADE PRACTICES
                                   (AS TO ALL DEFENDANTS)

          424.    The State of Minnesota re-alleges all prior paragraphs of this Complaint.

          425.    Minnesota Statutes section 325D.44, subdivision 1, provides, in part:

                  A person engages in a deceptive trade practice when, in the course
                  of business, vocation, or occupation, the person:

                  ***

                  (11) makes false or misleading statements of fact concerning the
                  reasons for, existence of, or amounts of price reductions;

                  *** ; or

                  (13) engages in any other conduct which similarly creates a
                  likelihood of confusion or of misunderstanding.



                                                    127
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 128 of 136 PageID: 1216




          426.    Defendants have repeatedly violated Minnesota Statutes section 325D.44,

   subdivision 1, by engaging in the deceptive and fraudulent practices described in this Complaint

   that caused a likelihood of confusion or misunderstanding among Minnesotans. Among other

   things, Defendants knowingly and purposefully increased their benchmark prices so that they

   could offer undisclosed larger rebates to PBMs, thereby allowing Defendants to retain preferred

   formulary access for their insulin products without reducing the actual, net price they received

   for their products. Because of Defendants’ conduct, the undisclosed difference between their

   benchmark prices and their net prices is so substantial that their benchmark prices do not

   reasonably approximate the actual price Defendants receive for their insulin products.       By

   nevertheless publishing their falsely inflated benchmark prices, Defendants fraudulently

   represented that they were a reasonable approximation of the actual price they receive for their

   insulin products, and Defendants’ public dissemination of these misleading benchmark prices is

   thus a deceptive practice. Defendants publishing of their falsely inflated benchmark prices was

   further a deceptive and misleading representation about the existence of and/or amount of the

   price reductions that Defendants provided for their insulin products when they were sold.

   Defendants’ publishing of their deceptive and misleading benchmark prices created a likelihood

   of confusion and misunderstanding among Minnesota persons and entities, including those

   referenced in the next paragraph, regarding the actual, net price that Defendants received for

   their insulin products.

          427.    Defendants knew, as described in this Complaint, that the prices they published

   would be used as a benchmark and to determine the price that Minnesota: (1) consumers without

   insurance; (2) consumers with high-deductible plans; (3) consumers who are Medicare Part D

   beneficiaries; (4) consumers who pay coinsurance as part of their health plan; and (5) the



                                                 128
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 129 of 136 PageID: 1217



   Minnesota Department of Corrections would pay for their insulin.         Because of Defendants’

   deceptive and misleading pricing practices, these persons and entities paid more for insulin than

   they otherwise would have, thereby causing them harm and enriching Defendants.

          428.    Defendants’ conduct, practices, and actions described in this Complaint constitute

   multiple, separate violations of Minnesota Statutes section 325D.44.

          429.    Minnesota courts have held that the Uniform Deceptive Trade Practices Act is a

   law generally referred to in Minnesota Statutes section 8.31, subdivision 1, because it is a law

   respecting unfair, discriminatory, and other unlawful practices in business, commerce, or trade.

   As a result, the Attorney General is authorized to bring an enforcement action to remediate

   violations of the Uniform Deceptive Trade Practices Act and to obtain the remedies provided by

   Minnesota Statutes section 8.31, “[i]n addition to the remedies otherwise provided by [the

   Uniform Deceptive Trade Practices Act].” Minn. Stat. § 8.31, subds. 3, 3a.

          430.    The State is entitled to injunctive relief for Defendants’ violations of the Uniform

   Deceptive Trade Practices Act through Minnesota Statutes section 8.31, subd. 3, Minnesota

   Statutes section 325D.45, subd. 1, and the State’s inherent parens patriae authority.

          431.    The State is entitled to the payment of civil penalties for Defendants’ violations of

   the Uniform Deceptive Trade Practices Act through Minnesota Statutes section 8.31, subd. 3.

          432.    The State is entitled to restitution for Defendants’ violations of the Uniform

   Deceptive Trade Practices Act through Minnesota Statutes section 8.31, subd. 3a, and the State’s

   inherent parens patriae authority.

          433.    The State is entitled to its costs and fees for Defendants’ violations of the Uniform

   Deceptive Trade Practices Act through Minnesota Statutes section 8.31, subd. 3a and Minnesota

   Statutes section 325D.45, subd. 2.




                                                  129
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 130 of 136 PageID: 1218



                                          COUNT XV
                                     FALSE ADVERTISING
                                   (AS TO ALL DEFENDANTS)

          434.   The State of Minnesota re-alleges all prior paragraphs in this Complaint.

          435.   Minnesota Statutes section 325F.67 provides that:

                 Any person, firm, corporation, or association who, with intent to sell or in
                 anywise dispose of merchandise, securities, service, or anything offered by
                 such person, firm, corporation, or association, directly or indirectly, to the
                 public, for sale or distribution, or with intent to increase the consumption
                 thereof, or to induce the public in any manner to enter into any obligation
                 relating thereto, or to acquire title thereto, or any interest therein, makes,
                 publishes, disseminates, circulates, or places before the public, or causes,
                 directly or indirectly, to be made, published, disseminated, circulated, or
                 placed before the public, in this state, in a newspaper or other publication,
                 or in the form of a book, notice, handbill, poster, bill, label, price tag,
                 circular, pamphlet, program, or letter, or over any radio or television
                 station, or in any other way, an advertisement of any sort regarding
                 merchandise, securities, service, or anything so offered to the public, for
                 use, consumption, purchase, or sale, which advertisement contains any
                 material assertion, representation, or statement of fact which is untrue,
                 deceptive, or misleading, shall, whether or not pecuniary or other specific
                 damage to any person occurs as a direct result thereof, be guilty of a
                 misdemeanor, and any such act is declared to be a public nuisance and
                 may be enjoined as such.

          436.   Defendants have repeatedly violated Minnesota Statutes section 325F.67 by

   engaging in the deceptive and fraudulent practices described in this Complaint, including by

   causing their misleadingly inflated benchmark prices to be publicly disseminated, circulated, and

   published in Minnesota through price reporting services and in various promotional and

   marketing materials.   Among other things, Defendants knowingly and purposefully increased

   their benchmark prices so that they could offer undisclosed larger rebates to PBMs, thereby

   allowing Defendants to retain preferred formulary access for their insulin products without

   reducing the actual, net price they received for their products. Because of Defendants’ conduct,

   the undisclosed difference between their benchmark prices and their net prices is so substantial




                                                  130
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 131 of 136 PageID: 1219



   that their benchmark prices do not reasonably approximate the actual price Defendants receive

   for their insulin products.     By nevertheless publishing their inflated benchmark prices,

   Defendants fraudulently represented that they were a reasonable approximation of the actual

   price they receive for their insulin products, and Defendants’ public dissemination, publication,

   and/or circulation of these misleading benchmark prices is thus a deceptive practice.

          437.    Defendants’ public dissemination, publication and/or circulation of misleading

   benchmark prices caused prescription drug card programs to advertise directly to consumers that

   consumers could obtain steep discounts on Defendants’ insulin products. Those advertised steep

   discounts, however, were calculated using the misleading benchmark prices, not the price that

   the overwhelming majority of market participants would ever actually pay to Defendants for the

   insulin products.   Defendants therefore indirectly caused false advertising to be presented to

   Minnesota consumers through such prescription drug card programs.

          438.    Defendants’ public dissemination, publication and/or circulation of misleading

   benchmark prices also caused prescription drug card programs to advertise artificially-inflated

   prices directly to consumers when the prescription drug card program did not advertise a

   discount.

          439.    Defendants’ public dissemination, publication and/or circulation of misleading

   benchmark prices also caused artificially-inflated prices to be placed before the public by retail

   pharmacies in Minnesota that directly based their retail pricing of Defendants’ insulin products

   in reliance on the deceptively inflated benchmark prices Defendants’ publicized.

          440.    Defendants knew, as described in this Complaint, that the prices they published

   would be used as a benchmark and to determine the price that Minnesota: (1) consumers without

   insurance; (2) consumers with high-deductible plans; (3) consumers who are Medicare Part D




                                                  131
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 132 of 136 PageID: 1220



   beneficiaries; (4) consumers who pay coinsurance as part of their health plan; and (5) the

   Minnesota Department of Corrections would pay for their insulin. Defendants also knew that

   their dissemination, publication and/or circulation of AWPs of their insulin products would form

   the basis for drug-discount programs, which advertise savings figures in reference to falsely-

   inflated AWP and which, relying on the AWPs, advertise largely-undiscounted drugs directly to

   consumers. Defendants were similarly aware that it was the practice of retail pharmacies to

   derive the prices they place before the public directly from, and in reliance on, the deceptively

   inflated benchmark prices Defendants’ publicly disseminated, published, and circulated.

   Because of Defendants’ deceptive and misleading pricing practices, these persons and entities

   paid more for insulin than they otherwise would have, thereby causing them harm and enriching

   Defendants.

          441.    Defendants’ conduct, practices, and actions described in this Complaint constitute

   multiple, separate violations of Minnesota Statutes section 325F.67, and the State is entitled to

   monetary relief, including damages, restitution, and/or disgorgement, civil penalties, costs,

   reasonable attorneys’ fees, and injunctive relief, as a result.

                                            COUNT XVI
                                       UNJUST ENRICHMENT
                                     (AS TO ALL DEFENDANTS)

          442.    The State of Minnesota re-alleges all prior paragraphs in this Complaint.

          443.    A cause of action for unjust enrichment arises where a benefit is conferred upon a

   defendant who knowingly accepts it and who retains it under such circumstances that it would be

   inequitable for the defendant to keep it.




                                                    132
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 133 of 136 PageID: 1221



          444.    For the purposes of an unjust enrichment claim, a benefit is conferred upon

   another when one gives possession of money to the other or where one has extracted a benefit

   from another by fraud, conversion, or similar conduct.

          445.    Minnesota’s residents and the Minnesota Department of Corrections conferred a

   benefit on Defendants by purchasing their insulin products at a price based on the deceptively

   and misleadingly inflated benchmark prices that Defendants published for the products.

          446.    Defendants knowingly accepted and retained such benefits.

          447.    Defendants’ acceptance and retention of such benefits under the circumstances

   would be unjust and inequitable, given that the State’s residents and the Minnesota Department

   of Corrections paid prices far higher than the actual net price at which Defendants sold insulin.

          448.    Defendants’ conduct constitutes unjust enrichment under Minnesota common law,

   for which, as a matter of equity, they should not derive any gain and/or the State’s residents and

   the Minnesota Department of Corrections should be made whole.

          449.    Pursuant to the common law pertaining to unjust enrichment and the State’s

   inherent parens patriae authority, the State is entitled to injunctive relief, disgorgement and/or

   restitution, and other legal and/or equitable relief for Defendants’ conduct resulting in unjust

   enrichment.

                                                RELIEF

          WHEREFORE, Plaintiff State of Minnesota, by its Attorney General, Keith Ellison,

   respectfully asks this Court to enter judgment against Defendants awarding the following relief:

          450.    Declaring that Defendants’ acts described in this Complaint violate 18 U.S.C. §

   1962(c);

          451.    Declaring that Defendants’ acts described in this Complaint constitute multiple,

   separate violations of Minnesota Statutes sections 325D.44, 325F.67, and 325F.69;


                                                   133
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 134 of 136 PageID: 1222



          452.    Declaring that Defendants’ acts described in this Complaint unjustly enriched

   Defendants;

          453.    Enjoining, under 18 U.S.C. § 1964(a), Defendants and their employees, agents,

   successors, assignees, affiliates, merged or acquired predecessors, parents or controlling entities,

   subsidiaries, and all other persons acting in concert or participation with them from engaging in

   the unlawful acts described in this Complaint or in any other way violating 18 U.S.C. § 1962(c);

          454.    Enjoining Defendants and their employees, agents, successors, assignees,

   affiliates, merged or acquired predecessors, parents or controlling entities, subsidiaries, and all

   other persons acting in concert or participation with them through Minnesota Statutes sections

   8.31, subd. 3, 325D.45, subd. 1, 325F.70, subd. 1, the parens patriae doctrine, Minnesota

   common law, and the general equitable powers of this Court, from engaging in the unlawful acts

   described in this Complaint or in any other way violating Minnesota Statutes sections 325D.44,

   325F.67, or 325F.69, including enjoining Defendants from publishing or otherwise disseminating

   false, deceptive, or misleading benchmark prices for their insulin products that do not reasonably

   approximate the actual price they receive for their insulin products after taking into account all

   rebates, discounts, and any other pricing-related concessions;

          455.    Awarding the State, its residents, and the Minnesota Department of Corrections

   monetary relief, including damages, restitution, disgorgement, and/or all other available legal

   and equitable monetary remedies available under Minnesota Statutes sections 8.31, subd. 3a, the

   parens patriae doctrine, Minnesota common law, and the general equitable powers of this Court,

   as necessary to remedy the harm from Defendant’s acts described in this Complaint;

          456.    Awarding civil penalties pursuant to Minnesota Statutes section 8.31, subd. 3 for

   each separate violation of Minnesota Statutes sections 325D.44, 325F.67, and 325F.69;




                                                   134
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 135 of 136 PageID: 1223



          457.    Awarding the State its litigation costs, including reasonable attorneys’ fees, as

   authorized by 18 U.S.C. § 1964(c);

           458.   Awarding the State its litigation costs, including reasonable attorneys’ fees and

   costs of investigation as authorized by Minnesota Statutes section 8.31, subd. 3a; and

          459.    Granting such further relief as provided by law or equity, or as the Court deems

   appropriate and just.




                                                LITE DEPALMA GREENBERG, LLC


   Dated: April 21, 2019                         /s / Jeremy Nash
                                                ________________________
                                                Jeremy Nash
                                                570 Broad Street, Suite 1201
                                                Newark, NJ 07102
                                                Telephone: (973) 623-3000
                                                Facsimile: (973) 623-0858
                                                jnash@litedepalma.com

                                                STATE OF MINNESOTA

                                                KEITH ELLISON
                                                Attorney General
                                                State of Minnesota

                                                JAMES W. CANADAY
                                                Deputy Attorney General


                                                ALEX K. BALDWIN (pro hac vice)
                                                Assistant Attorney General
                                                445 Minnesota Street, Suite 1200
                                                St. Paul, Minnesota 55101-2134
                                                (651) 757-1020
                                                alex.baldwin@ag.state.mn.us


                                                NOAH LEWELLEN (pro hac vice)



                                                  135
Case 3:18-cv-14999-BRM-LHG Document 75 Filed 04/21/20 Page 136 of 136 PageID: 1224



                                      Assistant Attorney General
                                      445 Minnesota Street, Suite 1200
                                      St. Paul, Minnesota 55101-2134
                                      (651) 757-1420
                                      noah.lewellen@ag.state.mn.us

                                      JUSTIN MOOR (pro hac vice)
                                      Assistant Attorney General
                                      445 Minnesota Street, Suite 1400
                                      St. Paul, Minnesota 55101-2134
                                      (651) 757-1060
                                      justin.moor@ag.state.mn.us

                                      Attorneys for State of Minnesota




                                       136
